Citation Nr: 1104105	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  94-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a circulatory disorder 
of the legs and feet.

2.  Entitlement to service connection for nonarticular 
rheumatism, fibrositis, and fibromyositis.

3.  Entitlement to service connection for residuals of an injury 
to the right ankle, right knee, and right thigh, to include 
cartilage damage and tendonitis.

4.  Entitlement to service connection for a low back disorder 
with arthritis.

5.  Entitlement to service connection for an upper back disorder 
and neck spasm.

6.  Entitlement to service connection for residuals of an injury 
to the right leg and hip with arthritis.

7.  Entitlement to service connection for an upper 
gastrointestinal bulb disorder.

8.  Entitlement to service connection for chronic prostatitis.

9.  Entitlement to service connection for residuals of a bladder 
injury.

10.  Entitlement to service connection for flat feet.

11.  Entitlement to service connection for a rupture and strain 
of the left testicle.

12.  Entitlement to service connection for residuals of a muscle 
strain and cartilage injury of the stomach, heart, and chest.

13.  Entitlement to service connection for a hiatal hernia.

14.  Entitlement to service connection for a left leg and groin 
disability, to include varicose veins.

15.  Entitlement to service connection for a left shoulder 
disorder.

16.  Entitlement to an evaluation in excess of 10 percent for 
status post operative left knee injury.

17.  Entitlement to an evaluation in excess of 10 percent for a 
chronic strain of the dorsal segment of the spine prior to 
September 26, 2003.

18.  Entitlement to an evaluation in excess of 20 percent for a 
chronic strain of the dorsal segment of the spine for the period 
from September 26, 2003, to March 25, 2009.

19.  Entitlement to an evaluation in excess of 40 percent for a 
chronic strain of the dorsal segment of the spine for the period 
from on or after March 25, 2009.


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to December 
1980.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 1994 and February 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  The January 1994 
rating decision denied service connection for a circulatory 
disorder of the legs and feet; residuals of an injury to the 
right ankle, right knee, and right thigh, including tendonitis 
and cartilage damage; a low back disorder with arthritis; an 
upper back condition and neck spasm; residuals of an injury to 
the right leg and hip with arthritis; an upper gastrointestinal 
bulb disorder; chronic prostatitis; residuals of a bladder 
injury; flat feet; a rupture and strain of the left testicle; 
residuals of muscle strain and cartilage injury of the stomach, 
heart, and chest; a hiatal hernia; and, a left leg and groin 
disability, to include varicose veins.  The January 1994 decision 
also found that new and material evidence had not been submitted 
to reopen the claim for service connection for residuals of an 
injury to the left shoulder and denied an evaluation in excess of 
10 percent for chronic strain of the dorsal spine and a 
compensable rating for left knee disability, status post 
meniscectomy.  The February 1994 rating decision denied service 
connection for nonarticular rheumatism, fibrositis, and 
fibromyositis.  The Veteran appealed those decisions to BVA, and 
the case was referred to the Board for appellate review.

In June 1996, the Veteran appeared at the RO and testified at a 
hearing before the undersigned Veterans Law Judge, who is 
responsible for making the final determination in this case.  A 
transcript of that hearing has been associated with the claims 
file.

The case was previously before the Board in March 1997 at which 
time it was remanded for further evidentiary development.  The 
record shows that, in accordance with the Veteran's wishes and 
the directives of the Board's remand, the RO made specific 
requests for additional service treatment records from Balboa 
Hospital and March Air Force Base, neither of which was able to 
provide any additional pertinent medical evidence.

In a March 1998 rating decision, the RO assigned a 10 percent 
rating for the Veteran's service-connected left knee disability 
on the basis of degenerative arthritis with limitation of motion.  
Nevertheless, the Veteran continued his appeal for an increased 
evaluation.

The case was then returned to the Board, and in an October 1998 
decision, the Board denied the Veteran's claims.  That decision 
was subsequently vacated and remanded by the United States Court 
of Appeals for Veterans Claims (Court) in an order dated in 
January 2001, following the filing of a joint motion for remand 
by the appellant and the Secretary of VA earlier that same month.  
The motion was filed, and subsequently granted, in order to 
ensure compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), which became law during the pendency of the Veteran's 
appeal before the Court.

Following further development, the Board issued another decision 
as well as a remand in this case in November 2001.  The Veteran 
appealed that decision to the Court, and in December 2002, the 
Court issued an order granting the Appellee's Motion for Remand 
and to Stay Proceedings of the Court, and vacated and remanded 
those portions of the November 2001 Board decisions that were 
before it.  The Court issued this order in order to allow the 
Board to address and remedy a failure to discuss the amended duty 
to notify under the VCAA. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159.

It is noted that in its November 2001 decision and remand, the 
Board remanded the Veteran's following claims: service connection 
for residuals of an injury to the right ankle, right knee and 
right thigh, to include cartilage damage and tendinitis; service 
connection for a low back disorder with arthritis; service 
connection for an upper back disorder and neck spasm; service 
connection for residuals of an injury to the right leg and hip 
with arthritis; and, service connection for an aneurysm of the 
abdominal aorta.  The Court's order of December 2002 did not 
affect any of the issues remanded to the RO by the Board.

The Board notes that in May 2003 the Veteran submitted a Motion 
for Advancement on the Docket pursuant to 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).  In May 2003, the undersigned Veterans Law 
Judge issued a ruling denying the Veteran's motion finding that 
his situation did not meet any of the strict criteria set forth 
by law for granting such a motion.

Following further development, the Board issued a decision and 
remand in August 2003.  The Board's decision denied the following 
issues: service connection for an upper gastrointestinal bulb 
disorder; service connection for chronic prostatitis; service 
connection for residuals of a bladder injury; service connection 
for flat feet; service connection for a rupture and strain of the 
left testicle; service connection for residuals of a muscle 
strain and cartilage injury of the stomach, heart, and chest; 
service connection for a hiatal hernia; and, service connection 
for a left leg and groin disorder.  The Veteran appealed the 
August 20003 decision to the Court, and in a March 2004 order, 
the Court vacated that Board decision and remanded the case to 
the Board.

The Board's remand in August 2003 involved the following claims: 
service connection for a circulatory disorder of the legs and 
feet; service connection for nonarticular rheumatism, fibrositis, 
and fibromyositis; a rating in excess of 10 percent for a left 
knee disability; a rating in excess of 10 percent for chronic 
strain of the dorsal spine; and, whether new and material 
evidence had been submitted to reopen the claim for service 
connection for residuals of an injury to the left shoulder.  As 
to the remaining four issues on appeal at the time of the August 
2003 Board decision and remand, the RO was still obtaining 
evidence and performing additional adjudication, so those issues 
were not addressed by the Board in August 2003.

In August 2004, the Board remanded the case to the RO for 
additional development relevant to duties of the VCAA. This 
remand involved the issues previously remanded by the Board in 
August 2003, as well as the additional issue of service 
connection for residuals of an injury to the right ankle, right 
knee, and right thigh, to include cartilage damage and 
tendonitis, which had been previously remanded by the Board in 
November 2001.  The Board also issued another separate remand in 
August 2004, which addressed the issues that were denied in the 
Board's August 2003 decision, which was vacated by the Court.  As 
for the remaining four issues on appeal, the RO was still 
obtaining evidence and performing additional adjudication.

Following further development, the Board issued two decisions in 
June 2006, which denied all of the issues currently on appeal.  
The Veteran appealed those decisions to the Court, and in an 
April 2008 order, the Court vacated and remanded the case for 
proceedings consistent with a joint motion.  

The Board notes that the June 2006 Board decisions also denied 
the Veteran's claims for service connection for rheumatoid 
arthritis; ankylosing spondylitis; an aneurysm of abdominal 
aorta; hypertension; and residuals of a broken rib, as well as 
his claims for entitlement to a higher initial evaluation for a 
somatization disorder and to an earlier effective date for the 
assignment of a 20 percent disability evaluation for a chronic 
strain of the dorsal segment of the spine.  However, the parties 
to the joint motion agreed that the Veteran had abandoned those 
seven issues.  As such, the Court dismissed the appeal as to 
those issues, and no further consideration by the Board is 
necessary.

The Board subsequently remanded the case for further development 
in December 2008.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to an earlier effective date 
for the grant of a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
prior to December 27, 2005.  However, the Veteran did not submit 
a substantive appeal for this particular issue following the 
issuance of the May 2008 statement of the case. Accordingly, the 
issue no longer remains in appellate status, and no further 
consideration is required.

The issues of entitlement to increased evaluation for the 
service-connected left knee disability and dorsal spine 
disability will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a diagnosis of a 
circulatory disorder of the legs and feet that is related to his 
military service.

3.  The Veteran has not been shown to have nonarticular 
rheumatism, fibrositis, and fibromyositis that are related to his 
military service. 

4.  The Veteran has not been shown to have residuals of an injury 
to the right ankle, right knee, and right thigh, to include 
cartilage damage and tendonitis, that manifested in service or 
within one year thereafter or that are related to his military 
service. 

5.  The Veteran has not been shown to have a low back disorder 
with arthritis that manifested in service or within one year 
thereafter or that is related to his military service. 

6.  The Veteran has not been shown to have an upper back disorder 
and neck spasm that manifested in service or within one year 
thereafter or that are related to his military service. 

7.  The Veteran has not been shown to have residuals of an injury 
to the right leg and hip with arthritis that manifested in 
service or within one year thereafter or that is related to his 
military service. 

8.  The Veteran has not been shown to have an upper 
gastrointestinal bulb disorder that is related to his military 
service.

9.  The Veteran has not been shown to have chronic prostatitis 
that is related to his military service.

10.  The Veteran has not been shown to have residuals of a 
bladder injury that are related to his military service.

11.  The Veteran has not been shown to have flat feet that are 
related to his military service.

12.  The Veteran has not been shown to have a rupture and strain 
of the left testicle that is related to his military service.

13.  The Veteran has not been shown to have residuals of a muscle 
strain and cartilage injury to the stomach, heart, and chest that 
are related to his military service.

14.  The Veteran has not been shown to have a hiatal hernia that 
is related to his military service.

15.  The Veteran has not been shown to have a left leg and groin 
disorder, to include varicose veins, that is related to his 
military service.

16.  The Veteran has not been shown to have a left shoulder 
disorder that is related to his military service.




CONCLUSIONS OF LAW

1.  A circulatory disorder of the legs and feet was not incurred 
in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).

2.  Nonarticular rheumatism, fibrositis, and fibromyositis were 
not incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Residuals of an injury to the right ankle, right knee, and 
right thigh, to include cartilage damage and tendonitis, were not 
incurred in active service, nor may arthritis be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).

4.  A low back disorder was not incurred in active service, nor 
may arthritis be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

5.  An upper back disorder and neck spasm were not incurred in 
active service, nor may arthritis be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

6.  Residuals of an injury to the right leg and hip with 
arthritis were not incurred in active service, nor may arthritis 
be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

7.  An upper gastrointestinal bulb disorder was not incurred in 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).

8.  Chronic prostatitis was not incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

9.  Residuals of a bladder injury were not incurred in active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

10.  Flat feet were not incurred in active service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

11.  A rupture and strain of the left testicle was not incurred 
in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).

12.  Residuals of a muscle strain and cartilage injury to the 
stomach, heart, and chest were not incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

13.  A hiatal hernia was not incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

14.  A left leg and groin disorder, to include varicose veins, 
was not incurred in active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

15.  A left shoulder disorder was not incurred in active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
decisions in this case.  Nevertheless, the RO did send the 
Veteran letters in November 2002, October 2004, January 2005, 
September 2005, March 2006, May 2008, and February 2009.  Those 
letters informed him about the evidence necessary to substantiate 
his claims and the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided to 
the Veteran was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the case, notice was provided 
by the AOJ prior to the transfer and certification of the 
Veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b). After the notice was provided, the Veteran's 
claims were readjudicated in a supplemental statement of the case 
(SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant of 
such readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA notices, 
and he has taken full advantage of these opportunities, 
submitting evidence and argument in support of his claims and 
testifying at a hearing before the Board.  Viewed in such 
context, the furnishing of notice after the decision that led to 
this appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  
The Veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to decide 
this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the November 2002, October 2004, January 2005, and 
September 2005 letters stated that in order to establish service 
connection the evidence must show that he had an injury in 
military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.  Additionally, the statements of the case (SOC) and the 
supplemental statements of the case (SSOC) notified the Veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claims.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the October 2004, January 2005, and September 2005 
letters indicated that reasonable efforts would be made to help 
him obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2004, January 2005, and September 2005 letters notified 
the Veteran that he must provide enough information about his 
records so that they could be requested from the agency or person 
that has them. One of the October 2004 letters as well as the 
January 2005 letter requested hat he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there were 
any private medical records that he would like VA to obtain on 
his behalf.  In addition, the October 2004, January 2005, and 
September 2005 letters stated that it was the Veteran's 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
March 2006, May 2008, and February 2009 letters informed him that 
a disability rating was assigned when a disability was determined 
to be service-connected and that such a rating could be changed 
if there were changes in his condition.  The letters also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  Moreover, as previously noted, the RO 
made specific requests for additional service treatment records 
from Balboa Hospital and March Air Force Base in accordance with 
the March 1997 remand.  However, neither facility was able to 
provide any additional pertinent medical evidence.
 
In addition, as will be discussed in detail below, the Veteran 
was afforded numerous VA examinations in connection with the 
claims being decided herein.  In compliance with the December 
2008 remand, he was most recently afforded VA examinations in 
March 2009 and October 2009.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As discussed below, the Board finds that 
the March 2009 and October 2009 VA examinations and medical 
opinions obtained in this case are more than adequate, as they 
are predicated on a full reading of the service treatment records 
as well as the private and VA medical records contained in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, to include the statements of the appellant, 
and provide a complete rationale for the opinions stated, relying 
on and citing to the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this 
appeal by providing him with SOCs and SSOCs, which informed him 
of the laws and regulations relevant to the claims.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate. Washington v. Nicolson, 21 Vet. App. 191 
(2007).  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.




Factual Background

The Veteran served on active duty from January 1977 to December 
1980.  His service treatment records show that he was seen in 
March 1977 with complaints of tibial stress syndrome, shin 
splints, and arch pain.  X-rays of both tibias were negative at 
that time, and arch supports were issued.

In July 1977, the Veteran was seen for complaints of pain in the 
right leg and hip that were related to an accident in which a 
tire from a large truck had reportedly fallen on his abdomen and 
right leg.  A physical examination revealed tenderness of the 
right posterior ankle and lateral knee with no decrease in right 
hip range of motion.  X-rays of the right knee, right ankle, and 
lumbosacral spine revealed no significant abnormality.  The 
impression was a sprain of the right ankle and knee.

In October 1977 and November 1977, the Veteran was seen for 
complaints of a backache related to the July 1977 accident.  
Moderate paraspinous tenderness was noted with mild spasm over 
the sacrum.  A straight leg raising test was negative to 100 
degrees.  The assessment was minor low back pain secondary to a 
sprain and strain of the lumbar spine.  Following a course of 
physical therapy, the Veteran was hospitalized, placed on bed 
rest, and prescribed pain medication without relief.  X-rays of 
the lumbosacral spine and sacro-iliac joints were within normal 
limits.  The report of a mental health consultation obtained 
during this hospitalization stated the Veteran was angry about 
hassling and ridicule by co-workers, as well as his treatment by 
an alcoholic step-father.  The mental health examiner's 
impression was an adjustment reaction of adult life.  The 
recommendation was continued treatment for low back pain, and 
psychotherapy was offered to the Veteran for support during a 
stressful job situation.  At the time of his hospital discharge, 
the final diagnosis was a lumbosacral strain, and it was noted 
the Veteran had not responded markedly to treatment.  A temporary 
physical profile was issued.

In July 1978, the Veteran complained of back and hip problems.  
At that time, he had a full range of motion of the lower 
extremities without difficulty, and x-rays of the right femur 
revealed no significant abnormalities.

In January 1979, the Veteran was seen for a strain of the left 
knee incurred in a twisting injury while climbing down from a 
vehicle.  When the Veteran underwent a left lateral meniscectomy 
in February 1979, it was noted that the precipitating injury was 
sustained when his right knee gave out.  During his 
convalescence, the Veteran complained of low back pain associated 
with his accident one year earlier, but lumbosacral x-rays 
revealed no significant abnormality.  Approximately four weeks 
after knee surgery, the Veteran was doing well in an outpatient 
exercise program and swimming two hours a day.  At that time, he 
was discharged from physical therapy to a home program.

In May 1979, the Veteran was seen for an acute muscle spasm and 
tenderness to palpation affecting the thoracic area posteriorly.  
He was hospitalized six days later with complaints of low back 
pain since lifting a concrete slab.  It was specifically noted 
that he had no leg pain, and no leg injury or shoulder injury was 
reported by the Veteran.  He was intact neurologically, and x-ray 
examinations of the posterior, anterior, and lateral chest were 
negative.  Relief was noted with cryotherapy.  After a three-day 
period of hospitalization, the Veteran was considered to have 
improved with bedrest.  No medication or surgery was recommended 
at the time of discharge.  A clinical notation at the end of May 
1979 noted that the Veteran's back pain was improving and that 
the Veteran did not exhibit any signs of discomfort or pain in 
the back.  There was no recorded reference to the earlier tire 
accident in July 1977 in that report.

The Veteran underwent a course of physical therapy in June 1979 
for thoracic back pain with some improvement noted.  In July 
1979, he was hospitalized for two days with a complaint of 
intermittent low back pain aggravated by swimming.  He indicated 
that the pain radiated down into his abdominal area and up to his 
left arm. A physical examination found that his abdomen was 
tender, and there was paraspinous spasm in the areas of the 
thoracic and lumbar spines with normal alignment.  X-rays of the 
thoracic and lumbar spine revealed no significant abnormalities.  
The assessment was myofascial injury, and continued physical 
therapy was planned.

The Veteran was also seen later in July 1979 for an episode of 
intense bilateral thoracic and lumbar paravertebral muscle pain.  
At that time, the examiner noted that there was "no history [of] 
trauma," and no complaints of shoulder pain were recorded.  He 
received injections of analgesic in the thoracic region with 
marked relief.  The assessment at that time was traumatic 
myofascitis with possible intercostal neuralgia versus a strain 
with marked psychogenic overlay.

In August 1979, the Veteran was seen in the emergency room with 
complaints of left-sided numbness and tingling in the left arm.  
At that time, the examiner noted possible systolic apical murmur 
and an abnormal electrocardiogram (EKG).  On the actual EKG 
record, the summary was within normal limits.  The Veteran also 
complained of left shoulder and back pain in August 1979 and 
stated that he had a history of a back and left shoulder injury 
two and a half months earlier.  However, an August 1979 X-ray of 
the left shoulder with weight bearing was reported to be normal.

Later in August 1979, marked improvement was noted with regard to 
the Veteran's back, left side, and neck problems, but he reported 
having residual pain when he got into certain positions.  The 
examiner noted tenderness in the left paravertebral muscles at 
the T3-T6 level and malalignment in the area of T8-T9.  The 
assessment was marked improvement with body movements in general 
walking.  Tenderness and spasms were noted in some focal areas 
compatible with local dysfunctional lesions.  The Veteran was 
given injections of Xylocaine in the T3-T6 area.

The report of an orthopedic consultation conducted in August 1979 
indicated that the Veteran had reportedly been injured during an 
accident four months earlier in which he was lifting a large rock 
weighing approximately 225 pounds when his left knee buckled and 
he dropped the rock.  He indicated that he experienced pain in 
the left chest and back, but no right leg or left shoulder 
injuries were reported.  Since the incident, the Veteran reported 
pain in the spine and mid lower chest, as well as shortness of 
breath and weight loss.  He had been treated with local 
injections, manipulation, and physical therapy without a 
favorable result.  Only medication relieved his pain.  On 
physical examination, the Veteran was very anxious.  He 
complained of pain in the xiphoid region. The examiner noted 
limitation of expansion of the chest due to pain and tenderness 
in the midaxillary line over the fifth rib, in the fifth and 
sixth innerspaces, and particularly in the xiphoid region. The 
impression was intercostal nerve compression syndrome involving 
the left fifth and sixth intercostal nerves possibly due to a rib 
fracture.  X-rays of the left lower ribs were negative, and 
complete relief was achieved with a dorsal nerve block.  The 
Veteran was later seen that month for abdominal pain, which was 
considered to probably be musculoskeletal pain following an 
automobile accident.

Following the completion of a course of physical therapy in 
September 1979, the Veteran was considered much improved.  In 
October 1979, he was seen for complaints referable to the left 
shoulder.  An objective examination indicated slight point 
tenderness at the fifth rib, and the assessment was axillary 
intercostal nerve compression.  He was successfully injected with 
anesthesia in the area of T4-T7 to numb the left intercostal 
nerves.  The Veteran was seen one week later with pain in the 
subscapular area.  He indicated that he had a muscle strain to 
the low back in May 1979.  At that time, it was noted that there 
was an apparent functional overlay.  The assessment was muscular 
pain.

Clinical records dated in November 1979 noted that the Veteran 
was doing better, but that he was still having difficulty with 
lifting.  He was injected with analgesic in the area of T4-T7 and 
treated with ice around each intercostal area.  During an 
orthopedic consultation conducted in December 1979, it was noted 
the Veteran had problems at the left costochondral junction and 
may have a partial separation.  Inasmuch as the problem was not 
handled by orthopedics, a thoracic surgery consultation was 
recommended at another facility, possibly at Travis or Balboa.

Records dated in January 1980 indicate the Veteran was seen by 
the thoracic service.  It was noted that he had twisted his torso 
after lifting and then dropping a heavy rock in May 1979 and 
reportedly sustained a large contusion of the right thigh and 
fractured ribs with pain in several areas of the left thorax.  
The Board notes that the actual treatment records following the 
May 1979 injury did not reference these alleged injuries, as they 
noted only back complaints.  At the time of the consultation, his 
complaint was chronic pain in the region of the tip of the left 
scapula and left anterior thorax and clavicle.  There was no 
apparent displacement of the ribs, cartilage, or clavicle, and x-
rays were within normal limits.  The impression was significant 
soft tissue trauma (baring muscles and ligaments) with residual 
musculoskeletal pain.  The examiner also commented that the 
problems would probably continue, but improve slowly over a 
number of years.  Graduated exercises were recommended to restore 
muscles, as well as heat and Tylenol for pain.

Clinical reports indicate that the Veteran presented to the 
emergency room in March 1980 with complaints of generalized back 
pain in the dorsal area and epigastric pain and pressure, as well 
as pressure in the arms and legs and fatigue, with all symptoms 
worse within the preceding five days.  The Veteran related that 
he had experienced spinal pain, back pain, mid-dorsal chest pain, 
shortness of breath, and weight loss since sustaining an injury 
one year earlier, referring to the incident in which he had felt 
severe pain in his left chest and back after dropping a 225 pound 
rock.  It was noted that the Veteran had been treated with 
numerous modalities without favorable result and that he had 
recently been seen at Balboa Hospital.  The Veteran indicated his 
belief that the rock had injured his stomach and also expressed 
the opinion that his stomach was upset by medication given for 
his other symptoms.  The Veteran was hospitalized to ascertain a 
definite diagnosis and on account of the presumed strong 
"psychogenic" overlay in that the Veteran could not get well.  
During a physical examination, the Veteran complained of some 
tenderness on palpation of the epigastric area.  A neuromuscular 
examination was essentially normal, and sensory and motor 
hyperactive reflexes were noted.  A musculoskeletal examination 
found some loss of range of motion in the dorsal area with 
tenderness on palpation in the mid-dorsal region, but all other 
joints were reported to move without positive findings, and the 
rest of the physical examination was essentially normal.  The 
provisional diagnosis was dorsal myositis with strong physiologic 
overlay and a possible peptic ulcer.

At the time of his hospital discharge approximately one week 
later, it was noted that the Veteran had presented to the 
emergency room with bizarre complaints of back pain, headache, 
neck pain, low back pain, and stomach pain.  X-ray examination, 
upper gastrointestinal (UGI) series, and spinal studies did not 
disclose any abnormality or any gross pathology, and they were 
all considered within normal limits.  Laboratory tests were also 
negative.  The Veteran was afforded physiotherapy and medication 
for relief of his complaints of back pain and was considerably 
improved at discharge.  The final diagnosis at the time of his 
hospital discharge was chronic dorsal myositis.

In August 1980, the Veteran was seen asking to speak to a doctor 
about a kidney infection.  He reported his history of a muscle 
injury in May 1979 when he twisted his torso while dropping a 200 
pound rock and indicated that he had a muscle contusion of the 
right thigh and fractured ribs.  He also expressed other multiple 
complaints, including swelling of the throat and tongue with 
exercise, pain in the epigastric area with exercise, abdominal 
wall tenderness, dribbling of urine, and pain in the pelvis upon 
urination.  It was noted that he had no bowel complaints or 
reflux symptoms (esophagus).  An objective examination disclosed 
tenderness in the left costochondral junction at the base and 
pain to palpation of the entire abdomen with no rebound and no 
masses.  There was no hernia, and the prostate was normal.  The 
assessment was suspected psychological-related complaints, and it 
was noted that he may have been malingering to get out of 
service.  However, because the problems were related to an actual 
accident, a work-up was begun for organic problems, to include an 
upper gastrointestinal and small bowel follow-through and 
retrograde cystogram and intravenous pyelogram.

A radiographic report dated in September 1980 described the 
following results.  A fluoroscopic examination revealed no reflux 
and no hiatus hernia at the gastroesophageal junction.  The 
stomach was normal in size, shape, and position.  A deformed 
duodenal bulb was noted, possibly due to a previous duodenal 
ulcer, but no actual gastrointestinal bulb disorder was noted.  
The ulcer itself could not be identified in the duodenal bulb or 
in the duodenal loop.  The mucosa of the small bowel pattern 
appeared normal.  The report of a September 1980 retrograde 
cystogram and intravenous pyelogram indicated a small fibrotic 
scar at the left side of the bladder, which could be extended by 
the large volume of contrast media.  The finding was considered 
most likely post-traumatic or chronic cystitis.  An intravenous 
pyelogram found that both kidneys were normal in size, shape, and 
position, and there was no delayed excretory function after 
injection of the contrast media.  The renal pelvis, calices, and 
both ureters appeared normal.  There was no retention on the 
post-voiding film.

When the Veteran was later seen in September 1980 with multiple 
complaints, the assessment was anxiety, and the examiner 
indicated that he saw no organic problems.  Progress notes dated 
later that month also reflected complaints of a backache and 
dribbling.  An examination of the back was conducted with 
negative results, and a notation of maladjustment was entered.

On a Report of Medical History completed by the Veteran in 
October 1980, he indicated that he suffered from a partially 
separated shoulder with broken ribs and had stiffness with pain 
in his shoulder at the neck, which were all from the same lifting 
accident.  He also noted that he had had knee surgery in January 
or February 1979.  In the section reserved for the physician's 
summary and an elaboration of all pertinent data, the examining 
physician stated the following: "Pt. states partially separated 
left shoulder being followed by March AFB, CA.  Eye trouble 
refers to glasses.  Frequent epistaxis.  Fx compressed cervicle 
[sic] discs, compressed 1st, 5th and 6th intercostal nerves, 2° 
to lower back pain, Oct 1979.  Left knee surgery, 1978."  The 
Veteran denied having any other significant medical or surgical 
history.  The October 1980 separation examination report 
indicates that all body systems were evaluated as "normal."  
However, in the section reserved for notes and significant or 
interval history, the examiner again noted that the Veteran 
suffered from a partially separated left shoulder and was being 
followed at March Air Force Base for further treatment.  The 
examiner also noted the Veteran's report of compressed cervical 
discs and compressed 1st, 5th, and 6th intercostal nerves 
secondary to low back pain in October 1979 and left knee surgery 
in 1978.

The Veteran's original application for disability benefits was 
received in September 1987 at which time he claimed service 
connection for disorders affecting his left knee, left shoulder, 
and cervical spine.

The reports of VA examinations conducted in November 1987 and 
January 1988 indicated that an examination for varicose veins was 
negative.  On examination of the digestive system, the Veteran 
had soft, positive bowel sounds with no organomegaly, tenderness, 
or guarding.  A hemocult examination was negative, and on 
genitourinary evaluation, it was noted the Veteran had no 
prostatic hypertrophy or tenderness.

At the time of the VA orthopedic examination in November 1987, 
the Veteran gave a history of separation of the left 
acromioclavicular joint and acute back pain sustained in a 
lifting accident in service.  The Veteran's chief complaints were 
pain and stiffness in the left shoulder associated with numbness 
in the left arm and loss of grip in the left hand, as well as 
pain in the upper back and left knee and weakness with episodes 
of giving way.  He also reported having difficulty climbing 
stairs and experiencing a grinding sensation on moving his left 
leg in certain directions.  It was noted that he reported having 
pain, stiffness, and difficulty using the left arm and hand, as 
well as constant pain in the upper dorsal area, particularly on 
heavy physical activities.  An objective examination revealed 
that the Veteran walked without a limp.  There was tenderness to 
palpation of the upper dorsal area and interscapular region with 
no evidence of tenderness over the lumbosacral area.  He was able 
to flex his back forward to 70 degrees, and lateral flexion and 
extension were within normal limits.  Straight leg raising test 
was negative bilaterally.  X -rays of the dorsal and lumbar 
spines showed no bone or joint abnormality, and the disc spaces 
appeared to be intact.  An examination of the left shoulder 
disclosed prominent distal end of the clavicle adjacent to the 
acromioclavicular joint.  The Veteran had a normal range of 
motion in the shoulder, and there was no evidence of a sensory 
deficit or muscle weakness.  Grasping power of the left hand was 
well preserved.  X-rays revealed minimal separation of the 
acromioclavicular joint with no other abnormality.  There was no 
limitation of motion of the cervical spine.  On examination of 
the left knee, the Veteran had full flexion and extension without 
discomfort.  There was no evidence of effusion or enlargement of 
the knee in comparison to the other leg, and no evidence of 
crepitus or ligamentous instability.  Thigh measurement was 
equal, and no right leg injury was reported.  Left knee X-rays 
revealed no bone injury.

In a February 1988 rating decision, the RO granted service 
connection for chronic back strain of the upper dorsal area and 
post operative residuals of left knee injury and assigned 10 
percent and noncompensable disability evaluations, respectively.  
Service connection was denied for separation of the left 
acromioclavicular joint.  The RO's February 1988 determinations 
were affirmed by the Board in a January 1989 decision, which 
noted that the report of the Veteran's physical examination on 
separation from service was not available.  The Board found that 
separation of the left acromioclavicular joint was suspected in 
service, but not confirmed, and that there was no objective 
evidence in the service treatment records that his accident in 
service produced the left acromioclavicular joint separation, 
which was first demonstrated several years following his 
separation from service.

Private medical records dated from March 1989 to April 1989 show 
that the Veteran was seen with complaints of left knee pain and 
instability.  A physical examination found increased anterior 
posterior instability and pain on the medial aspect of the knee.  
X-rays revealed some degenerative changes in the area of the 
tibial spines.  The impression was a probable cruciate deficient 
knee.  When he was seen again in April 1989, it was noted that an 
arthrogram had been normal.  After the Veteran continued to 
complain of pain, he was injected for symptomatic relief.

Private medical records dated from May 1984 to September 1989 
show that the Veteran was seen repeatedly with complaints of back 
pain, which was most commonly assessed as a lumbar and thoracic 
strain.  In May 1984, his complaints included right hip pain.  
The Veteran was also seen in July 1985 complaining of pain and 
weakness in the right knee and hip with pain and stiffness also 
noted in the right foot.  In November 1985, he was seen again for 
complaints referable to the right leg, hip, and sacro-iliac 
joint, as well as the thoracic vertebrae and right and left 
scapula region.  The examiner noted it as being myofascial.  
Later in November 1985, the examiner noted myofascial when the 
Veteran was seen complaining of pain in the left hip, as well as 
the upper thoracic region and diaphragm.  In September 1986, the 
Veteran complained of stiffness in the neck and soreness in the 
left arm.  He reported that he had been injured on the job the 
previous day.  The examiner noted that the Veteran had hurt the 
right side of his head, but skull x-rays were negative for 
fractures.  In September 1989, the Veteran complained of left 
anterior rib pain, and possible rib fracture having reportedly 
injured the left side of his ribs three days earlier playing 
basketball.  X-rays were negative for a fracture.  The examiner 
noted costochondral symptoms.

The denial of service connection for a left shoulder disorder was 
continued by December 1989 and August 1990 rating decisions, 
which also denied the Veteran's claims for an evaluation greater 
than 10 percent for back strain of the dorsal region.  

Additional service treatment records were received subsequent to 
the August 1990 rating decision, which included clinical records 
showing that, on admission to the hospital in August 1979, the 
Veteran reported having pain in the left shoulder and back, 
although he indicated that his symptoms had begun as chest pain.  
The examiner recorded chest pain of an unknown etiology.  The 
report of an EKG dated on the day of admission indicated that the 
study was within normal limits.  X-rays of the chest and left 
shoulder were also normal. At the time of discharge four days 
later, the diagnosis was muscular pain.

A report of a mental health consultation afforded to the Veteran 
during his hospitalization in March 1980 was also obtained.  The 
Veteran reported at that time that he had sustained a partial 
separation of the left shoulder in a lifting accident.  He also 
stated that he had been told at Balboa that he had a compressed 
disc in the L5 area.  It was noted that the Veteran was quite 
angry because the doctor who was treating him reportedly believed 
his problems were "in his head."  The Veteran indicated that he 
was depressed due to the manner in which he was being treated.  
The mental health examiner's diagnosis was low back pain with 
other accompanying physical complaints (does not appear to be 
psychogenic in origin since the Veteran's mental status appeared 
to be stable, but could be aggravated by the Veteran's current 
depression and possibly apprehension about the physical state).

Among the newly received service treatment records was also the 
report of the Veteran's physical examination at separation.  The 
medical history portion of the October 1980 separation 
examination report shows the Veteran reported that he was in 
excellent health and indicated a positive history of, among other 
things, pain or pressure in the chest; frequent or painful 
urination; arthritis, rheumatism, or bursitis; bone, joint or 
other deformity; painful or trick shoulder or elbow; recurrent 
back pain; and, a trick or locked knee.  The examiner recorded 
the Veteran's statements to the effect that he had a partially 
separated left shoulder that was being followed at March Air 
Force Base, as well as a history of fractured compressed cervical 
discs and compressed first, fifth, and sixth intercostal nerves 
secondary to lower back pain in October 1979.  A history of left 
knee surgery in 1978 was also noted.  No abnormalities were noted 
by the examiner on the clinical evaluation portion of the 
examination.  Under the category of significant or interval 
history, the examiner noted the history provided by the Veteran, 
which is described above.

Also received subsequent to the August 1990 rating decision were 
numerous private medical reports, cited below, which were dated 
from July 1982 to August 1990.  Those records showed that, when 
the Veteran was seen in July 1982, he stated that he experienced 
no left knee difficulties, was status post lateral meniscectomy, 
and was able to play basketball.   X-rays of the lumbar spine 
conducted in July 1982 showed that the lumbar vertebra and the 
intervertebral disc space and alignment were within normal 
limits.  Additional records dated from September 1983 to December 
1983, which are partially illegible, reflect treatment for pain 
in the right leg, hip, and the low back area following a reported 
on-the-job injury in August 1983.

Additionally, private medical reports demonstrate that the 
Veteran was seen in August 1983 for complaints of pain in the 
right hip, right foot, and coccygeal area related to an on-the-
job injury in which a 200 pound machine fell against him.  A 
report indicated that clinical findings were compatible with a 
sprain-type injury of the low back and consistent with a 
lumbosacral myofascitis.  The Veteran also had a contusion to the 
right foot.  Following treatment with immobilization, hot soaks, 
decreased activity, and medication, the Veteran's right hip, 
coccygeal area, and right foot complaints were markedly improved 
in September 1983.  Deep tendon reflexes were intact, and muscle 
power was good.  The Veteran was standing erect and walked with a 
normal gait.  He was released to return to work.

Also of record are copies of letters and clinical records dated 
from May 1984 to April 1986, which indicate that the Veteran was 
seen in May 1984 with complaints related to an injury on the job 
one week earlier after a piece of machinery reportedly derailed 
and fell on top of him.  At that time, the Veteran was 
complaining of extreme low back pain with discomfort on flexion 
and straight leg raising test and depression of the right 
Achilles deep tendon reflex.  When the Veteran was seen in 
December 1985, he was still complaining of residual back and 
right leg pain.  It was noted that the results of a myelogram, 
computerized tomography (CT) scans, and lumbar x-rays were 
negative for disc pathology.  In April 1986, the Veteran was seen 
for complaints referable to the right leg.  At that time, the 
doctor noted that the Veteran still had colorful problems and was 
complaining of tightness around the chest.

An April 1986 letter from a private physician related that the 
Veteran had been under his treatment for a chronic thoracic and 
lumbar strain since a work-related injury in May 1984 and was 
considered significantly improved.  It was noted that he would be 
able to return to work in the near future.  There was no 
reference to any injuries in service.

A letter signed by a private physician and dated in April 1986 
indicates that the Veteran had been seen in March 1986 with 
persistent back and leg pain.  When he was seen in April 1986, 
the Veteran was doing well and released to return to work.

Private medical records reflect treatment from June 1984 to 
September 1985 for chronic prostatitis, which was considered most 
likely to have been brought about by a strenuous injury.  The 
Veteran had responded reasonably well to conservative 
medications.  In November 1984, the Veteran described pain in the 
left testicle.  On objective examination, the testicles were 
normal with mild tenderness of the left epididymis.  It was also 
noted in an April 1985 history that the Veteran apparently 
sustained a back injury about one year earlier while on the job 
and that since that time he had chronic symptoms of lower back 
discomfort, rectal dysfunction, and symptoms of chronic 
prostatitis.  Chest x-rays conducted showed that the heart and 
lungs were within normal limits, and intravenous pyelogram and 
cytoscopy studies conducted in April 1985 were normal.  In 
September 1985, it was noted that the Veteran still experienced 
occasional mild symptoms of chronic prostatitis.  The prostate 
was described as two plus, smooth, nontender, and non-nodular.  
An urinalysis was clear, and an examination of the testicles was 
normal.  It was noted that the Veteran would use medication as 
needed.

Private medical records show the Veteran was seen in August 1990 
after apparently sustaining an injury while lifting mail sacks as 
a postal worker.  It was noted that the Veteran presented with 
complaints of numbness all over his lower extremities and 
sometimes the upper extremities.  He also had numbness in the 
both the dorsal and the plantar aspects of the toes.  He denied 
having any bowel or bladder problems.  The Veteran reported 
severe pain without radiation.  On objective examination, he 
complained of pain on every action.  An examination of the back 
revealed 90 degrees of flexion and extension to zero degrees, 
which was described as very painful.  Muscle strength was 5/5 all 
over, and deep tendon reflexes were equal and symmetrical.  There 
was no costovertebral angle tenderness.  Psychological referral 
was indicated.

When the Veteran was seen later in August 1990, he gave a history 
of some discomfort in his left shoulder and mentioned that he may 
have strained his shoulder and back while lifting earlier in the 
month.  The Veteran stated, "My spine is dying."  On 
examination, the Veteran appeared to be in excellent health.  He 
had full range of motion of the left shoulder with no neurologic 
deficit in the upper of lower extremities.  The range of motion 
of the spine was full, and he had minimal lumbosacral joint 
tenderness.  X-rays of the left shoulder, cervical spine, and 
lumbosacral joint were all considered normal.  The doctor 
commented that on the basis of his examination, it seemed that 
the Veteran may have strained himself earlier in the month and 
that his symptoms were resolving.  The Veteran was considered to 
be able to return to work at any time. There was no reference to 
any injury in service.

VA outpatient treatment records dated in April 1991 show that the 
Veteran was seen with complaints of spasms of the upper chest and 
back with a choking feeling.  An objective examination revealed 
mild tenderness over the dorsal spine and paravertebral muscles.  
The assessment was musculoskeletal pain.  Thoracic spine x-rays 
conducted in May and August 1991 revealed minimal scoliosis with 
no significant bone change.

From January 1992 to March 1992, the Veteran was seen at VA 
facilities on multiple occasions with complaints of pain in the 
back, chest, and abdomen.  An upper gastrointestinal (UGI) series 
conducted in February 1992 was normal.  In April 1992, the 
Veteran reported a sensation of numbness in his right lower 
extremity, and it was noted that he was interested in pursuing 
disability.  Motor conduction studies and electromyogram (EMG) 
revealed no evidence of lumbosacral radiculopathy at that time, 
and no cardiac or pulmonary abnormality was found on chest x-
rays.  

A VA medical certificate dated in May 1992 shows that the Veteran 
was again seen for symptoms of pain and spasms in the chest, 
throat, and abdominal areas.  On physical examination, the chest 
was clear, and the abdomen was normal.  The range of motion of 
both shoulders was full with minimal pain elicited.  The 
Veteran's grip strength was 5/5 throughout.  The diagnosis was a 
psychosomatic disorder, and it was noted that he may be trying 
for compensation increase with arthritis of spine by history, 
status post bladder injury, and anxiety neurosis.  The Veteran 
declined a psychological consultation.

Additional VA progress notes dated in June 1992 indicate that the 
Veteran reported that he had been told he might have a hiatal 
hernia.  It was noted that UGI series testing was normal.  The 
impression was hiatal hernia, and Reglan was prescribed. 

At the time of a VA orthopedic consultation in June 1992, the 
Veteran complained of back pain without a specific location, as 
well as left shoulder pain, pain in the right hip, knee, and 
ankle, and varicosities in the left leg.  The examiner noted that 
varicosities were minimal.  With regard to the back, deep tendon 
reflexes were intact, and muscle power was excellent and 
symmetrical.  X-rays of the left shoulder, right ankle, both 
knees, and the lumbosacral spine were negative.  It was noted 
that weight bearing film demonstrated no widening of the 
acromioclavicular joint, as compared to the non-weight bearing 
joint.  Right hip x-rays revealed possible early osteoarthritis, 
and x-rays of the dorsal spine found minimal scoliosis with no 
paraspinal abnormalities in the soft tissue.  The orthopedist's 
impression was no orthopedic conditions requiring treatment.

The report of a VA mental health consultation conducted in July 
1992 shows that the Veteran complained of knots in his body, a 
twisted heart, trouble with his bladder, a hole in his thigh, and 
arthritis of the hip.  The Veteran stated, "I'm dying."  The 
examiner noted the Veteran's mood was euthymic, and his affect 
was incongruent with his mood.  He commented that there was a 
delusional aspect to the Veteran's reporting of physical 
problems.  Haldol was recommended to alleviate rumination, 
anxiety, and psychomotor complaints.  Later in July 1992, the 
medication was discontinued when the mental health examiner found 
that there was no psychotic thinking evident, and no affective 
disorder or psychological factors aggravating his physical 
condition.  

When the Veteran was seen in the genitourinary clinic in July 
1992, he gave a history of a recurrent bladder infection over the 
previous 14 years and a "weak bladder" following multiple war 
injuries to the stomach muscle, diaphragm, and bladder, as well 
as a twisted heart.  The examiner noted that the Veteran was 
anxious and fit looking.  Two days later, it was noted that the 
Veteran felt better on Reglan.  An impression of a hiatal hernia 
was also recorded.

In August 1992, the Veteran was seen again in a VA genitourinary 
clinic complaining of urinary symptoms, including nocturia and 
frequency.  A physical examination revealed that the prostate was 
small and nontender.  When the Veteran was seen again in November 
1992, he complained of pain from the testicle to the groin, as 
well as prostatitis.  The examiner noted that the prostate was 
boggy and tender and that a varicocele was present. 

The report of a VA psychological evaluation dated in October 1992 
stated that the results of a Minnesota Multiphasic Personality 
Inventory suggested a diagnosis of conversion disorder and 
somatoform pain disorder.  VA mental health clinic records dated 
in November 1992 reflect the Veteran's reports that he was angry 
with the VA system for not adequately addressing his physical 
needs related to an injury sustained in active service.  The 
assessment was no psychiatric diagnosis.

VA hospital records dated in March 1993 show the Veteran was 
admitted for an evaluation of atypical chest pain, reported as 
multiple kinds of symptoms, to include stabbing pain, burning 
pain, and aching pain that was not related to exertion.  It was 
noted the Veteran had been on reflux esophagitis treatment for 
several months prior to his hospitalization without benefit.  
Chest x-rays on admission revealed no abnormalities, and multiple 
tests during the Veteran's hospital course, including repeated 
EKGs, indicated no evidence of cardiac involvement.  The 
Veteran's symptoms recovered spontaneously without specific 
treatment.  UGI series testing conducted later in March 1993 was 
negative.  VA outpatient treatment records dated from April to 
May 1993 show that he was seen again for atypical chest pain with 
chest wall tenderness in May 1993.

VA outpatient treatment records dated from February 1993 to May 
1994 reflect that the Veteran was seen on multiple occasions for 
varying complaints, including arthritis,  groin pain, coccygeal 
pain, leg pain, nocturia, epigastric pain, and acid sensation.  
Records dated in December 1993 show that he was given medication 
for a compression fracture of the dorsal spine and for a hiatal 
hernia.  On a VA medical certificate dated in March 1994, the 
diagnostic impression was listed as dyspepsia and possible 
gastro-esophageal reflux disease (GERD), although UGI series were 
within normal limits, and recurrent urinary tract infection on 
prophylaxis.  In April 1994, the assessment was vague multiple 
pain symptoms without objective findings, clinically or 
radiographically; dyspepsia; possible GERD; and a negative upper 
GI series.  An orthopedic evaluation of the lumbosacral spine, 
which was conducted in May 1994, indicated that deep tendon 
reflexes, range of motion, sensation, and muscle power were 
normal.  The orthopedic examiner noted varicosities on the medial 
aspect of the left thigh.  The hips, pelvis, and lumbosacral 
spine were shown to be grossly intact on x-rays obtained in May 
1994.

During that same period, VA outpatient treatment records dated 
from February 1993 to May 1994 also reflect prophylactic 
treatment for a history of prostatitis.  An intravenous pyelogram 
was conducted in April 1994, and the impression was minimal 
prostatic enlargement without secondary uropathy.     

On a VA psychiatric examination conducted in September 1993, the 
Veteran provided a history of multiple physical complaints, and 
he seemed very angry when speaking about his symptoms.  On a 
mental status examination, the examiner noted that the Veteran 
was very insistent on giving information concerning what he 
considered to be the multiple results of an injury in service.  
He seemed to exaggerate his symptoms, which appeared to become 
very vivid in his thinking after he was told by someone that he 
should seek assistance through a service organization.  His 
speech was spontaneous and slightly pressured.  There was no 
loosening of associations or fragmentation of thought.  His 
affect was minimally depressed.  The Veteran complained of 
nightly insomnia, but denied having any suicidal or homicidal 
thoughts, hallucinations, or delusions.  He complained of 
neurological impairment in the form of pain in most joints and 
muscle groups.  He was oriented to all three spheres, and his 
memory was considered to be minimally to moderately impaired.  
The Veteran had some difficulty remembering the dates of his 
injuries.  It was noted that the Veteran understood his illness, 
and insight and judgment were assessed as fair.  The examiner 
noted that the Veteran had worked full-time as a postal clerk for 
the U.S. Postal Service since 1988.  The examiner rendered Axis I 
diagnoses of a somatization disorder and dysthymia, and Axis III 
diagnoses of multiple bone and joint complaints, secondary to the 
alleged event in service in 1978.

When the Veteran testified at his June 1994 personal hearing at 
the RO, he described an injury in July 1978 during which a snow 
tire fell onto him pinning his right ankle under his buttock and 
injuring his right ankle, knee, hip, and lower back.  He reported 
that he had experienced problems with those areas since the 
incident.  At the time of the hearing, the Veteran complained of 
constant right ankle pain.  He also testified that the accident 
caused an injury to the L5 disc resulting in constant pain since 
that time.  He further indicated that his right knee gave way due 
to his disc problem and resulted in his left knee injury and 
surgery.

The Veteran also described a subsequent injury in which a large 
slab of concrete, reportedly weighing more than 200 pounds, fell 
onto him causing injury to multiple areas of his body, including 
a large hole in his right leg where he caught the impact of the 
slab and held it in suspension for an indeterminate period of 
time before blacking out.  During the incident, the Veteran felt 
that his bladder was tearing and veins were "busting" in his 
leg.  He also felt that his throat region was affected and that 
his stomach muscles were torn.  The injuries attributed to this 
incident by the Veteran also included separation of his 
"costochondria," with pain in the scapula, collar bone, and 
costochondral region, as well as cracked ribs.  He testified that 
a doctor told him that cracked ribs had shown up on an x-ray, 
although the Veteran stated that the x-ray was not included in 
the available service treatment records. Since the incident, the 
pain in the left shoulder region had not dissipated, and the 
Veteran further indicated that he considered a hiatal hernia from 
the accident.  He described the impact of the incident as a 
complete body strain.

The Veteran's testimony also indicated that his anxiety began 
during the period following the accident because he was not 
getting the treatment that he felt was needed.  Additionally, the 
Veteran expressed his opinion that urinary problems reflected in 
service treatment records dated in 1980 were early symptoms of 
subsequent chronic prostatitis, and he believed that symptoms of 
swallowing difficulty during service reflected a hiatal hernia.  
He added that one doctor had told him that he had a possible 
hiatal hernia, although no such reference was found in the 
available service treatment records.  According to the Veteran, 
he reported varicose veins and symptoms referable to his testicle 
at the time of his physical examination for discharge.  He stated 
that the first time he was told that he had arthritis was 
approximately one and one half years prior to the hearing when 
hip x-rays were conducted.  The Veteran also testified that the 
last doctor he had seen before the hearing had diagnosed him with 
an abdominal aneurysm.  He was reportedly treated for flat feet, 
called shin splints, in 1977.  According to the Veteran, his feet 
had never stopped hurting.  With regard to his left knee, the 
Veteran indicated that pain, swelling, and wobbling were the 
problems.  He asserted that his dorsal spine area occasionally 
locked up.  He also indicated that, during the first year after 
his separation from service, he lived with his grandparents and 
did not work because he was convalescing.  The Veteran's 
representative contended that there were no treatment records 
related to that period because the Veteran basically went home to 
die.  At the time of the hearing, the Veteran reported that he 
was in constant pain from the bottom of his feet.  He related 
that doctors had indicated he had both organic pain and 
psychosomatic pain.

A cystourethroscopy was conducted in June 1994 with no 
abnormality disclosed.  A rectal examination performed at the end 
of the procedure confirmed benign prostatic hyperplasia 
consistent with the Veteran's age.

The report of his July 1994 VA orthopedic examination reflects 
the Veteran's complaints of left knee pain and instability.  The 
VA examiner noted that the Veteran presented with many other 
complaints, all of which were inconsistent with his physical 
examination, specifically expressing doubt that a herniated disc 
had ever been documented.  The examiner included in the 
examination report a photograph of the Veteran's right thigh, 
which was said to depict a small, two centimeter scar, considered 
to be difficult to see at best.  The examiner also noted that a 
photograph of the left lower leg was included because the Veteran 
believed that his normal veins were torn out and that varicose 
veins were present.  A physical examination revealed no swelling 
or deformities or loss of motion in any joints, including the 
shoulders, ankles, knees, and hips.  On evaluation of the knees, 
there also was no subluxation, instability, nonunion, or 
malunion.  An examination of the musculature of the spine 
revealed tenderness to the posterior left cervical muscles, 
including the elevated scapula and sub scapular muscles, with no 
other abnormalities.  The Veteran claimed pain on all ranges of 
motion of the spine, although it did not appear to the examiner 
that the Veteran was in pain.  An upper and lower extremity 
neurological examination was normal for sensory and vibratory 
reflexes and strengths.  X-rays of the left knee appeared normal, 
and thoracic spine x-rays revealed mild scoliosis.  The 
assessment included a left knee post meniscectomy for meniscal 
injury with full range of motion and a stable knee; a chronic 
cervical strain/sprain; a chronic thoracic strain/sprain; a 
chronic lumbar back pain syndrome; and, a ventral hernia.  The 
examiner commented that the Veteran probably had a significant 
psychiatric and/or a somatization disorder.

In July 1994, the Veteran was again seen at the VA for 
intermittent dyspepsia.  A barium swallow esophogram was 
conducted in November 1994, which revealed a small sliding hiatal 
hernia at the lower esophageal ring.  

The Veteran underwent another VA mental disorders examination in 
September 1994.  At that time, the examiner noted that VA 
outpatient treatment records dated in 1992 described the 
Veteran's problem as a somatization disorder and a panic 
disorder, while the September 1993 VA examination had indicated 
diagnoses of a somatization disorder and dysthymia.  The examiner 
also noted that a 1993 Minnesota Multiphasic Personality 
Inventory (MMPI) test resulted in diagnoses of a conversion 
disorder and a somatization pain disorder.  On a mental status 
examination, the Veteran was neatly groomed and dressed with 
coherent, fluent, and articulated speech.  His thoughts were goal 
directed, and he denied any suicidal ideation.  The examiner 
noted that the Veteran dwelt on his multiple physical symptoms 
and perceived disabilities.  His affect was full, his mood was 
euthymic, and his cognitive functions were grossly preserved.  
The examiner rendered an Axis I diagnoses of a somatization 
disorder and dysthymia (prior history), and a Global Assessment 
of Functioning (GAF) score of 75 was assigned.  The examiner 
commented that the Veteran presented with mostly focused somatic 
complaints and disabilities, and the connection between 
somatization and his physical disabilities. He also commented 
that, in the Veteran's case, he was not describing conversion 
disorder, but mostly somatization, and that there was some 
overlap between his perceived disabilities, chronic pain, and 
symptoms and the diagnosis of somatization disorder, although the 
exact relationship was difficult to determine.

The Veteran was seen in January 1995 with multiple complaints, 
including pain in the chest, left shoulder, stomach, and back, 
and vague complaints of suprapubic pain.  A physical examination 
revealed that the Veteran had full active range of motion in the 
left shoulder, which was painful.  X-rays of the left shoulder, 
chest, and ribs obtained in January 1995 were normal.  The 
assessment at that time was chronic pain syndrome.

In February 1995, the Veteran testified at a second personal 
hearing at the RO.  At that time, he asserted that he had been 
treated for arthritis during service.  He related that he had 
reported multiple disorders, including varicose veins, ruptured 
veins in his left testicle, and a ventral hernia at the time of 
his separation examination, which were not reflected in the 
examination report.  The Veteran also reported that he was 
employed by the postal service, but indicated that he was 
frequently unable to work a full day with resulting reduction in 
his annual income.  With regard to his upper back, he related 
that the discs were rubbing the nerves and that he believed there 
was "grit" between them.  He also expressed the view that his 
nerves were compressed and affecting the function of his arm as 
well as his internal organs.

Medical records dated from February 1995 to March 1995 
demonstrate that the Veteran was admitted to a VA Medical Center 
(VAMC) and underwent multiple procedures and laboratory work-up.  
His course of hospitalization was uneventful, although he had 
multiple complaints during his admission.  Procedures included an 
ultrasound of his abdomen, which revealed a defect in the lower 
pole of the gallbladder, and an abdominal x-ray that was normal.  
A colonoscopy disclosed a rectal polyp, and an 
esophagogastroduodenoscopy (EGD) revealed gastritis.  A 
hepatobiliary scan with a cholecystokinin injection also showed 
that the gallbladder was not obstructed, but he did have a 
reduced ejection fraction at 20 percent with cholecystokinin.  
The Veteran's pain was noted to be associated with the injection.  
Laboratory tests included a normal urinalysis, and x-rays of the 
ribs were normal.
There was also a noted history of thoracic films indicating a 
normal thoracic-spine.  X-rays of the knees revealed mild 
degenerative osteoarthritis, and x-rays of the shoulder were 
normal.  On final assessment, it was felt that the Veteran had 
cholelithiasis with probable chronic gallbladder disease.  He was 
also informed that he did not have any evidence of multiple 
herniae throughout his abdomen, which he complained of many 
times.  It was noted that he focused on skin nodules, which in 
the past had been found to be lipomas and which on clinical 
examination very much resembled lipomas.  There were probably 
roughly ten scattered throughout the anterior and posterior 
trunk.  An in-depth discussion was conducted about the issue of 
how much anxiety was contributing to his issue, and the Veteran 
was adamant that he did not want to pursue that path as a 
possible cause of his symptoms.  The diagnoses included a hiatal 
hernia, gastritis, a rectal polyp, lumbar disc disease, a history 
of prostatitis, a history of depression, and multiple resection 
of lipoma.

When the Veteran was seen again for abdominal pain in April 1995, 
it was noted that he was very anxious.  There was mild tenderness 
in the lower right quadrant.  The impression was reflux with 
functional overlay.  He was seen again for abdominal complaints 
in June 1995.  

A private psychological evaluation was conducted in June 1995, at 
the Veteran's request, for use in his claim for service-connected 
disability benefits.  The examiner noted that the Veteran had 
difficulty explaining the emotional effects of his various 
reported injuries in service and preferred to focus on physical 
symptoms.  When pressed to describe his emotional response, he 
said, "I just feel compressed in the brain."  The examiner also 
noted that, prior to the interview, the Veteran had provided 
voluminous records reflecting disconnected and discontinuous 
medical care by a variety of treating physicians.  Several 
references to a psychological overlay were noted, apparently 
because of the variety of organ systems involved and the unusual 
nature of the Veteran's multiple physical complaints.  With 
regard to his current functioning, the Veteran was considered to 
be preoccupied with his pain and the loss of physical functional 
capacity, which he attributed to injuries sustained in service.

On mental status examination, the private psychologist noted that 
the Veteran was cooperative and demonstrated good social skills 
relating well to the examiner.  It was noted that he walked with 
a noticeable limp.  Otherwise, no psychomotor activity was 
observed.  The Veteran appeared to be in some physical discomfort 
from time to time during the interview.  He described his mood as 
"concerned."  Objectively, his affect was bright, but 
superficial through most of the interview.  However, he became 
obviously upset when discussing his medical history and current 
symptoms.  The Veteran's memory was adequate to good, and his 
fund of general information was also considered adequate and 
consistent with his educational and cultural background.  Overall 
intellectual functioning was considered within the average range.  
His speech was spontaneous and coherent, but sometimes 
tangential.  The Veteran reported no symptoms consistent with a 
thought disorder or other active psychotic process, and no 
objective signs of a thought disorder or active process were 
observed.  He was considered to be obsessively preoccupied with 
his physical condition and with his concern of obtaining his 
perception of just compensation for his service-connected 
injuries.  His rather unusual description of his physical 
symptoms was felt to be related to cultural factors rather than 
to any possible somatic delusions.  The Veteran's judgment 
appeared to be grossly intact, but limited with respect to 
medical issues.  His insight was considered poor.  The diagnostic 
impressions were: Axis I: somatization disorder; Axis II: panic 
disorder without agoraphobia; and, Axis III: status post multiple 
trauma and multiple physical complaints.

The Veteran also underwent psychological testing, including the 
MMPI-2.  The examiner rendered an Axis I diagnosis of a 
somatization disorder and an Axis II diagnosis of panic disorder 
without agoraphobia.  The examiner noted that the Veteran clearly 
met the diagnostic criteria for somatization disorder, as defined 
by the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  He also stated that the Veteran's MMPI-
2 results suggested that he was prone to focus on physical 
symptoms and to have little insight into any underlying 
psychological factors contributing to his difficulties.  He also 
noted that somatization disorder was a chronic mental disorder 
that had a serious impact on an individual's life.  It was 
considered important to note that a somatization disorder was not 
compatible with feigned symptoms or malingering and did not rule 
out underlying pathology.  It was noted that the Veteran's 
physical complaints had not been thoroughly evaluated with modern 
technology and that it was possible that his presentation may 
have caused treating physicians to underestimate the possibility 
of underlying physical pathology and to dismiss his complaints as 
"psychological overlay."  The Veteran appeared to have been 
preoccupied with his health and physical symptoms for years.

The Veteran was seen by VA in October 1995 for pain in the neck 
and ribs.  X-rays of the chest and cervical spine revealed no 
abnormalities.  When the Veteran was seen for unrelated 
complaints in February 1996, it was noted that he had a mild 
varicosity in the left lower extremity.  The Veteran submitted 
photographs in February 1996 depicting varicosities of the upper 
and lower leg.

VA hospital records dated in April 1996 show that the Veteran was 
seen with complaints of sharp upper abdominal pain radiating to 
the back.  The pain was especially noticeable on standing, and 
the Veteran complained of nausea upon eating and heartburn.  On 
physical examination, the abdomen was soft with tenderness over 
the epigastrium and left upper quadrant.  There was no guarding 
or rebound.  All laboratory tests were normal.  It was noted that 
a hepato-iminodiacetic acid (lidofenin) scan conducted a year 
earlier had indicated chronic cholecystitis and that a repeat 
scan conducted in April 1996 showed a normal emptying 
gallbladder.  Additional findings indicated that the Veteran's 
kidneys, ureters, and bladder were normal.  The diagnosis was 
upper abdominal pain.  Chest x-rays dated in May 1996 revealed no 
evidence of an acute pulmonary or cardiac abnormality.  

At the time of his June 1996 personal hearing before the Board, 
the Veteran testified that at the time of his physical 
examination on separation from service he gave a written 
description of many additional symptoms and disorders that are 
not reflected in the examination report.  He urged that the 
document be located and also asked that records be sought from 
Balboa Hospital and March Air Force Base.  The Veteran expressed 
his opinion that if the first doctor who saw him after his worst 
injury in service had written down what he had told him, rather 
than telling him that he could not put it down, the Veteran felt 
he would be in better shape at the time of the hearing.

In response to questioning at the hearing, the Veteran complained 
of pain and grinding in his left knee, as well as giving way, 
hyperextension, and swelling on prolonged use.  At the time of 
hearing, he reportedly had nearly full range of motion, stopping 
short of full extension, but with full flexion.  The first post-
service treatment the Veteran reported was in approximately 1983, 
when he was treated by an osteopath for symptoms referable to the 
neck and back.  He also related that he had sustained post-
service injuries while working for a railroad.  In approximately 
1986, the Veteran reportedly sustained an injury to the L5 area, 
as well as his right hip, knee, and ankle.  During a subsequent 
on-the-job accident, he injured his dorsal spine and the L5 area.  
At the time of the hearing, the Veteran was employed as a 
postmaster.

A January 1997 report shows the Veteran was referred to the 
anesthesia service for complaints of constant near total body 
pain with both sharp and dull components, which interfered with 
his sleep.  A review of recent diagnostic studies indicated that 
x-rays of the cervical and thoracic spines, left shoulder, and 
ribs had been normal.  His kidney, ureters, and bladder were 
found to be normal, and a diisopropyl imino diacetic acid test 
was normal, except with regard to a slightly enlarged gall 
bladder, with no evidence of acute chronic cholecystitis.  A 
barium swallow conducted in November 1994 also revealed a hiatal 
hernia, and an EGD in February 1996 indicated possible 
esophagitis.  A halter test in June 1996 also revealed basic 
sinus 40-116, rare premature ventricular contraction, and 
premature atrial contraction.  Echo conducted in June 1996 
indicated trace mitral regurgitation, left ventricular failure 
normal.  

On physical examination, the Veteran was diffusely tender to 
palpation with no trigger points in all of the following areas: 
left shoulder, left scapula, left chest wall, bilateral costal 
margins, posterior neck, sternum, thoracic spinous processes, and 
lumbar spinous processes.  The back had no obvious deformity.  
Full range of motion was noted in the left shoulder and neck.  An 
examination of the lower extremities revealed no obvious 
deformity, full range of motion of all joints, no tenderness, and 
no atrophy.  Motor and sensory examinations were also normal.  
Varicosities in the left medial calf were non-painful, and the 
abdomen was benign and non-tender to palpation.  The impression 
was chronic total body pain worsening since an injury in the Air 
Force in 1978.  Some features of the Veteran's pain were 
considered consistent with fibromyositis, and the examiner noted 
that there were no therapeutic or diagnostic blocks to offer the 
Veteran.  Recommendations included a possible rheumatology 
consultation, a work-up for chronic fatigue, a neurological 
consultation, avoiding increased use of narcotic pain control, a 
mental health consultation for help in coping with chronic pain, 
and defined aspects that could benefit from medications or 
counseling.

Also of record is the report of a private gastroscopy conducted 
in January 1997, which indicated findings of a very small sliding 
hiatal hernia and an acute duodenal ulcer on the anterior wall of 
the duodenal bulb.  Clinical records indicate the expectation 
that the ulcer would heal with prescribed medications.

In January 1997, the Veteran also submitted photographs, which 
reportedly depict the "bulb" or bulge at the end of his 
stomach.

The report of a VA psychiatric examination conducted in September 
1997 stated that on a psychological evaluation conducted in June 
1995, a Minnesota Multiphasic Personality Inventory showed a 
tendency to express emotional problems as physical symptoms.  It 
was noted that the Veteran went off on a long list of somatic 
complaints, including musculoskeletal system pains and aches, 
problems with the genitourinary system, painful testicles, 
urinary problems, no erection, painful ejaculation, respiratory 
symptoms related to his diaphragm expanding, gastrointestinal 
symptoms, and rectal bleeding.  He also reported that his heart 
beat fast and that he had chest pain. He reported episodes where 
he fell to the floor sweating diffusely and complained of black 
outs.  The Veteran also reported that nocturia interfered with 
his sleep, which was further disturbed by his difficulty in 
finding a comfortable position due to pain.  He expected that his 
hobbies of hunting and fishing would soon be curtailed by his 
physical problems.  He reportedly exercised regularly and put 
himself into traction every day.  On objective examination, the 
Veteran's speech was coherent, fluent, and articulated, and his 
thoughts were goal directed.  He expressed anger at the doctors 
who had previously evaluated his physical and psychological 
complaints and felt that his perceived disabilities were not 
being attended to and recognized.  He dwelled on his multiple 
physical symptoms and perceived disabilities.  His affect was 
full, his mood was euthymic, and cognitive functions were grossly 
preserved.  The impression was an Axis I diagnosis of a 
somatization disorder and dysthymia (prior history).  The 
examiner commented that the Veteran presented with mostly focused 
somatic complaints and disabilities and the connection between 
the somatization and his physical disabilities.  It was 
considered that there was some relationship.  The examiner also 
noted that there were reports in the literature that patients who 
present with somatization symptoms and mostly conversion 
disorders over the years have demonstrated physical illnesses 
that relate to those symptoms.  In the Veteran's case, it was not 
considered conversion disorder, but rather mostly somatization.  
There was an overlap between his perceived disabilities, chronic 
pain and symptoms, and the diagnosis of somatization disorder, 
although the exact nature of the relationship was considered 
difficult to determine.

At the time of a VA examination conducted in October 1997, the 
Veteran provided a history of injuries in service, focusing on 
three separate incidents.  The first occurred in 1977 or 1978 
when a tire from a snowplow flipped onto his lap, reportedly 
injuring his lower spine, right hip, and lower extremity.  He 
believed that the incident resulted in an L5 disc syndrome with 
partial herniation at the level of L3 and some tailbone pain.  He 
also reported having right hip joint pain and felt that he had 
partial dislocation of the right hip because he felt three cords 
pop.  He claimed that his right leg currently went weak and gave 
way.  He indicated that he had atrophy at the top of his thigh.  
The Veteran further reported that his right knee and ankle had 
been stripped of all cartilage, and he showed a healed incision 
to the medial aspect of the right knee.  He indicated that he had 
paralysis of three toes of his right foot.  He also felt that his 
right ankle cushion was worn down, that he had right ankle 
weakness secondary to an L5 problem, and that his feet were 
paralyzed.  The Veteran further asserted that he had flat feet 
and that it was documented in his service treatment records. 
Additionally, he indicated a pain syndrome.

The second incident related by the Veteran involved a left knee 
injury, which resulted in a left lateral meniscectomy.  Following 
the surgery, the Veteran reportedly continued in active service 
out of a sense of duty, despite pain in the left knee, as well as 
in his right hip, knee, and ankle.

The most significant episode of injury reportedly occurred 
between February 1978 and June 1978.  The Veteran stated that he 
had some memory impairment regarding the incident, which involved 
the lifting of a concrete slab that reportedly was leaned against 
him and cut into him, although it did not land on him per se.  
The Veteran attributed multiple injuries to the period when he 
was straining to hold onto the slab and keep it from falling on 
his distal extremities and posturing himself to minimize further 
damage.  He believed that much of the weight of the slab was 
balanced on his right thigh and indicated he had an indentation 
in his muscles from the incident.  He did not recall how he 
extricated himself from underneath the rock, but he believed that 
he blacked out from the strain.  The Veteran also stated that his 
knee gave way and that he developed varicose veins as a result.  
According to the Veteran, the following diagnoses were reportedly 
made over the next one and a half years and attributed to the 
strain: ventral hernia, mentioned as a torn stomach muscle by the 
Veteran; a varicocele to the left spermatic cord and large 
varicose veins reaching to the level of his ankle; fibrotic 
scarring of the bladder, cystoscopy; T1, T5, and T6 nerve root 
compressions and T8 and T9 malalignment and L5 disc syndrome; 
separation of costochondral junctions to the left rib; a 
partially separated left shoulder (acromioclavicular joint); rib 
fractures to the left four ribs with costochondral separation; 
soft tissue damage to the sternoclavicular joint (uncertain 
whether it was left or right); peptic ulcer disease, hemorrhagic; 
a hiatal hernia; and, chronic prostatitis with painful nocturia, 
times three.  With regard to his neck, the Veteran complained of 
soreness resulting from any pressure on the entire anterior 
aspect of the neck and anterior chest.  He reported residual 
soreness of the left elbow, left wrist, and a gritty and cold 
soreness to the left forearm with less pain in the elbow wrist 
and forearm on the right side.  Finally, the Veteran complained 
of buttocks paralysis and reported that his legs went out.  He 
stated that he had no sensation, and he felt that the numbness 
traveled down from his buttock region.  He related that he had to 
get up and down frequently and was not able to sit or stand for 
any length of time, and this was born out throughout the 
examination.  His complaints included tingling and numbness with 
his legs feeling cold at times.  He stated that it was difficult 
for him to go up or down stairs.

An objective examination in October 1997 found the Veteran to be 
healthy appearing.  He walked with a slight limp, which was 
considered inconspicuous, and he stated that chronic pain 
precipitated the limp.  There was no gross deformity to the chest 
wall.  The lungs were clear to auscultation bilaterally, and 
there was no chronic cough or intolerance to exercise noted.  The 
heart rate was regular with no added sounds, and the point of 
maximal impulse was to the midclavicular line.  Dorsalis pedis 
pulses, posterior tibial pulses, and radial pulses were two plus 
and equal.  The abdomen was soft and tender, and there was no 
evidence of a ventral hernia.  The Veteran walked on his toes 
normally; however, he felt his feet were tending to quiver.  When 
he walked on his heels in normal manner, the Veteran felt a 
pulling sensation in his back.  The Veteran declined to squat.  
With regard to his lumbosacral region, he stated that he felt 
pain bilaterally with lateral bending, which was greater on the 
right side.  He could bend to 12 degrees bilaterally.  He began 
experiencing pain on forward flexion at 30 degrees and extension 
became painful at 10 degrees.  The Veteran stated that he had 
chronic persistent pain with acute exacerbations by certain 
maneuvers.  No complaints or findings of pain localized to the 
thoracic spine were reported or identified.  On examination of 
the cervical spine, he noted pain at 10 degrees extension.  
Lateral bending was 15 degrees bilaterally, and the Veteran felt 
his neck catch.  The range of forward flexion and rotation was 
normal in the cervical spine.  Deep tendon reflexes were two plus 
in the upper extremities, but deep tendon reflexes were not 
assessed in the patellar region because the Veteran stated that 
he was unable to tolerate the pain produced by a reflex hammer.  
His right toes were cold to touch with normal movement.  The 
range of motion in the ankles was 20 degrees of plantar and 
dorsiflexion on the right side and 30 degrees of plantar and 
dorsiflexion on the left side.  The range of motion of the 
shoulders was 140 degrees on the right and 110 degrees on the 
left, which was limited by pain.  The Veteran was unable to 
rotate the left shoulder with the elbow flexed and unable to 
place his arm behind his back on the left side.  Pronation and 
supination of the shoulders was intact bilaterally.  On 
examination of the hips, the Veteran was able to abduct to 40 
degrees on each side.  Bilateral adduction was to 20 degrees at 
which point he experienced pain in the groin.  Extension of the 
hips was 10 degrees on the left and 20 degrees on the right.  
Regarding his knees, the examiner indicated the Veteran forced 
flexion to 140 degrees although his comfort level was limited to 
100 degrees.  On the left, he flexed to 90 degrees, and he had 
full extension bilaterally.  There was a healed incision lateral 
to the patella on the left knee.  Mid-thigh measurements were 57 
centimeters on the right and 59 centimeters on the left.  He had 
a 5 centimeters indentation in the muscle of the right mid-thigh 
in the lateral aspect.  The Veteran also had obvious varicose 
veins from the left groin to the left ankle, which were 
considered significant.  A neurologic evaluation found that 
cranial nerves II through XII were grossly intact with no gross 
motor or sensory deficits, although he had intermittent sensory 
loss.  No paralysis was noted on examination.  With regard to 
psychiatric evaluation, the Veteran was alert and oriented, and 
his speech was clear, coherent, relevant, and goal directed.  He 
had a normal stream of thought and bright affect.

Diagnostic and clinical test results in October 1997 included a 
normal urinalysis, a negative anti-nuclear antibody, and a 
negative rheumatoid factor.  The prostate-specific antigen (PSA) 
was -0.68, E7- L1 all normal, except for mild elevation in serum 
glutamic pyruvic transaminase of 50 of unclear etiology, and the 
sedimentation rate was 1.  An ultrasound of the abdomen, pelvis, 
and retroperitoneal region revealed a normal appearing 
gallbladder, liver, biliary tree, and right kidney.  No 
pelvocaliectasis was identified, but mild distended images of the 
bladder were obtained.  There were no mucosal abnormalities.  The 
prostate measured 3.5 centimeters by 2.6 centimeters.  The 
abdominal aorta tapered normally within the abdomen and pelvis.  
There was no aneurysm.  All organs appeared normal.  An 
ultrasound of the scrotum showed testicles with normal appearance 
and with no masses or lesions identified.  There was an 
epididymis cyst versus spermatocele with the right epididymis and 
varicocele to the left.  UGI series testing was also normal. The 
esophagus exhibited normal course and distentionability, and no 
hiatal hernia was demonstrated on examination.  It was noted that 
a hiatal hernia was suggested on a barium swallow in April 1994, 
but was later ruled out on an upper GI series in September 1997.  
Minimal degenerative changes were noted per x-ray evaluation of 
the left knee.  Right knee x-rays were normal, as were 
lumbosacral X-rays.  X-rays of the cervical spine showed mild, 
degenerative changes.  Additional laboratory tests conducted ten 
days after the original blood work revealed a negative rheumatoid 
factor, E7-L1 essentially normal with SGTP at 52, with 40 
considered high normal, and the sedimentation rate was 2.

The examiner in October 1997 noted that a magnetic resonance 
imaging spectroscopy (MRI) of the cervical spine conducted in 
September 1997 showed suggestions of some mild uncinate process 
hypertrophy causing mild neural foraminal stenosis on the right 
at the C4-C5 level, which was considered a doubtful finding.  The 
study was otherwise negative with no other evidence of stenosis.  
An MRI of the thoracic spine showed a normal study and no change 
from a prior examination in March 1990.  A MRI of the lumbar 
spine also revealed normal vertebral alignment, and bony 
structures and vertebral discs were normal.  There were no disc 
herniations, bony spinal canal, or intrathecal abnormalities 
evident, and there was a normal diameter.  A MRI of the left knee 
found that the lateral joint compartment was stressed and 
narrowed.  The medial meniscus was normal, and the collateral and 
cruciate ligaments were intact with no abnormal thickening or 
signal visible.  Patellofemoral articulation was unremarkable 
with no burning or soft tissue signal visible.  The impression of 
the lumbar and left knee MRIs was normal lumbar spine and post 
lateral meniscectomy changes of the left knee with appropriate 
narrowing of the lateral joint space.

The October 1997 VA examiner's diagnoses included the following: 
a ventral hernia; epididymal cysts versus varicocele to the right 
epididymis and varicocele to the left, per ultrasound; 
varicosities extending from the level of the groin to the ankle 
on the left; per patient report, fibrotic scar to bladder with 
normal ultrasound evaluation September 1997; normal lumbar spine; 
post lateral meniscectomy changes of the left knee with narrowing 
of the lateral joint space, per MRI, September 1997; and, MRI of 
the cervical spine, suggestion of mild neural foraminal stenosis 
on the right at the C4-C5 level correlation with well-positioned 
oblique films of the cervical spine would better demonstrate the 
degree of bony neural foraminal stenosis present.  The mild 
uncinate process hypertrophy at the C4-C5 level was noted to be 
likely a result of sclerosis or degenerative change secondary to 
trauma remotely.  Additional assessments included: complaints of 
costochondral separation of the left anterior chest remotely; per 
patient report, partial dislocation of the left shoulder; per 
patient report, history of left rib fractures; per patient 
report, soft tissue damage to his sternoclavicular joint with 
interarticular injections through the clavicular region, 
historically; history of hemorrhagica peptic ulcer; per patient 
report, a hiatal hernia, suggested on barium swallow in April 
1994, but ruled out on upper GI series in September 1997; 
complaints of chronic prostatitis; intermittent paresthesias of 
the distal extremities; nocturia of an unclear etiology; right 
knee instability per patient report; intermittent swelling of the 
right knee with normal x-rays of the right knee in October 1997; 
dyspepsia; complaints of minor convulsive activity where he has a 
jerking sensation without loss of consciousness and pain syndrome 
to the thorax from posterior as well as anterior; and, paralysis 
of three toes on the right foot, which were not noted on 
examination.

Following a thorough review of the medical record, the examiner 
commented that some of the Veteran's complaints may be well 
explained by the prior injuries and the well documented left knee 
surgery.  The examiner also indicated that the Veteran had 
numerous complaints that resulted from casual comments made by 
clinicians, such that he might have fractured ribs, interpreted 
by the Veteran to mean he had fractured ribs, despite a normal x-
ray.  Additionally, clinicians sometimes spoke of compressions of 
nerves, speaking of the intercostal nerves which transverse the 
underside of each rib in a groove, which was interpreted by the 
Veteran as nerve compression at various levels of the spine.  
With regard to the Veteran's February 1996 letter stating that he 
had seven compressed disks, and a similar statement that he had 
7, 8, and 9 malalignment, the examiner was unsure where the 
assertion came from, but noted that at the hearing the Veteran 
had said a doctor had indicated the malalignment.  When asked 
where the x-ray was, the Veteran had suggested that it must have 
been lifted from his file.  However, the October 1997 VA examiner 
indicated a review of the record did not suggest that the reports 
of any recommended x-rays were missing.  The VA examiner felt 
that many of the Veteran's previous examiners had likely 
suggested possible etiologies of complaints, pending formal 
evaluation by the radiologist, and indication the interpretation 
by the radiologist did not match the presumptive diagnosis by the 
referring examiner.  In such instances, she believed that the 
worst of the hypotheses were quoted later.  It was also noted 
that the Veteran had stated in one of his letters that he had an 
abnormal electrocardiogram (EKG), apparently interpreting the 
"superior QRS axis" on his EKG as scar tissue on his heart that 
slowed his rhythm.  The examiner stated that if an EKG were 
explained, that issue would be resolved.  The Veteran was 
considered to have numerous complaints with an element of truth, 
but the data had been misconstrued and the Veteran had become 
quite frustrated in the feeling that he had legitimate diagnoses 
that were being ignored, which may not always be the case.   It 
was noted that in 1995 there was an admission that the Veteran 
was felt to have cholelithiasis, and he was told by the examiner 
that he did not have multiple hernia as he felt he did.

The October 1997 VA examiner would not rule out the possibility 
that the hiatal hernia had occurred at the time of the reported 
muscle strain resulting from the Veteran's efforts to prevent a 
concrete slab from falling to the ground.  Although there was no 
documentation of him being seen acutely after the episode, it was 
considered possible that he sustained some of the injuries due to 
the severe strain of trying to prevent the concrete slab from 
falling on his distal extremities.  However, the complaint of a 
bladder rupture resulting from the severe strain injury was 
considered unlikely, inasmuch as ruptures of overdistended 
bladders with crushing external trauma coming into the pelvis, 
which are common in automobile accidents, are usually associated 
with a pelvic fracture.  There was no history of a crushing 
external force and the Valsalva maneuver alone would be unlikely 
to account for such a pressure shift within the abdomen that 
would result in rupture of the bladder per se, as suggested by 
the Veteran's statements of the bladder rupturing.  This issue 
was considered to have developed as a result of the intravenous 
pyelogram (IVP) and retrograde study, which showed a scar to the 
left bladder wall.  The Veteran had been told that it could have 
been from prior trauma or chronic cystitis.  Treatment for minor 
lacerations may require only catheter drainage for 7 to 10 days 
with good healing and no sequela.  Accordingly, the examiner 
could not explain the scar or the likely mechanism of injury, but 
felt it was unlikely that the injury occurred as described by the 
Veteran.

The October 1997 VA examiner found no reports of a rib fracture, 
but intercostal neuralgia seemed to be a plausible explanation 
for the Veteran's chronic pain.  The Veteran had multiple pain 
syndromes with healthy appearance and healthy studies.  The 
examiner noted that a very thorough investigative effort had been 
conducted by VA with many studies completed and more planned at 
the time of the examination in October 1997.  

In an addendum to the examination report dated in November 1997, 
the examiner reported the results of additional studies, to 
include a MRI of the right knee disclosing no internal 
derangement; MRI of the pelvis showing no evidence of fracture or 
avascular necrosis in the hips and no evidence of joint effusion 
or bone destruction within the pelvis as well as no specific 
changes within the prostate; MRI of the upper extremity and the 
left shoulder showing mild truncation of the anterior glenoid 
labrum and some degree of degenerative change at the 
acromioclavicular joint, but no abnormal bone signal or 
convincing evidence of a full-thickness rotator cuff tear; a 
normal EKG; a bone scan revealing findings considered to be 
benign; x-rays of the right ankle, left hip, feet, and left 
shoulder that were all negative for fracture or dislocation; and, 
x-rays of the cervical spine that were negative for a fracture or 
dislocation, but showing strengthened cervical curvature from 
either the Veteran's position or muscle spasm.  Additional 
assessments noted at the time of the addendum were left knee x-
rays with minimal degenerative change, and minimal degenerative 
change at the acromioclavicular joint, per MRI evaluation.

The Veteran's spouse submitted a handwritten statement in April 
1998 asserting that the Veteran had varicose veins on his left 
leg in the spring of 1981 and varicose veins on his left testicle 
since December 1983.  She indicated that the Veteran had 
attributed the conditions to an accident in service.

In September 1998, a private psychologist submitted an addendum 
to an earlier report of June 1995 at the request of the Veteran.  
In this addendum, he indicated that he had seen the Veteran for 
individual psychotherapy on four occasions since the time of the 
initial June 1995 evaluation.  The psychologist stated that the 
Veteran had been able to reduce some of his anger and frustration 
through therapy, relaxation techniques, exercise, and stretching.  
However, he also noted that, despite the Veteran's reportedly 
reduced anger and hostility, he remained "completely preoccupied 
with his somatic complaints and concerns."   He concluded that 
the Veteran continued to suffer from somatization disorder, which 
completely dominated his conscious life.

The Veteran's claims file also contains various VA outpatient 
treatment notes dated from December 1998 to September 2000.  A 
December 1998 chest-ray is of record, and the examiner stated 
that there was little significant change in the appearance of the 
chest since the time of a previous x-ray examination in May 1996.  
The presence of mild interstitial fibrosis bilaterally was noted, 
but there was no acute disease process.  The examiner diagnosed 
mild interstitial fibrosis bilaterally with no significant change 
in the appearance of the chest since May 1996.  A CT scan of the 
Veteran's chest in December 1998 revealed similar findings with 
small nodularities in the hilar regions of the chest with a 
benign appearance, but there was an overall impression of a 
normal appearing CT scan of the chest.  The Veteran also 
underwent UGI series testing with a kidney, ureter, and bladder 
examination, and the results were normal. In addition, the 
Veteran underwent several VA spine CT scans in January 2000.  A 
CT scan of his lumbosacral spine revealed osteopenia, but no 
acute abnormality.  A CT scan of his cervical spine revealed 
minimal posterior degenerative disc disease at C3-C4 and possibly 
at C4-C5.  A CT scan of the cervical spine conducted without 
contrast revealed no evidence of a disc protrusion or spinal 
canal stenosis, but did show mild neural foraminal stenosis on 
the right side at the C4-C5 and C6-C7 levels.  A CT scan of the 
lumbosacral spine without contrast also revealed no evidence of 
disc protrusion or spinal canal stenosis, but there was mild 
bilateral facet hypertrophy at L5-S1.

The remainder of these outpatient treatment notes reflect 
continuing complaints of all-over body pain and arthralgias, as 
well as complaints of dyspepsia, varicose veins, and overall 
malaise.  Examinations resulted in diagnoses of lumbago 
consistent with mild chronic myofascitis and numerous diagnoses 
of somatization disorder.

In February 1999, the Veteran underwent another VA mental 
disorders examination.  At that time, the examiner indicated that 
the Veteran's claims file had not been made available to her, but 
that she had reviewed the Veteran's old hospital records, 
including previous mental disorders examination reports, which 
she recounted in some detail.  The examiner noted that the 
Veteran had been married for 15 years and had worked full-time at 
the same job for the U.S. Postal Service for 12 years.  On a 
mental status examination, the Veteran was neatly groomed and 
appropriately dressed.  His behavior was stated to be marginal.  
His speech was coherent, relevant, and delivered at a regular 
rate, and his thoughts were goal-oriented.  He denied having any 
suicidal or homicidal ideation, hallucinations, or delusions.  
His affect was appropriate, and his mood was cheerful.  His 
cognitive functions were grossly preserved.  The examiner 
rendered an Axis I diagnosis of somatization disorder and 
assigned a GAF score of 64 (current) and 68 (past year).

The Veteran underwent yet another VA mental disorders examination 
in April 2000, which was conducted by the same examiner who had 
performed the February 1999 mental disorders examination.  At 
that time, the examiner indicated that she had reviewed the 
Veteran's claims file and set forth previous examination and 
outpatient treatment findings in detail.  She again noted that 
the Veteran had been married for 16 years and was employed full-
time as a postmaster with 13 years service.  He indicated that he 
went to work every day and then upon returning home took out the 
garbage, gardened, laid on the couch, and took care of activities 
of daily living.  He indicated that he went to church once per 
month and stated that he was a member of the VA Club although he 
did not attend meetings.  The Veteran complained of extensive 
physical problems and insisted that he was angry at the system 
for not addressing them.  On a mental status examination, the 
examiner noted essentially the same findings as previously 
reported, including marginal behavior, no hallucinations or 
delusions, appropriate affect, angry mood, and preserved 
cognitive functions.  Following this examination, the examiner 
rendered an Axis I diagnosis of somatization disorder and again 
assigned a current GAF score of 64 with a GAF score of 68 for the 
previous year.  She then commented that "Global Assessment of 
Function scores of multiple somatic symptoms and concerns are 
mild-to-moderate level. He is still able to maintain meaningful 
interpersonal relationships, even with some difficulty he is 
maintaining psychosocial status."

Also relevant is the report of a forensic psychological 
evaluation conducted in January 2001 by a psychologist at a 
private health care facility.  The psychologist indicated that 
the Veteran had been referred to him by an Assistant Federal 
Public Defender, who was defending the Veteran against a charge 
by the Federal Bureau of Investigation (FBI) of threatening to 
injure federal employees.  The Veteran had indicated that he had 
been an employee of the postal service for approximately 12 1/2 
years, but had recently been placed on suspension due to his 
arrest in October 2000.  He stated that he believed he was now 
terminated from that position and hoped for a medical retirement.  
Although no formal diagnosis was rendered, the examiner concluded 
that extensive psychological testing (several psychological tests 
were administered) revealed that the Veteran was severely 
depressed with marked anxiety symptoms and tendencies to focus on 
somatic complaints in response to psychological stressors.

The Veteran also underwent a psychological evaluation in January 
2001 by the West Virginia Disability Determination Service.  The 
examiner noted that the Veteran was unemployed, as he had been 
terminated from his position as a postmaster after being arrested 
by the FBI for making threats to physically harm others.  
However, the Veteran stated that his performance ratings at this 
job prior to being arrested were consistently good to excellent.  
The examiner also noted that the Veteran had been married since 
1983 and that he described his marriage as good.  On a mental 
status examination, the Veteran's grooming and personal hygiene 
were good, as was his attitude.  His speech was good with normal 
rate and volume, and he was alert and oriented to person, place, 
time and date.  His mood was somewhat irritable, and his affect 
was broad and reactive.  His thought processes appeared logical 
and coherent with no indication of delusions, obsessive thoughts, 
or compulsive behaviors.  His insight was fair, and his judgment 
was good.  He denied having suicidal or homicidal ideation, and 
his immediate, recent, and remote memory were all within normal 
limits.  The examiner rendered Axis I diagnoses of somatization 
disorder by history and adjustment disorder with chronic 
depressed mood.  The examiner also recorded multiple physical 
disorders under Axis III, but specifically indicated that these 
were all by self-report only.  She noted that the Veteran's 
social functioning was fair, as he was appropriate, related 
fairly well during the interview, and rapport was easy to 
establish and maintain.  She also noted that his daily activities 
included taking his children to school, watching television, 
feeding the dogs, and taking a shower, and his weekly activities 
included taking out the trash, cooking twice per week, and going 
to the grocery store once or twice per week.  He stated that his 
only hobby was hunting, which he was no longer able to do.

Also relevant are VA outpatient treatment notes dated in March 
2001, which indicate diagnosis of depression, somatization, and 
PTSD to be ruled out.  These notes also contain the report of a 
mental health assessment.  At the time of this assessment, the 
examiner made the following observations:

Before his misconception about the purpose of today's 
appointment could be addressed, the patient launched 
into a detailed, if disorganized account of his 
various physical problems and the way he has been 
mistreated since he was injured while on active duty 
in the USAF in 1978.  The prominent themes were his 
accusation that his separation examination from the 
service had been fraudulent, and his outrage over 
having an attorney reportedly require 25 percent of 
his back pay to help him get what he was entitled to 
for his injuries.  He went into considerable medical 
detail regarding various diagnostic procedures and 
findings, seeming quite at home with medical 
terminology.

When the purpose of today's examination was explained, 
the patient essentially continued on the same themes.  
It was rare that questions yielded a direct and 
straightforward informational response, and most often 
he returned to the previously noted themes.  The 
problems he reported appeared to be universally of 
maximal severity and his language was often highly 
dramatic.  He reported "major" disc damage, how his 
feet regularly turn "black," how he gets "huge 
knots" in virtually all his musculature (particularly 
in the chest and arms), and how he feels that his 
spine "actually swells up" when he tries to be 
active.  Consistent with his presentation at intake 
recently in MHC, he indicated that he has chronic pain 
virtually everywhere, and acute pain with virtually 
any movement...  He said that every breath he takes 
brings severe pain, and even wiggling his fingers 
causes pain.  He attributed these problems to injuries 
sustained when a 600 pound block of concrete fell on 
him while on active duty in 1978.  He believes that 
his injuries were medically evident at the time, but 
deliberately ignored when his separation examination 
was performed.

The examiner noted that the Veteran acknowledged that he did 
probably have a mental problem as a result of his physical 
travails and maltreatment by the system, but he denied that his 
anxiety and depression contributed to his pain and was convinced 
that treatment of his mental problems would not do anything for 
his pain.  He stated that he despised the mental aspect of the 
situation, by which he reportedly meant that he despised the 
assertion that he had a somatization disorder.  Following a 
review of previous examination reports as well as current 
findings on mental status examination, the examiner concluded as 
follows:

The results of the present interview are consistent 
with the findings of previous examiners, indicating 
once again the combination of significant mood 
disturbance and extensive somatization.  He reports 
extensive significant medical findings that would rule 
out conversion disorder, but the significance and 
accuracy of the findings to which he refers are 
dubious.  Unless there is some misunderstanding about 
what has and has not been established by objective 
medical assessment, a conversion disorder is indeed 
indicated.

The examiner also indicated that the Veteran had not worked since 
being fired in October 2000 and indicated that it was most likely 
that the Veteran would pursue options for medical disability 
and/or retirement rather than pursuing active rehabilitation.

The claims file also contains an examination report dated in 
April 2001.  Following a recitation of the Veteran's report of 
medical history, a review of some of the Veteran's service and 
post-service medical records, and a physical examination, the 
examiner assessed the following disorders: chronic lumbar strain; 
chronic cervical strain; degenerative cervical disc disease; 
myositis; varicocele involving left scrotum; previous left 
lateral meniscectomy involving the left knee; osteoarthritis of 
left knee; persistent musculoskeletal pain with psychogenic 
overlay; multiple lipomas involving the abdominal region; 
varicose veins of the left lower extremity; mild interstitial 
fibrosis by chest x-ray in December 1998; diastasis recti 
abdominis; chronic prostatitis; history of peptic ulcer disease; 
and, supernumerary nipple.  The examiner opined that, based upon 
the Veteran's history and physical examination, he had received 
significant injuries involving the lumbar spine, abdomen, 
cervical spine, right thigh, and left knee.  He also continued to 
experience chronic musculoskeletal pain with psychogenic overlay.  
The examiner stated that the Veteran experienced difficulty with 
urinary frequency secondary to possible ("suspected") bladder 
trauma due to an old crush injury.  He also mentioned, but 
furnished no clinical findings, that the Veteran suffered from a 
major depressive disorder and had been diagnosed as having 
somatization disorder that was under treatment by VA.

VA outpatient notes dated from 2000 to July 2005 show that the 
Veteran has received treatment for various ailments.  The 
impressions have included chronic multiple joint pains status 
post remote crush injury with a significant somatization 
component; chronic pain syndrome (multifactorial), probably a 
component of fibromyalgia as well as somatization; degenerative 
joint disease of the shoulders, knees, and hips; dyspepsia; and, 
chronic prostatitis.  

A VA chest X-ray taken in December 2002 showed that the heart was 
normal in size.  Clinical findings in April 2005 also note the 
presence of varicosities.
In December 2002 and April 2003, the Veteran appeared for VA 
examinations to address questions regarding the presence of any 
aneurysm of the abdominal aorta; residuals of an injury to the 
right ankle, right knee, right thigh, to include cartilage damage 
and tendonitis; a low back disorder with arthritis; an upper back 
condition; neck spasm; and, an injury to the right leg and hip 
with arthritis.  At the time of the December 2002 VA examination, 
the examiner noted that the Veteran had no symptoms of an 
aneurysm.  The Veteran underwent a physical examination, as well 
as an abdominal and aortic ultrasound in January 2003, and there 
were no clinical findings of an abdominal aortic aneurysm.  At 
the time of the April 2003 VA orthopedic examination, the 
examiner reviewed x-rays taken of the shoulders, cervical spine, 
lumbar spine, femur, and ankles in December 2002, as well as an 
MRI; a November 2002 bone scan; and, October 2002 x-rays of the 
hip, pelvis, and knees.  The results were reported as follows: 
the shoulder films had mild degenerative changes of the 
acromioclavicular joints, more marked on the right; the spine 
films were normal; the knee radiographs had very mild 
degenerative changes in the patellofemoral compartment; the hips 
had mild degenerative changes bilaterally; the bulk of the femur 
with the exception of the hip was completely normal with mild 
degenerative changes shown at the right hip; the bilateral ankle 
films were normal; an MRI of the right knee showed only some mild 
degenerative changes of the lateral meniscus; and, the bone scan 
only showed some mild accumulation in the region of the left 
acetabulum, which would be consistent with some degenerative 
arthrosis.  The diagnosis was multiple somatic complaints.

The VA examiner opined in April 2003, based on radiographic 
examinations and the descriptions that she could obtain from the 
Veteran with regard to what happened to him and the medical 
records, that it was not likely that the Veteran's arthritic 
changes seen on the radiographs, and the Veteran's various joint 
complaints, were a result of the reported injury that he 
sustained in service.  She also stated that atrophy of his right 
leg and thigh, as reported by the Veteran, when measured was 
noted to show some decrease in girth, but such measurement was 
well within a normal range for basically anyone.  She also 
concluded the following:

I think basically this [Veteran] over the years has 
seen multiple providers with many complaints and at 
times has been given varying diagnoses more to put a 
label on what is wrong with him without a lot of 
evidence or documentation of that diagnosis.  The 
[Veteran], I think, has probably misconstrued some of 
the information that has been give to him and possibly 
over-emphasized what he has been told.  This is 
reinforced by several of the [Veteran's] statements in 
his C-file that he has been given 37 different 
diagnoses or disabilities over the years.  Also, it is 
noted that over the years, the size of the piece of 
concrete has gone from 225 pounds, as stated in the 
original military records, up to 700 pounds, which has 
been his complaint over the last several years.

A private x-ray report of the lumbar spine dated in May 2004 
showed degenerative changes at the L5-S1 joints, but was 
otherwise negative.

Clinical findings in April 2005 also note the presence of 
varicosities.

An October 2006 letter from a private psychologist indicates that 
the Veteran reported injuring his back, legs, bladder, and 
acromioclavicular joint and sustaining costochondral separation 
when a slab of concrete fell on him in service.  The psychologist 
noted that there were other documented injuries and commented 
that the Veteran probably had neurogenic pain as well as 
neuropathic pain that were associated with his injuries and PTSD.  

VA medical records dated in June 2006 indicate that the Veteran 
was hospitalized for a couple days for evaluation of his chronic 
pain.  He was thereafter diagnosed with diffuse musculoskeletal 
pain that was most likely fibromyalgia.  His secondary diagnoses 
included GERD with a history of gastritis, a somatization 
disorder, degenerative joint disease of the lumbar spine, 
hyperlipidemia, and depression.  During his admission, he 
indicated that he had sustained a crush injury in service when a 
piece of rock or concrete fell on him.  He indicated that he had 
pain in his back, shoulders, arms, chest, knees, and hips.  He 
also noted that he had right occipital headaches, a numbing 
paralysis, and general fatigue.  However, it was noted that a 
physical examination did not reveal any particular findings.  
There was no evidence of joint effusions, inflammation, or 
arthritis.  He was also evaluated by neurology, rehabilitation, 
and mental health.  Rheumatology elected not to see him because 
they felt there was nothing further they could offer.  

VA medical records dated from June 2006 to November 2006 document 
neurological consultations.  In September 2006, it was noted that 
he had generalized pain from fibromyalgia as well as headaches.  
His extremity strength was 5/5, and he was intact to light touch 
in all extremities.  His deep tendon reflexes in the upper 
extremities were one out of four, and his Achilles and flexor 
plantar reflexes were absent.  He was assessed as having diffuse 
musculoskeletal pain that was most likely from fibromyalgia.  He 
was also assessed as having GERD and a hiatal hernia with a 
history of gastritis, a somatization disorder, degenerative joint 
disease of the lumbar spine, hyperlipidemia, depression, a 
history of gallbladder dyskinesis in 1995, pre-syncopal episodes, 
varicose veins, and erectile dysfunction.  In November 2006, the 
Veteran denied having any chest pain, shortness of breath, and 
abdominal pain.  

A December 2006 VA mental examiner commented that the Veteran 
reported having multiple physical complaints that he suggested 
inhibited his daily functioning due to pain and discomfort.  The 
examiner commented that that pain could be in part real or 
imagined.  

A January 2007 VA examination report indicates that the Veteran 
reported injuring his whole body, including his back, when a 700 
pound slab of concrete fell on him in service.  He indicated that 
he has had pain since that time, but the examiner noted that he 
was not currently taking any medication or undergoing therapy for 
his back.  Following a physical examination, the examiner 
diagnosed the Veteran with minimal degenerative joint disease of 
the cervical spine.  However, he stated that x-rays of the lumbar 
spine were normal and that there was no degenerative joint 
disease of the lumbar spine.  The examiner commented that the 
examination was limited due to the Veteran's complaints being out 
of proportion to the findings.  It was also noted that the 
Veteran did not complete the range of motion testing because he 
claimed that he had severe pain even though he had only performed 
minimal range of motion passively.  The examiner believed that 
the Veteran's range of motion of the spine and left knee were 
grossly exaggerated and that he could have done better.  He 
commented that the Veteran was muscularly built and had no 
neurological abnormality of the muscles or nerves.  

VA medical records dated in December 2007 document the Veteran's 
complaints of pain in the left arm and elbow.  He indicated that 
he had had the pain for 30 years and that he cannot lift, but he 
denied having any numbness.  He also denied chest pain and 
increased shortness of breath, but he did report having seizures 
every day.  He was also evaluated for GERD.

VA medical records dated in June 2008 indicated that the Veteran 
was seen for chronic pain, a paralyzed diaphragm, a distended 
bladder, and a painful jugular vein.  It was noted that he jumped 
from subject to subject, such as his stomach, chest leg, toes, 
jugular, wrist, and testicles.  He indicated that he felt 
hollowed out and dead inside and stated that his guts are killing 
him.  He reiterated his contention that he was injured in 1978.  

A March 2009 VA arteries and veins examination report indicated 
that the Veteran complained of varicose veins in his left leg and 
around his right ankle.  He claimed that they were caused by an 
accident in service in the spring of 1979 when he tried to 
prevent a heavy piece of concrete from falling on him.  The 
examiner noted that the Veteran has never worn support hose and 
specifically stated that there is no documentation of varicose 
veins in service.  There was also no other significant history 
related to a vascular disease.  Following a review of the claims 
file and the Veteran's medical history as well as a physical 
examination, the examiner diagnosed the Veteran with varicose 
veins of the left leg and right ankle.  He indicated that this 
diagnosis referred to the Veteran's complaint of "a circulatory 
disorder of the legs and feet" and "a left leg and groin 
disability to include varicose veins."  The examiner then stated 
that the disorder was not service-connected.

A March 2009 VA digestive conditions examination also noted the 
Veteran's complaints of a hiatal hernia that he attributed to an 
accident in service.  He had indicated that he had lifted a heavy 
piece of concrete and developed abdominal pain that he attributed 
to a strain of the abdomen musculature.  The examiner noted that 
the Veteran was evaluated in service for abdominal pain and back 
pain, but indicated that no specific diagnosis was rendered 
regarding the gastrointestinal tract other than a strain of the 
abdominal musculature.  His evaluation also ruled out peptic 
ulcer disease.  The examiner specifically indicated that the 
Veteran's service treatment records did not document any hiatal 
hernia or peptic ulcer disease even though there was a diagnosis 
of an abdominal strain.  It was also noted that an April 2006 
endoscopy later revealed a hiatal hernia and bile reflux, but 
there was still no evidence of peptic ulcer disease.  The Veteran 
denied having a "gastrointestinal bulb disorder" as stated in 
his claim.  A physical examination did not reveal any hernia even 
though the 2006 endoscopy had previously revealed such 
symptomatology.  Therefore, the examiner stated that there was no 
inguinal hernia and that there was no ventral hernia or peptic 
ulcer at the present time.  He commented that there was no 
service-connected gastrointestinal problem.

A March 2009 VA genitourinary examination documented the 
Veteran's complaints that his bladder felt paralyzed and that he 
had prostatitis.  He believed that he had a bladder problem 
caused by an accident in 1978 and reported being catheterized 
twice in 1978 and once in 1980.  However, it was noted that he 
had not been catheterized since.  He did go to an urologist who 
treats him for an occasional prostate infection, and he reported 
having an enlarged prostate.  The examiner indicated that there 
was no record of a diagnosis in service.  Although the Veteran 
stated that he had a torn bladder in service, the examiner 
indicated that there was no documentation of it.  He did not have 
incontinence, but he did have occasional benign prostatic 
hypertrophy.  The examiner noted that the Veteran had erectile 
dysfunction with the most likely etiology being a psychological 
condition.   Following a physical examination, the examiner 
commented that the Veteran has somatization.  Although the 
Veteran claimed that he had chronic prostatitis, a rupture and 
strain of the left testicle, and residuals of a bladder injury, 
the examiner only diagnosed him with benign prostatic hypertrophy 
and remote, intermittent, acute prostatitis.  He stated that 
diagnoses were not service-connected and were instead associated 
with aging.  

A March 2009 VA feet examination documented the Veteran's 
complaints of having pain in both feet since an accident in the 
military.  His original complaint was flat feet, and it was noted 
that there was no fracture of his feet in the accident in the 
spring of 1979.  Following a physical examination, the examiner 
diagnosed the Veteran with pes planus.  Although he could not 
answer whether the disorder was congenital or developmental, he 
did state that the disorder was not service-connected.  

A March 2009 VA joints examination report documents the Veteran's 
complaints of an injury to his right ankle, right knee, and right 
hip, as well as a dentation in his right upper thigh muscle.  The 
examiner indicated that there was no documentation of an ankle, 
right knee, or right hip injury in service.  In fact, a MRI had 
actually revealed a normal right knee.  Following a physical 
examination, the examiner stated that the Veteran had a normal 
right ankle and right knee.  He did assess the Veteran as having 
degenerative joint changes of the right hip and addressed his 
claims of residuals of a right thigh injury, to include cartilage 
damage and tendonitis; residuals of an injury to the right leg 
and hip with arthritis; nonarticular rheumatism; fibrositis; and, 
fibromyositis.  However, he indicated that the disorder was not 
service-connected.  

A March 2009 VA spine examination report indicates that it was 
very difficult to obtain a coherent history because the Veteran 
would not answer a specific question.  Instead, he always 
diverted the discussion to some other body part.  It was noted 
that he was service-connected for a somatization disorder and 
that he admitted that he continually filed claims because he 
believed he was entitled to retroactive compensation from the 
date of his injury in 1978.   Following a physical examination, 
the examiner addressed the Veteran's claims for a low back 
disorder with arthritis, an upper back disorder and neck spasm, 
and residuals of a muscle strain and cartilage injury to the 
chest.  It was noted that he was already service-connected for 
osteoarthritis of the thoracic spine with a stable T8 anterior 
compression fracture.  The other diagnosis was listed as 
osteoarthritis and degenerative changes of the cervical spine, 
which the examiner indicated was not service-connected.   He also 
stated that the Veteran had a normal lumbar spine.  In fact, the 
examiner commented that the Veteran had a totally normal lumbar 
spine series, which he found very interesting in light of the 
fact that he had a marked decrease in the range of motion of that 
segment of the spine.  He believed that the Veteran was 
factitiously limiting his range of motion and indicated that he 
would not even try and did not appear to be in any pain when he 
was asked to bend further.  The Veteran told the examiner that he 
was receiving SSA disability, postal worker's disability, and VA 
disability benefits and stated that he believed he should be paid 
retroactively from the date of his original injury in service.  
It was noted that the Veteran had become a veteran's 
representative himself and that he was very aware of how the 
system operates.  The examiner commented that the Veteran was 
aware that the more complaints he files, one would eventually 
stick.  The examiner said he pointed out these observations 
because the claims are redundant and senseless, as demonstrated 
by the Veteran being unable to provide any specifics and instead 
changing the subject.  The examiner stated that this behavior was 
consistent with somatization.  

An October 2009 VA joints examination report documents the 
Veteran's report of an "imaginary hole in his left thigh that 
nobody else can see but himself alone.  "

An October 2009 VA spine examination report documented the 
Veteran's claim that a snow plough tire rolled down a hill and 
hit him in the right side of his body, which injured his right 
thigh and low back.  He stated that he was hospitalized for 
evaluation for a few days and was placed on light duty for a few 
days later.  The Veteran also reported sustaining a crushing 
injury when a concrete slab slipped off and hit him in the chest 
and trapped him against a wall.  He indicated that he injured his 
neck, chest, back, knee, pelvis, and cervical spine.  He 
described having pain, numbness, and tingling in his joints and 
muscles in his legs.  He stated that the he had whole body pain 
except for his left ankle and right elbow.  Following an 
examination, the examiner indicated that the Veteran had a normal 
lumbar spine, as depicted by a lumbar spine x-ray.  He did have 
degenerative disc disease of the cervical spine, as well as 
degenerative disc disease of the thoracic spine for which he is 
already service-connected.  The examiner commented that the 
Veteran had some degree of somatoform disorders.  Although his 
symptoms were not considered intentional, voluntary, or 
consciously produced, it was noted that there is an elaboration 
of symptoms in patients with somatoform disorder that may 
sometimes have a component of volition.  The examiner also 
indicated that emotional responses, such as depression, can also 
perpetuate symptoms.  It was noted that the Veteran was being 
treated for depression.  The examiner stated that there is an 
associated somatoform disorder because the spinal condition is 
exaggerated.  The Veteran had stated that he has a hole in his 
thighs and that his leg turns black, but there were no possible 
pathological findings.  He also reported having leg weakness.  An 
EMG showed some evidence suggestive, but not definitively 
diagnostic, of chronic L5 and S1 radiculopathies in the left 
lower extremity. 
 
The Veteran submitted photographs of his legs in January 2010.  

A May 2010 addendum indicates that that a VA examiner reviewed 
the Veteran's claims file and opined that the Veteran's 
complaints of hiatal hernia, an upper gastrointestinal condition, 
a circulatory disorder of the legs and feet, and flat feet are 
not caused by or a result of the Veteran's military service.  In 
so doing, the examiner observed that there was no documentation 
in his service treatment records of any of those injuries or 
conditions.  


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may 
be also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).


I.  Circulatory Disorder of the Legs and Feet

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a circulatory 
disorder of the legs and feet.  At his personal hearing before 
the Board, the Veteran indicated that his claim for service 
connection for a circulatory disorder of the lower extremities 
was based upon coldness in his feet and legs.  The Veteran did 
complain of numbness in his lower extremities, to include his 
toes, in August 1990.  However, no pertinent findings or 
diagnosis was recorded by the private medical examiner, who noted 
that a psychological referral was indicated.  

The Veteran also complained of tingling and numbness from his 
buttocks into his legs at the time of the October 1997 VA 
examination, and the examiner noted that the Veteran's right toes 
were cold.  However, the examination report is devoid of medical 
evidence of a diagnosis of a circulatory disorder of the lower 
extremities. 

In addition, a March 2009 VA arteries and veins examiner noted 
that there was no significant history related to a vascular 
disease.  Following a review of the claims file and the Veteran's 
medical history as well as a physical examination, the examiner 
diagnosed the Veteran with varicose veins of the left leg and 
right ankle.  He indicated that this diagnosis referred to the 
Veteran's complaint of "a circulatory disorder of the legs and 
feet" and "a left leg and groin disability to include varicose 
veins."  The examiner then stated that the disorder was not 
service-connected.  Nevertheless, the Board notes that the 
varicose veins is a separate claim being decided herein, and the 
examiner did not diagnose the Veteran with any other disorder 
pertaining to a circulatory disorder of the legs and feet.

The Veteran did report having leg weakness at the March 2009 VA 
spine examination.  However, the examiner noted that an EMG 
showed some evidence suggestive, but not definitively, of chronic 
L5 and S1 radiculopathies the left lower extremity.  There was no 
diagnosis of a circulatory disorder.

A May 2010 addendum further indicated that that a VA examiner 
reviewed the Veteran's claims file and opined that the Veteran's 
complaints of a circulatory disorder of the legs and feet were 
not caused by or a result of the Veteran's military service.  In 
so doing, the examiner observed that there was no documentation 
in his service treatment records of any of those injuries or 
conditions.  

The Board also notes that the Veteran's assertions are not 
credible, particularly when weighed against the objective medical 
evidence.  The examining physicians have considered his 
complaints and statements, yet did not find him to have any 
circulatory disorder that is related to his military service.

The Board finds it significant there is no medical evidence of a 
diagnosis of a circulatory disorder of the legs and feet.  The 
only evidence of a current disorder is the Veteran's own 
statements.   While lay persons may provide competent testimony 
as to visible symptoms and manifestations of a disorder, they are 
generally not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Veteran in this case is not a medical professional, and thus, he 
is not competent to render a diagnosis of a circulatory disorder 
of the legs and feet.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).   Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.  Because the medical evidence does 
not establish that the Veteran has a current diagnosis of a 
circulatory disorder of the legs and feet in this case during the 
period of the appeal, the Board finds that the Veteran is not 
entitled to service connection.




II.  Nonarticular Rheumatism, Fibrositis, and Fibromyositis.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for nonarticular 
rheumatism, fibrositis, and fibromyositis.  At the outset, it 
should be noted that the June 2006 Board decision denied the 
Veteran's claim for service connection for rheumatoid arthritis.  
However, the parties to the joint motion agreed that the Veteran 
had abandoned that issue.  As such, the Court dismissed the 
appeal as to that issue, and no further consideration by the 
Board is necessary.

Moreover, the Board notes that there was a finding of dorsal 
myositis in service.  However, service connection for a chronic 
strain of the dorsal segment of the spine has already been 
granted.  Separate disability ratings may only be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Additionally, in the decision below, the Board will address the 
issue of a muscle strain and cartilage injury to the chest 
separately, as well his claims specific to the right ankle, right 
knee, right thigh, low back disorder,  upper back disorder, neck, 
right leg, right hip, feet, left leg and groin disability, and 
left shoulder.

Although the Veteran's service treatment records document 
numerous complaints pertaining to various muscles and joints 
being separately discussed herein, the Board notes that there 
were no specific complaints, treatment, or diagnosis of 
nonarticular rheumatism, fibrositis, and fibromyositis.  
Moreover, a 1977 mental health consultation report indicated that 
the Veteran was angry about hassling and ridicule by co-workers, 
as well as his treatment by an alcoholic step-father.  The mental 
health examiner's impression was an adjustment reaction of adult 
life.  A marked psychogenic overlay was also noted in July 1979.  
In March 1980, the Veteran was hospitalized to ascertain a 
definite diagnosis, and on account of the presumed strong 
"psychogenic" overlay in that the Veteran could not get well.  
The provisional diagnosis was dorsal myositis with strong 
physiologic overlay.  It was noted that the Veteran was quite 
angry because the doctor who was treating him reportedly believed 
his problems were "in his head."  The Veteran indicated that he 
was depressed due to the manner in which he was being treated.  
The mental health examiner's diagnosis was low back pain with 
other accompanying physical complaints.  When the Veteran was 
seen later in September 1980 with multiple complaints, the 
assessment was anxiety, and the examiner reported he saw no 
organic problems.  Progress notes dated later in September 1980 
also reflect a notation of maladjustment.

The Board does note that the Veteran reported having a medical 
history of arthritis, rheumatism, or bursitis at the time of his 
October 1980 separation examination.  However, a clinical 
evaluation did not reveal any pertinent abnormalities.  Moreover, 
the medical evidence of record does not show that the Veteran 
sought any treatment immediately following his separation from 
service or for many years thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of the 
claimed disorders, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability. See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts in considering a claim for service connection. Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role. See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).

The Board does acknowledge the Veteran's statements that he 
sustained injuries in service and has continued to have pain 
since his period of service.  The Board notes that the Veteran is 
competent to report his experience and symptoms since service.  
Nevertheless, while lay persons may provide competent testimony 
as to visible symptoms and manifestations of a disorder, they are 
generally not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
veteran can attest to factual matters of which he or had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Thus, even if the Veteran did have pain 
since service, he is not competent to attribute such 
symptomatology to nonarticular rheumatism, fibrositis, or 
fibromyositis.  In addition, as will be discussed further below, 
the record reflects that the examiner considered the Veteran's 
assertions when evaluating his claim and determining what organic 
disabilities were or were not present.

In addition to the lack of evidence showing that nonarticular 
rheumatism, fibrositis, and fibromyositis manifested during 
active duty service or within close proximity thereto, the 
medical evidence of record does not link any current diagnosis to 
the Veteran's military service.   Initially, the Board notes that 
the Veteran has been assessed as having a somatization disorder 
for which he is already service-connected.  Indeed, a July 1992 
VA mental health consultation indicated that there was a 
delusional aspect to the Veteran's reporting of physical 
problems.  A September 1993 VA psychiatric examination also noted 
that the Veteran seemed to exaggerate his symptoms, which 
appeared to become very vivid in his thinking after he was told 
by someone that he should seek assistance through a service 
organization.   Moreover, the July 1994 VA orthopedic examiner 
indicated that the Veteran presented many other complaints, which 
were all inconsistent with his physical examination.  The 
examiner commented that the Veteran probably had a significant 
psychiatric and/or a somatization disorder.  

Similarly, a September 1994 VA mental disorders examination noted 
that the Veteran dwelt on his multiple physical symptoms and 
perceived disabilities.  The examiner commented that the Veteran 
presented with mostly focused somatic complaints and disabilities 
and the connection between somatization and his physical 
disabilities.  He also commented that there was some overlap 
between the Veteran's perceived disabilities, chronic pain, and 
symptoms and the diagnosis of somatization disorder, although the 
exact relationship was difficult to determine.

In addition, the September 1997 VA psychiatric examiner indicated 
that the Veteran had a tendency to express emotional problems as 
physical symptoms.  It was noted that the Veteran went off on a 
long list of somatic complaints, including musculoskeletal system 
pains and aches.  The examiner commented that the Veteran 
presented with mostly focused somatic complaints and 
disabilities.  The examiner stated that there was an overlap 
between the Veteran's perceived disabilities, chronic pain and 
symptoms, and the diagnosis of somatization disorder.  

In September 1998, a private psychologist submitted an addendum 
to an earlier report noting that, despite the Veteran's 
reportedly reduced anger and hostility, he remained "completely 
preoccupied with his somatic complaints and concerns."   He 
concluded that the Veteran continued to suffer from somatization 
disorder, which completely dominated his conscious life.  It is 
noted that service connection is in effect for the Veteran's 
somatization disorder.

A December 2006 VA mental examiner further commented that the 
Veteran reported having multiple physical complaints that he 
suggested inhibited his daily functioning due to pain and 
discomfort.  The examiner commented that that pain could be in 
part real or imagined.  

The Board does observe that the September 1993 VA psychiatric 
examiner rendered diagnoses of multiple bone and joint complaints 
secondary to the alleged event in service in 1978.  However, the 
examiner did not provide a rationale, nor did he specify a 
diagnosis.  Indeed, there was no statement indicating that the 
Veteran currently had nonarticular rheumatism, fibrositis, and 
fibromyositis related to his military service.

Similarly, the Veteran was seen in January 1995 with multiple 
complaints, and the assessment at that time was chronic pain 
syndrome.  However, there was no indication that he had 
nonarticular rheumatism, fibrositis, or fibromyositis related to 
his military service.

A January 1997 report also shows that the Veteran was referred to 
the anesthesia service for complaints of constant near total body 
pain with both sharp and dull components.  Following a physical 
examination, the impression was chronic total body pain worsening 
since injury in the Air Force in 1978.  Some features of the 
Veteran's pain were considered consistent with fibromyositis.  
However, there was yet again no indication that the Veteran 
actually had a diagnosis of nonarticular rheumatism, fibrositis, 
or fibromyositis.  Instead, the physician's statement appears to 
indicate that the Veteran could have fibromyositis.  The Board 
notes that medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (finding doctor's opinion that "it is 
possible: and "it is within the realm of medical possibility" 
too speculative to establish medical nexus); Goss v. Brown, 9 
Vet. App. 109, 114 (1996) (using the word "could not rule out" 
was too speculative to establish medical nexus); Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms 
such as "could have been" is not sufficient to reopen a claim 
of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran "may have 
been having some symptoms of his multiple sclerosis for many 
years prior to the date of diagnosis" was insufficient to award 
service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (a generic statement about the possibility of a link 
between chest trauma and restrictive lung disease was "too 
general and inconclusive" to support an award of service 
connection).  Applicable regulations also provide that a finding 
of service connection may not be based on a resort to speculation 
or a remote possibility. See 38 C.F.R. § 3.102 (2010).
 
The Board also acknowledges that the October 1997 VA examination 
report indicating that the Veteran reported a history of injuries 
in service and indicated that he had a pain syndrome.  Diagnostic 
and clinical tests included a negative anti-nuclear antibody and 
a negative rheumatoid factor.   Additional laboratory tests 
conducted ten days after the original blood work also indicated 
negative rheumatoid factor.   Following a physical examination, 
the examiner did note that the Veteran had multiple pain 
syndromes, and following a thorough review of the medical record, 
the examiner commented that some of the Veteran's complaints may 
be well explained by the prior injuries and the well documented 
left knee surgery.  However, the examiner did not specify which 
complaints may be explained by the prior injuries, nor did he 
indentify such injuries.  Moreover, the examiner indicated that 
the Veteran had numerous complaints that resulted from casual 
comments made by clinicians.  He believed the Veteran had 
numerous complaints with an element of truth, but stated that the 
data had been misconstrued and that the Veteran had become quite 
frustrated in the feeling that he had legitimate diagnoses that 
were being ignored, which may not always be the case.   

VA outpatient treatment notes dated from December 1998 to 
September 2000 also reflect continuing complaints of all-over 
body pain and arthralgias.  Examinations resulted in diagnoses of 
lumbago consistent with mild chronic myofascitis and numerous 
diagnoses of somatization disorder.  However, there was no yet 
again no indication that he had nonarticular rheumatism, 
fibrositis, and fibromyositis related to his military service.

The claims file also contains an examination report dated in 
April 2001.  Following a recitation of the Veteran's report of 
medical history, a review of some of the Veteran's service and 
post-service treatment records, and a physical examination, the 
examiner assessment included myositis and persistent 
musculoskeletal pain with psychogenic overlay.  The examiner 
opined that, based upon the Veteran's history and physical 
examination, he had received significant injuries involving the 
lumbar spine, abdomen, cervical spine, right thigh, and left 
knee.  He also continued to experience chronic musculoskeletal 
pain with psychogenic overlay.  However, the examiner did not 
actually opine that the Veteran had nonarticular rheumatism, 
fibrositis, or fibromyositis related to his military service. 

VA outpatient notes dated from 2000 to July 2005 further show 
that the Veteran has received treatment for various ailments.  
The impressions included chronic multiple joint pains status post 
remote crush injury with significant somatization component and a 
chronic pain syndrome (multifactorial) that was probably a 
component of fibromyalgia as well as somatization.  However, 
there was still no indication that the Veteran had nonarticular 
rheumatism, fibrositis, and fibromyositis related to his military 
service.

Significantly, the April 2003 VA examiner opined that it was not 
likely that the Veteran's arthritic changes seen on the 
radiographs and his various joint complaints were a result of the 
reported injury that he sustained in service.  She believed that 
the Veteran had seen multiple providers with many complaints and 
had been given varying diagnoses to put a label on what is wrong 
with him without a lot of evidence or documentation of that 
diagnosis.  She commented that the Veteran probably misconstrued 
some of the information that has been given to him and possibly 
over-emphasized what he has been told.  The examiner indicated 
that this is reinforced by several of his statements that he has 
been given 37 different diagnoses or disabilities over the years.  
She further noted that over the years, the size of the piece of 
concrete had gone from 225 pounds, as stated in the original 
military records, up to 700 pounds, which had been his complaint 
over the last several years.

VA medical records dated in June 2006 indicate that the Veteran 
was hospitalized for a couple days for evaluation of his chronic 
pain.  He was thereafter diagnosed with diffuse musculoskeletal 
pain that was most likely fibromyalgia.  During his admission, he 
indicated that he had sustained a crush injury in service when a 
piece of rock or concrete fell on him.  However, the physician 
did not provide any opinion relating an actual diagnosis of 
fibromyalgia or nonarticular rheumatism, fibrositis, and 
fibromyositis to the Veteran's military service. 

Similarly, VA medical records dated in September 2006 noted that 
the Veteran had generalized pain from fibromyalgia.  Following an 
examination, he was assessed as having diffuse musculoskeletal 
pain that was most likely from fibromyalgia.  However, there was 
no etiological opinion provided.

Significantly, the March 2009 VA joints examiner addressed the 
Veteran's claim of nonarticular rheumatism; fibrositis; and, 
fibromyositis.  After a review of the claims file and a 
discussion of the Veteran's medical history and assertions, he 
indicated that the disorder was not service-connected.  

In summary, there is no medical evidence showing that the Veteran 
has a diagnosis of nonarticular rheumatism, fibrositis, and 
fibromyositis related to his military service.  Indeed, the only 
conclusive opinion of record is the one rendered by the March 
2009 VA examiner, which actually weighs against the claim.

While the record reflects the Veteran's reported complaints of 
pain since service, actual nonarticular rheumatism, fibrositis, 
and fibromyositis have not been demonstrated.  To the extent that 
the Veteran may have pain or other symptoms, the Board notes that 
pain and symptoms alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  The Veteran has undergone repeated physical 
examinations over the years, which have recorded and considered 
his complaints, but an objective physical disability related to 
service has not been demonstrated.

The Veteran's assertions are the only evidence of a disability 
related to his military service.  However, he is not a medical 
professional, and therefore, his beliefs and statements about 
medical matters do not constitute competent evidence on matters 
of medical etiology or diagnosis, and absent a professional 
medical opinion linking a current disorder to service, service 
connection cannot be granted. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In addition, while the Veteran is competent to 
describe his symptoms and experiences, his statements and 
assertions were considered by the examiner who determined that he 
did not have a disorder related to service.  Indeed, the 
Veteran's assertions have not been shown to be credible as to an 
organic disorder.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for nonarticular rheumatism, fibrositis, and 
fibromyositis.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt provision 
does not apply.  Accordingly, the Board concludes that service 
connection for nonarticular rheumatism, fibrositis, and 
fibromyositis is not warranted.


III.  Residuals of an Injury to the Right Ankle, Right Knee, and 
Right Thigh, to include Cartilage Damage and Tendonitis and 
Residuals of an Injury to the Right Leg and Hip with Arthritis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals of an 
injury to the right ankle, right knee, and right thigh, to 
include cartilage damage and tendonitis, and for residuals of an 
injury to the right leg and hip with arthritis.  His service 
treatment records show that he sought treatment for symptoms 
referable to the right leg and hip in July 1977.  He was assessed 
as having a sprain of the right ankle and knee, but there were 
normal x-rays of both joints.  The Veteran was also seen in July 
1978 with complaints of hip problems.  However, there was a full 
range of motion of the lower extremities and negative x-rays of 
the right femur.  In January 1980, he reported that he had 
sustained a contusion of the right thigh during an accident in 
May 1979; however, the actual record from May 1979 when the 
Veteran complained of an injury while lifting a concrete slab did 
not involve any reported leg injury.  Indeed, it was specifically 
noted at that time that he did not have leg pain.  In addition, 
the Veteran did not report any medical history specifically 
pertaining to his right hip, knee, ankle, or foot at the time of 
his October 1980 separation examination, and there were no 
clinical findings noted by the examiner.

Moreover, the medical evidence of record does not show that the 
Veteran sought any treatment immediately following his separation 
from service or for many years thereafter.  Indeed, the earliest 
post-service complaints related to the right hip and leg were 
recorded in August 1983 and May 1984, and they were attributed to 
recent injuries at those times.  Radiographic evidence of 
arthritis in the right hip was first noted in 1992, with 
decreased range of motion in the right knee and ankle.  In 
November 1997, the Veteran complained of right knee instability, 
but there was no internal derangement shown on MRI, and right 
knee x-rays were normal.  There was also no evidence of a 
fracture or avascular necrosis in the hips shown on MRI of the 
pelvis in November 1997, and there was a negative x-ray of the 
right ankle in November 1997.  The Board further notes that there 
have been diagnoses of degenerative joint disease of the knees 
and hips on VA outpatient records without radiographic evidence 
to support the finding. 

In summary, the Veteran was not diagnosed with right thigh, right 
leg, and right hip disorders in service, despite his complaints.  
As noted above, he was assessed as having a sprain of the right 
ankle and knee in July 1977, but x-rays of both joints were 
negative, and the remainder of his service treatment records were 
negative for any right ankle or right knee disorders.  Indeed, 
his October 1980 separation examination did not reveal any of the 
claimed disorders, and the Veteran did not report any medical 
history pertaining to his right hip, knee, ankle, or foot at that 
time.

The Board does acknowledge the Veteran's statements that he 
injured his right knee, right ankle, right thigh, right leg, and 
right hip in service and has had disorders since his period of 
service.  The Board notes that the Veteran is competent to report 
his experience and symptoms since service.  While lay persons are 
generally not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  A veteran can attest to factual 
matters of which he or had had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Lay evidence is one type of evidence that must be considered, if 
submitted, when a veteran seeks disability benefits, and 
competent lay evidence can be sufficient in and of itself for 
proving the existence of a chronic disease. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 38 C.F.R. §§ 
3.303(a), 3.307(b). The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence. Buchanan, 451 F.3d at 1336.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the Veteran is not competent to render a diagnosis 
or to opine as to the etiology of a disorder.  However, the Board 
finds that he is competent to state that he has experienced 
symptoms since his military service.  Nevertheless, this history 
is not supported by any credible evidence and is of limited 
probative value.  His allegations are inconsistent with the 
contemporaneous record.  As discussed above, the service 
treatment records did document complaints, but physical 
examinations and x-rays did not reveal any right knee, ankle, 
thigh, leg, and hip disorders.  In fact, as previously noted, his 
October 1980 separation examination did not find any pertinent 
abnormalities.  As such, the objective examinations revealed 
affirmative evidence showing that the Veteran did not have such 
disorders in service.  The Board also finds it significant that 
the Veteran's service treatment records dated in May 1979 
indicate that the Veteran complained of an injury while lifting a 
concrete slab, yet noted that he did not have leg pain at that 
time.  

Moreover, the Veteran did not seek treatment for several years 
following his separation from service.  Thus, the Veteran's 
allegations that he has had chronic symptoms of a right knee, 
ankle, thigh, leg, and hip disorders since service are not 
supported by the contemporaneous evidence of record.  The Board 
finds the contemporaneous evidence to be more probative and 
credible than the Veteran's current assertions.  Contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see 
also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest . . . [and] inconsistent statements. . . ."), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also 
Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written statements).  

Indeed, the Veteran's original application for disability 
benefits was received in September 1987 at which time he claimed 
service connection for disorders affecting his left knee, left 
shoulder, and cervical spine, yet there was no mention of his 
right knee, ankle, thigh, leg, or hip disorders even though he 
now claims that he had such disorders since his military service.

In addition, the Board notes VA examiners have indicated that the 
Veteran has a somatoform disorder and noted that the Veteran 
himself admitted that he continued to file claims in hopes that 
one would eventually be granted.  The Board finds that these 
statements from the VA examiners also detract from the Veteran's 
credibility.  

The Board further notes the April 2003 VA examiner's observation 
that Veteran has increased the reported size of the concrete slab 
from 225 pounds to 700 pounds over the years, which also casts 
doubt on his accuracy and credibility as a historian.  

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he has had right knee, ankle, thigh, leg, and 
hip disorders since service is not credible.  Therefore, the 
Board finds that such disorders did not manifest in service or 
within one year thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of claimed 
disorders, the Board finds this gap in time significant, and, as 
noted above, it weighs against the existence of a link between 
current back disorder and his time in service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim). 

In addition to the lack of evidence showing that right knee, 
ankle, thigh, leg, and hip disorders manifested during active 
duty service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis to the 
Veteran's military service.   The post-service medical evidence 
of record indicates that the Veteran had intercurrent injuries.  
Indeed, the earliest post-service complaints related to the right 
hip and leg were recorded in August 1983 and May 1984 following 
recent injuries.  The Veteran also testified at his June 1996 
hearing before the Board that he injured his right knee, hip, and 
ankle in a work-related accident in 1986.  

The Veteran was afforded a VA examination in April 2003 to 
clarify the etiology of his claimed disorders.  X-rays did reveal 
degenerative changes in the right knee and hip, but the right 
femur (except hip area) and ankle were normal.  Nevertheless, the 
examiner opined that it was not likely that the Veteran's joint 
complaints were the result of an injury during service. 

VA medical records dated in June 2006 also indicate that the 
Veteran was hospitalized for a couple days for evaluation of his 
chronic pain.  The Veteran reported having a crush injury in 
service and indicated that he had pain in his hips after the 
incident.  The Veteran was diagnosed with diffuse musculoskeletal 
pain that was most likely fibromyalgia in June 2006, and his 
secondary diagnoses included a somatization disorder.  However, 
it was noted that a physical examination did not reveal any 
particular findings.  There was no evidence of joint effusions, 
inflammation, or arthritis.  As such, there was no indication 
that he had a right ankle, knee, thigh, leg, or hip disorder that 
was related to his military service.

VA medical records dated from June 2006 to November 2006 further 
indicate that the Veteran had generalized pain from fibromyalgia 
as well as a somatization disorder.  However, there was no 
evidence showing that he had a right ankle, knee, thigh, leg, or 
hip disorder that was related to his military service.

A March 2009 VA feet examiner did diagnosis the Veteran with pes 
planus.  However, there is a separate claim for service 
connection for flat feet being decided herein.  

In addition, a March 2009 VA joints examination report documents 
the Veteran's complaints of an injury to his right ankle, right 
knee, and right hip, as well as a dentation in his right upper 
thigh muscle.  The examiner indicated that there was no 
documentation of an ankle, right knee, or right hip injury in 
service.  In fact, a MRI had actually revealed a normal right 
knee.  Following a physical examination, the examiner stated that 
the Veteran had a normal right ankle and right knee.  He did 
assess the Veteran as having degenerative joint changes of the 
right hip and addressed his claims of residuals of a right thigh 
injury, to include cartilage damage and tendonitis and residuals 
of an injury to the right leg and hip with arthritis.  However, 
he indicated that the disorders were not service-connected.  

Moreover, an October 2009 VA joints examination report documents 
the Veteran's report of an "imaginary hole in his left thigh, 
that nobody else can see but himself alone."  There was no 
indication that the Veteran had an actual disorder related to his 
military service.

The Board also notes that an October 2009 VA spine examination 
report documented the Veteran's claim that a snow plough tire 
rolled down a hill and hit him in the right side of his body, 
which injured his right thigh.  He stated that he was 
hospitalized for evaluation for a few days and was placed on 
light duty for a few days later.  The Veteran also reported 
sustaining a crush injury when a concrete slab slipped off and 
hit him in the chest and trapped him against a wall.  He 
indicated that his injuries involved his knee and pelvis.   He 
further described having pain, numbness, and tingling in the 
joints and muscles in his legs and stated that the he had whole 
body pain except for his left ankle and right elbow.  Following 
an examination, the examiner commented that the Veteran had some 
degree of somatoform disorders.  Although his symptoms were not 
considered intentional, voluntary, or consciously produced, it 
was noted that there is an elaboration of symptoms in patients 
with somatoform disorder that may sometimes have a component of 
volition.  The examiner also indicated that emotional responses, 
such as depression, can perpetuate symptoms.  It was noted that 
the Veteran was being treated for depression.  The Veteran had 
stated that he has a hole in his thighs and that his leg turns 
black, but there were no possible pathological findings.  He also 
reported having leg weakness.  An EMG showed some evidence 
suggestive, but not definitively, diagnostic of chronic L5 and S1 
radiculopathies the left lower extremity.  Nevertheless, there 
was no indication that he has any right ankle, knee, thigh, leg, 
or hip disorder that was related to his military service.
 
The Veteran submitted photographs of his legs in January 2010.  
However, the Board finds such evidence to have little probative 
weight, as they do not provide any nexus to his military service.

The Board finds it significant that there is no medical evidence 
showing that the Veteran has any current right knee, ankle, 
thigh, leg, and hip disorders related to his military service.  
Indeed, there is an the absence of post-service symptomatology 
prior to injuries in 1983 and 1984, and no medical professional 
has rendered an opinion relating such disorders to his period of 
service.  The Veteran's assertions are the only evidence relating 
right knee, ankle, thigh, leg, and hip disorders to service.  
However, he is not a medical professional, and therefore, his 
beliefs and statements about medical matters do not constitute 
competent evidence on matters of medical etiology or diagnosis, 
and absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted above, 
the Veteran is competent to report what he has experienced, but 
the objective medical evidence is against his claim, and his 
assertions have been found to be not credible.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for right knee, ankle, thigh, leg, and hip disorders.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for residuals of an injury to the right ankle, right knee, and 
right thigh, to include cartilage damage and tendonitis, and for 
residuals of an injury to the right leg and hip with arthritis is 
not warranted.


IV.  Low Back Disorder with Arthritis
 
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder with arthritis.  His service treatment records do show 
that he was seen on multiple occasions during service for 
complaints related to the lower back area.  In this regard, he 
was assessed as having a sprain and strain of the lumbar spine in 
1977.  However, multiple X-rays of the lumbar spine during 
service were negative.   The Veteran also complained of low back 
pain in March 1980, but no related abnormalities were indicated 
on a thorough work-up.  Similarly, when the Veteran was seen 
again in September 1980 for complaints of back pain, an 
examination was negative.  The report of his October 1980 
physical examination upon separation from service also shows that 
the Veteran gave a history of recurrent back pain.  However, 
there were no pertinent clinical findings recorded by the 
examiner at the time of that examination.  In fact, a clinical 
evaluation of his spine was found to be normal.  Thus, despite 
the Veteran's complaints of back pain in service, physical 
examinations and x-rays were negative throughout his period of 
service and at the time of his separation from service.  

Moreover, the medical evidence of record does not show that the 
Veteran sought any treatment immediately following his separation 
from service or for many years thereafter.  Indeed, x-rays of the 
lumbar spine were negative in July 1982, and the earliest post-
service evidence of low back symptoms is dated in 1983, which 
would have been nearly three years after his separation from 
service.  Significantly, the Veteran's complaints in 1983 were 
attributed to an on-the-job injury.  The Veteran was also 
documented as having an additional work-related injury affecting 
the low back area in May 1984, although lumbar x-rays were also 
negative for disc pathology.  

In summary, the Veteran was not diagnosed with a lumbar spine 
disorder in service, despite his complaints of back pain.  His 
separation examination also found his spine to be normal, and he 
did not seek treatment unit his sustained a post-service injury 
several years later.  

The Board does acknowledge the Veteran's statements that he 
injured his low back in service and has had a low back disorder 
since his period of service.  As previously noted, the Veteran is 
competent to report his experience and symptoms since service, 
although he is not competent to render a diagnosis or to opine as 
to the etiology of a disorder.  Nevertheless, this history is not 
supported by any credible evidence and is of limited probative 
value.  His allegations are inconsistent with the contemporaneous 
record.  As discussed above, the service treatment records did 
document complaints of back pain, but physical examinations and 
x-rays did not reveal any low back disorder.  In fact, as 
previously noted, his October 1980 separation examination did not 
find any pertinent abnormalities, and x-rays obtained after 
service in July 1982 revealed a normal lumbar spine.  As such, 
the objective examinations revealed affirmative evidence showing 
that the Veteran did not have a back disorder in service.

Moreover, the Veteran did not seek treatment again for several 
years following his separation from service.   Thus, the 
Veteran's allegations that he has had chronic symptoms of a low 
back disorder since service are not supported by the 
contemporaneous evidence of record.  The Board finds the 
contemporaneous evidence to be more probative and credible than 
the Veteran's current assertions.  Contemporaneous evidence has 
greater probative value than history as reported by the Veteran. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest . . . [and] 
inconsistent statements. . . ."), citing State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 
417 (Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 813 
F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which 
was inconsistent with prior written statements).  Indeed, the 
Veteran's original application for disability benefits was 
received in September 1987 at which time he claimed service 
connection for disorders affecting his left knee, left shoulder, 
and cervical spine, yet there was no mention of a low back 
disorder even though he now claims that he has had a chronic 
disorder since his military service.

Moreover, a March 2009 VA spine examiner indicated that it was 
very difficulty to obtain a coherent history because the Veteran 
would not answer a specific question.  The examiner commented 
that the Veteran had a totally normal lumbar spine series, which 
he found very interesting in light of the fact that he had a 
marked decrease in the range of motion of that segment of the 
spine.  He believed that the Veteran was factitiously limiting 
his range of motion and indicated that he would not even try and 
did not appear to be in any pain when he was asked to bend 
further.  The Veteran told the examiner that he was seeking 
disability benefits and stated that he believed he should be paid 
retroactively from the date of his original injury in service.  
The examiner commented that the Veteran was aware that the more 
complaints he files, one would eventually stick.  The examiner 
said he pointed out these observations because the claims are 
redundant and senseless, as demonstrated by the Veteran being 
unable to provide any specifics and instead changing the subject.  
The examiner stated that this behavior was consistent with 
somatization.  Similarly, the October 2009 VA spine examiner 
commented that the Veteran had some degree of somatoform 
disorders and noted that there is an elaboration of symptoms in 
patients with somatoform disorder that may sometimes have a 
component of volition.  The examiner observed that the Veteran 
was being treated for depression and indicated emotional 
responses, such as depression, can perpetuate symptoms.  The 
examiner stated that there is associated somatoform disorder 
because the spinal condition is exaggerated.  The Board finds 
that these statements from the VA examiners detract from the 
Veteran's credibility.

In addition, the Veteran's claims of the size of the concrete 
slab have gone from 225 pounds to 700 pounds over the years.  As 
such, it appears that the Veteran's reported history has not been 
consistent.

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he has had a low back disorder since service 
is not credible.  As previously noted, the medical evidence does 
not support his allegations.  Indeed, there was no pathology or 
diagnosis of a low back disorder in service despite his 
complaints, and there is evidence of post-service back injuries.  
Therefore, the Board finds that a low back disorder with 
arthritis did not manifest in service or within one year 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a low 
back disorder , the Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a link 
between current back disorder and his time in service. Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim). 

In addition to the lack of competent and credible evidence 
showing that a low back disorder with arthritis manifested during 
active duty service or within close proximity thereto, the 
medical evidence of record does not link any current diagnosis to 
the Veteran's military service.  As previously noted, the post-
service medical evidence of record indicates that the Veteran had 
intercurrent back injuries.  Indeed, the Veteran testified in 
June 1996 that he injured his back on several occasions following 
his period of service.

Moreover, the Veteran has been seen for low back symptoms, but 
little or no abnormalities have been revealed on multiple x-rays.  
Although lumbar disc disease was listed among the diagnoses on a 
March 1995 VA discharge summary, the record reveals no objective 
findings to support the diagnosis.  Similarly, the VA examiner 
who diagnosed chronic lumbar pain syndrome in July 1994 also 
stated that he saw no objective evidence of pain on examination.  
In November 1997, the Veteran reported having persistent low back 
pain with exacerbation on range of motion.  However, magnetic 
resonance imaging spectroscopy (MRI) of the lumbar spine revealed 
that the vertebral alignment, bony structures, and vertebral 
discs were normal with no disc herniations, bony spinal canal, 
abnormal diameter, or intrathecal abnormalities evident.  The 
diagnosis was a normal lumbar spine.  A January 2000 VA CT scan 
of the lumbosacral spine also revealed no disc pathology, but 
there was a mild bilateral facet hypertrophy at L5-S1.  
Subsequent VA outpatient notes include a diagnosis of lumbago 
consistent with mild chronic myofascitis. 

In April 2001, Dr. S. (initials used to protect the Veteran's 
privacy) rendered a diagnosis of a chronic lumbar strain, and 
while the doctor noted that the Veteran had received significant 
injuries involving the lumbar spine, he did not specifically 
relate the lumbar condition to the Veteran's period of service.  
In fact, the doctor did note in his report that the Veteran had a 
work-related injury of the lower lumbar spine in 1985. 

To clarify the etiology of the Veteran's lumbar spine disability, 
a VA examination was provided in April 2003.  However, at that 
time, spine x-rays were normal. The physician opined, with 
rationale, that it was not likely that the Veteran's joint 
complaints were the result of an injury during service.  

While a private X-ray of the lumbar spine in May 2004 showed some 
degenerative changes at L5-S1, this was essentially a 
confirmation of the abnormal finding on a VA CT scan in January 
2000.  There was no relationship expressed between the 
degenerative changes and the Veteran's period of service.

The Board also notes that VA medical records dated in June 2006 
indicate that the Veteran was hospitalized for a couple days for 
evaluation of his chronic pain.  His secondary diagnoses included 
degenerative joint disease of the lumbar spine.  However, it was 
noted that a physical examination did not reveal any particular 
findings.  There was no evidence of joint effusions, 
inflammation, or arthritis.  There was also no opinion relating 
any current diagnosis to the Veteran's military service.

In addition, the January 2007 VA examiner stated that x-rays of 
the lumbar spine were normal and that there was no degenerative 
joint disease of the lumbar spine.  The examiner commented that 
the examination was limited due to the Veteran's complaints being 
out of proportion to the findings.  It was note that the Veteran 
did not complete the range of motion testing because he claimed 
that he had severe pain even though he had only performed a 
minimal range of motion passively.  The examiner believed that 
the Veterans range of motion of the spine and left knee were 
grossly exaggerated and that he could have done better.  He 
commented that the Veteran was muscularly built and had not 
neurological abnormality of the muscles or nerves.  Once again, 
there was no opinion relating any current diagnosis to the 
Veteran's military service.

Similarly, the March 2009 VA spine examiner indicated that the 
Veteran had a normal lumbar spine.  A lumbar spine series was 
completely normal, and the examiner concluded that the Veteran's 
behavior was consistent with somatization.  

The October 2009 VA spine examiner also stated that the Veteran 
had a normal lumbar spine, as depicted by a lumbar spine x-ray.  
He did have degenerative disc disease of the cervical spine, as 
well as degenerative disc disease of the thoracic spine for which 
he is already service-connected.  The examiner commented that the 
Veteran had some degree of somatoform disorders.  Although his 
symptoms were not considered intentional, voluntary, or 
consciously produced, it was noted that there is an elaboration 
of symptoms in patients with somatoform disorder that may 
sometimes have a component of volition.  The examiner also 
indicated that emotional responses, such as depression, can 
perpetuate symptoms.  It was noted that the Veteran was being 
treated for depression.  The examiner stated that there is 
associated somatoform disorder because the spinal condition is 
exaggerated.   

The Board finds it significant that there is no medical evidence 
showing that the Veteran has any low back disorder related to his 
military service.  Indeed, there is an the absence of post-
service symptomatology prior to injuries in 1983 and 1984, and no 
medical professional has rendered an opinion relating a low back 
disorder to his period of service.  The Veteran's assertions are 
the only evidence relating a current low back disorder to 
service.  However, he is not a medical professional, and 
therefore, his beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical etiology 
or diagnosis, and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). In 
addition, as discussed above, the examiner considered the 
Veteran's statements, and his assertions have been found to be 
not credible.  The objective medical evidence weighs against his 
claim. 
Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a low back disorder with arthritis.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for a low back disorder 
with arthritis is not warranted.


V.  Upper Back Disorder and Neck Spasm

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for an upper back 
disorder and neck spasm.  At the outset, the Board notes that 
service connection has already been granted for a dorsal spine 
disorder.  

The Veteran's service treatment records reflect a few references 
to neck pain, but there was no related diagnosis or positive 
findings.  He did report having a medical history of fractured 
compressed cervical discs at the time of his October 1980 
separation examination.  However, a clinical evaluation did not 
find any pertinent abnormalities.  

Moreover, the medical evidence of record does not show that the 
Veteran sought any treatment immediately following his separation 
from service or for many years thereafter.  In fact, the Veteran 
was seen in September 1986 with complaints of stiffness in his 
neck.  At that time, he reported that he had injured his head on 
the prior day.  He also reported recently straining his back and 
shoulder in August 1990.  

In summary, the Veteran was not diagnosed with an upper back 
disorder and neck spasm in service, despite his complaints of 
pain.  His separation examination also found his spine to be 
normal, and he did not seek treatment until he sustained a post-
service injury six years later.  

The Board does acknowledge the Veteran's statements that he 
injured his upper back and neck in service and has had a disorder 
since his period of service.  As previously noted, the Veteran is 
competent to report his experience and symptoms since service, 
although he is not competent to render a diagnosis or to opine as 
to the etiology of a disorder.  Nevertheless, this history is not 
supported by any credible evidence and is of limited probative 
value.  His allegations are inconsistent with the contemporaneous 
record.  As discussed above, the service treatment records did 
document complaints of neck pain, but there were no objective 
findings or diagnosis.  In fact, as previously noted, his October 
1980 separation examination did not find any pertinent 
abnormalities.  As such, the objective examination revealed 
affirmative evidence showing that the Veteran did not have an 
upper back or neck disorder in service.

Moreover, the Veteran did not seek treatment again for years 
following his separation from service.  Thus, the Veteran's 
allegations that he has had chronic symptoms of an upper back and 
neck disorder since service are not supported by the 
contemporaneous evidence of record.  The Board finds the 
contemporaneous evidence to be more probative and credible than 
the Veteran's current assertions.  Contemporaneous evidence has 
greater probative value than history as reported by the Veteran. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest . . . [and] 
inconsistent statements. . . ."), citing State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 
417 (Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 813 
F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which 
was inconsistent with prior written statements).

Moreover, the January 2007 VA examiner believed that the Veteran 
had grossly exaggerated the range of motion of his spine and that 
he could have done better.   The March 2009 VA spine examiner 
also indicated that it was very difficult to obtain a coherent 
history because the Veteran would not answer a specific question.  
The Veteran told the examiner that he was receiving disability 
benefits, and the examiner commented that the Veteran was aware 
that a claim would eventually be granted if he filed many of 
them. The examiner said he pointed out these observations because 
the claims are redundant and senseless, as demonstrated by the 
Veteran being unable to provide any specifics and instead 
changing the subject.  The examiner stated that this behavior was 
consistent with somatization.  Similarly, the October 2009 VA 
spine examiner commented that the Veteran had some degree of 
somatoform disorders and noted that there is an elaboration of 
symptoms in patients with somatoform disorder that may sometimes 
have a component of volition.  Specifically, he stated that there 
is associated somatoform disorder because the spinal condition 
was exaggerated.  The Board finds that these statements from the 
VA examiners detract from the Veteran's credibility.

Similarly, the Veteran's history of the size of the concrete slab 
has gone from 225 pounds to 700 pounds over the years.  As such, 
it appears that the Veteran's reported history has not been 
consistent, which also calls his credibility into question.

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he has had an upper back and neck disorder 
since service is not credible.  As previously noted, the medical 
evidence does not support his allegations.  Indeed, there was no 
pathology or diagnosis of an upper back and neck disorder in 
service, despite his complaints, and there is evidence of a post-
service injury.  Therefore, the Board finds that an upper back 
disorder with neck spasm did not manifest in service or within 
one year thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of an 
upper back and neck disorder , the Board finds this gap in time 
significant, and, as noted above, it weighs against the existence 
of a link between current back disorder and his time in service. 
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may consider 
a prolonged period without medical complaint when deciding a 
claim). 

In addition to the lack of competent and credible evidence 
showing that an upper back disorder with neck spasm manifested 
during active duty service or within close proximity thereto, the 
medical evidence of record does not link any current diagnosis to 
the Veteran's military service.  The post-service medical 
evidence of record, as well as his June 1996 hearing testimony, 
indicates that the Veteran had an intercurrent injury.  Indeed, 
the Veteran complained of stiffness in his neck in September 1986 
after having injured his head the previous day.  

During the November 1987 VA examination, the Veteran's complaints 
included pain in the upper back.  However, the examiner noted 
that there was no limitation of motion of the cervical spine.  
Similarly, when he was seen in August 1990 with reports of 
recently straining of his back and shoulder, x-rays of the 
cervical spine were normal. 

The Board notes that records dated in August 1991 reflect 
complaints of spasms in the upper back.  The examiner did record 
objective findings indicating mild tenderness over the dorsal 
spine and paravertebral muscles.  However, there was no 
indication that he had an upper back or neck disorder related to 
service.

The Veteran was later seen with complaints in October 1995, 
including neck pain, but cervical spine x-rays were again normal.  
There was no diagnosis at that time.

The Board does note that the posterior neck was among multiple 
areas exhibiting diffuse tenderness without a trigger point in 
January 1997.  However, it was noted that cervical spine x-rays 
had been normal and that there was no limitation of motion. 

At the October 1997 VA examination, the Veteran complained of 
pain on range of motion, which was decreased, and soreness 
resulting from pressure on the entire anterior aspect of the 
neck.  X-rays at that time did reveal mild degenerative changes 
in the cervical spine, and an MRI was interpreted to suggest mild 
neural foraminal stenosis on the right at the C4-C5 level. The 
mild uncinate process hypertrophy at the C4-C5 level was 
considered to be the likely a result of sclerosis, degenerative 
change, or trauma.  However, the examiner did not state that such 
changes or trauma were in any way related to the Veteran's 
military service.

Subsequent VA x-rays of the cervical spine, as noted in a VA 
examination addendum report of November 1997, were negative for 
fracture or dislocation. Various VA CT scans of the cervical 
spine in January 2000 revealed minimal degenerative disc disease 
at C3-C4 and possibly C4-C5, but there was no evidence of a disc 
protrusion or spinal canal stenosis and mild neural foraminal 
stenosis on the right side at the C4-C5 and C6-C7 levels.  
Subsequent VA outpatient notes reflect complaints of arthralgias. 
Nevertheless, there was no indication that the Veteran had an 
upper back or neck disorder related to his military service.

In April 2001, Dr. S. diagnosed the Veteran with a chronic 
cervical strain and degenerative cervical disc disease.  While 
the doctor noted that the Veteran had received significant 
injuries, which involved the cervical spine, he did not 
specifically relate a cervical disorder to the Veteran's period 
of service.  

In January 1997, a VA anesthesiologist indicated that the Veteran 
had tenderness to palpation in multiple areas, to include the 
neck. The impression noted was chronic total body pain, which was 
similar in some respects to myofascitis, and had reportedly 
worsened since injury in service.  Although the 
anesthesiologist's impression reflects an acknowledgment of 
ongoing complaints noted by the Veteran, the physician did not 
provide a diagnosis of any current upper back or neck disorder or 
an opinion relating such a disorder to service.  

To clarify the etiology of his cervical spine disability, the 
Veteran was afforded a VA examination in April 2003.  However, x-
rays were normal at that time, and the examiner opined that it 
was not likely that the Veteran's joint complaints were the 
result of injury during service.

VA medical records dated in June 2006 indicate that the Veteran 
was hospitalized for a couple days for evaluation of his chronic 
pain during which he was diagnosed with diffuse musculoskeletal 
pain that was most likely fibromyalgia.  Although the Veteran's 
complaints included back pain, a physical examination did not 
reveal any particular findings, and there was no diagnosis of an 
upper back or neck disorder rendered.

The January 2007 VA examiner diagnosed the Veteran with minimal 
degenerative joint disease of the cervical spine.  The examiner 
commented that the examination was limited due to the Veteran's 
complaints being out of proportion to the findings.  
Nevertheless, there was no indication that the Veteran had any 
current upper back or neck disorder related to service.

In addition, the March 2009 spine examiner assessed the Veteran 
as having osteoarthritis and degenerative changes of the cervical 
spine.  However, he indicated that the disorder was not service-
connected.   The examiner also stated that the claims are 
redundant and senseless, as demonstrated by the Veteran being 
unable to provide any specifics and instead changing the subject.  
The examiner stated that this behavior was consistent with 
somatization.  

The October 2009 VA spine examiner also acknowledged the 
Veteran's reports of injuring his back and cervical spine in 
service.  He did diagnose the Veteran with degenerative disc 
disease of the cervical spine, but the examiner also indicated 
that the Veteran had some degree of somatoform disorders because 
the spinal condition was exaggerated.  Nevertheless, the examiner 
did not opine that the disorder was related to the Veteran's 
military service.  

An additional examination is not necessary because there is 
evidence showing that the Veteran does not have disorder related 
to service.  Indeed, the service treatment records show that the 
Veteran was not diagnosed with an upper back disorder and neck 
spasm in service.  Moreover, as noted above, there are VA 
examiners who did render opinions.  Indeed, the April 2003 VA 
examiner opined that it was not likely that the Veteran's joint 
complaints were the result of an injury during service, and the 
March 2009 VA spine examiner stated that osteoarthritis and 
degenerative changes of the cervical spine were not service-
connected.  Instead, the latter examiner believed that his 
behavior was consistent with somatization for which service-
connection has already been established.

Significantly, there is no medical evidence showing that the 
Veteran has any current upper back or neck disorder related to 
his military service.  Indeed, there is an absence of post-
service symptomatology for several years and an indication that 
he sustained post-service injuries, and no medical professional 
has rendered an opinion relating a disorder to his period of 
service.  The Veteran's assertions are the only evidence relating 
a current upper back and neck disorder to service.  However, he 
is not a medical professional, and therefore, his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis, and absent 
a professional medical opinion linking a current disorder to 
service, service connection cannot be granted. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for an upper back disorder with neck spasm.  Because 
the preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  Accordingly, 
the Board concludes that service connection for an upper back 
disorder with neck spasm is not warranted.


VI.  Upper Gastrointestinal Bulb Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for an upper 
gastrointestinal bulb disorder.  His service treatment record do 
show that a September 1980 fluoroscopic examination revealed a 
deformed duodenal bulb, which was considered to be possibly due 
to a previous ulcer.  However, there was no evidence of an ulcer 
at that time, and no actual disorder was diagnosed.  The 
remainder of his service treatment records are negative for any 
further complaints, treatment, or diagnosis.  In fact, his 
October 1980 separation examination did not reveal any pertinent 
abnormalities.

Moreover, the medical evidence of record does not show that the 
Veteran sought any treatment immediately following his separation 
from service or for many years thereafter.  Indeed, the earliest 
recorded evidence pertaining to a gastrointestinal bulb disorder 
is dated In January 1997, which was more than 16 years after his 
period of service.  During those 16 years, multiple upper GI 
series examinations actually showed that the Veteran's 
gastrointestinal bulb was normal. 

In summary, despite an examination revealing a deformed duodenal 
bulb in service, there was no diagnosis of an actual disorder, 
and he did not seek treatment until 16 years after his separation 
from service.

The Board does acknowledge the Veteran's statements that he has 
had a gastrointestinal bulb disorder since his military service.  
As previously noted, the Veteran is competent to report his 
experience and symptoms since service, although he is not 
competent to render a diagnosis or to opine as to the etiology of 
a disorder.  Nevertheless, this history is not supported by any 
credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  As 
discussed above, the service treatment records did document some 
symptomatology, but multiple examinations following his period of 
service were negative.  As such, there was actually affirmative 
evidence showing that he did not have a chronic disorder 
following his period of service.  Thus, the Veteran's allegations 
that he has had an upper gastrointestinal bulb disorder since 
service are not supported by the contemporaneous evidence of 
record.  

The Board finds the contemporaneous evidence to be more probative 
and credible than the Veteran's current assertions.  
Contemporaneous evidence has greater probative value than history 
as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 
68 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
("The credibility of a witness can be impeached by a showing of 
interest . . . [and] inconsistent statements. . . ."), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also 
Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written statements).  

Indeed, the Veteran's original application for disability 
benefits was received in September 1987 at which time he claimed 
service connection for disorders affecting his left knee, left 
shoulder, and cervical spine, yet there was no mention of his any 
gastrointestinal disorder even though he now claims that he had 
such disorders since his military service.

Moreover, the Veteran has actually made contradictory statements.  
Although he has claimed service connection for an upper 
gastrointestinal bulb disorder, the March 2009 VA digestive 
conditions examiner specifically noted that the Veteran denied 
having a "gastrointestinal bulb disorder."   

The Board also notes that the Veteran has been granted service-
connection for a somatization disorder and is in receipt of 
compensation for that disability.  Somatization is defined as 
"the conversion of mental experiences or states into bodily 
symptoms."  Dorland Illustrated Medical Dictionary 1714 (31st 
ed. 2007).  The evidence of record includes numerous medical 
opinions indicating that the Veteran has exaggerated his symptoms 
and complaints.  For example, a July 1992 VA mental health 
consultation indicated that there was a delusional aspect to the 
Veteran's reporting of physical problems, and a September 1993 VA 
psychiatric examination report noted that the Veteran seemed to 
exaggerate his symptoms.  The September 1997 VA psychiatric 
examiner also stated that the Veteran showed a tendency to 
express emotional problems as physical symptoms.  As such, the 
Veteran's somatization disorder also detracts from his 
reliability and the probative value of his assertions.  

Similarly, the Veteran's has increased the reported size of the 
concrete slab from 225 pounds to 700 pounds over the years.  As 
such, it appears that the Veteran's statements have not been 
consistent, which calls his credibility as a historian into 
question.

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he has had an upper gastrointestinal bulb 
disorder since service is not credible.  As previously noted, the 
medical evidence does not support his allegations, and he has 
made inconsistent statements regarding the disorder.  Therefore, 
the Board finds that an upper gastrointestinal bulb disorder did 
not manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of an 
upper gastrointestinal bulb disorder , the Board finds this gap 
in time significant, and, as noted above, it weighs against the 
existence of a link between current disorder and his time in 
service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim). 

In addition to the lack of competent and credible evidence 
showing that an upper gastrointestinal bulb disorder manifested 
during active duty service or within close proximity thereto, the 
medical evidence of record does not link any current diagnosis to 
the Veteran's military service.  In this regard, VA medical 
records dated in June 2006 indicate that the Veteran was 
hospitalized for a couple days for evaluation of his chronic 
pain.  He was thereafter diagnosed with diffuse musculoskeletal 
pain that was most likely fibromyalgia, and his secondary 
diagnoses included GERD with a history of gastritis.  However, it 
was noted that a physical examination did not reveal any 
particular findings.  

VA medical records dated from June 2006 to November 2006 document 
the Veteran as having GERD and a hiatal hernia with a history of 
gastritis. VA medical records dated in December 2007 also 
indicate that he was evaluated for GERD.  VA medical records 
dated in June 2008 further indicate that the Veteran was seen for 
complaints of chronic pain, a paralyzed diaphragm, a distended 
bladder, and a painful jugular vein.  It was noted that he jumped 
from subject to subject, such as his stomach, chest leg, toes, 
jugular, wrist, and testicles.  He indicated that he felt 
hollowed out and dead inside and stated that his guts are killing 
him.  However, there was no indication in any of these records 
that he had an upper gastrointestinal bulb disorder that was 
related to his military service.

A March 2009 VA digestive conditions examiner also observed the 
Veteran's report that  he had lifted a heavy piece of concrete in 
service and developed abdominal pain that he attributed to a 
strain of the abdomen musculature.  The examiner noted that the 
Veteran was evaluated in service for abdominal and back pain, but 
indicated that no specific diagnosis was rendered regarding the 
gastrointestinal tract other than a strain of the abdominal 
musculature.  His evaluation also ruled out peptic ulcer disease.  
The Veteran even denied having a "gastrointestinal bulb 
disorder" as stated in his claim.  Following a physical 
examination, the examiner commented that there was no service-
connected gastrointestinal problem.

Significantly, a May 2010 addendum indicates that that a VA 
examiner reviewed the Veteran's claims file and opined that the 
Veteran's complaints of an upper gastrointestinal condition were 
are not caused by or a result of his military service.  

Simply put, there is no medical evidence showing that the Veteran 
has any current upper gastrointestinal bulb disorder related to 
his military service.  Indeed, there were multiple examinations 
that found the Veteran's gastrointestinal system to be normal 
following his period of service, and no medical professional has 
rendered an opinion relating a disorder to his period of service.  
Instead, the May 2010 VA examiner rendered a negative opinion.  

The Veteran's assertions are the only evidence relating an upper 
gastrointestinal bulb disorder to service.  However, he is not a 
medical professional, and therefore, his beliefs and statements 
about medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis, and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, as noted above, 
the Veteran's complaints have been considered by examiner who 
found that an upper gastrointestinal condition was not related to 
service.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for an upper gastrointestinal bulb disorder.  Because 
the preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  Accordingly, 
the Board concludes that service connection for an upper 
gastrointestinal bulb disorder is not warranted.


VII.  Chronic Prostatitis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for chronic 
prostatitis.  His service treatment records indicate that he 
sought treatment for a kidney infection in August 1980 at which 
time his complaints included dribbling of urine and pain in the 
pelvis on urination.  However, upon examination, the prostate was 
found to be normal.  The assessment was suspect psychological 
related complaints, and it was noted that he may have been 
malingering to get out of service.  

When the Veteran was seen later in September 1980 with multiple 
complaints, the assessment was anxiety, and the examiner reported 
he saw no organic problems.  Progress notes dated later in 
September 1980 also reflect complaints of dribbling, but a 
notation of maladjustment was entered.

In addition, the Veteran's October 1980 separation examination 
did not reveal any pertinent abnormalities, and he did not report 
any medical history relevant to his prostate.  Moreover, the 
medical evidence of record does not show that the Veteran sought 
any treatment immediately following his separation from service 
or for many years thereafter.  In fact, the earliest dated 
evidence pertinent to the disability consists of private medical 
records reflecting treatment from June 1984 to September 1985 for 
chronic prostatitis, which was considered most likely to have 
been brought about by strenuous injury.  It was specifically 
noted in an April 1985 history that the Veteran apparently 
sustained a back injury about one year earlier while on the job 
and that since that time he had chronic symptoms of lower back 
discomfort, rectal dysfunction, and symptoms of chronic 
prostatitis.  In September 1985, it was recorded that the Veteran 
still experienced occasional mild symptoms of chronic 
prostatitis.  The prostate was described as two plus, smooth, 
nontender, and non-nodular.  However, the November 1987 and 
January 1988 VA examinations reports indicate that genitourinary 
evaluation did not reveal prostatic hypertrophy or tenderness.  
There is no medical evidence of chronic prostatitis in service or 
for many years thereafter.

The Board does acknowledge the Veteran's statements that he has 
had chronic prostatitis since his military service.  As 
previously noted, the Veteran is competent to report his 
experience and symptoms since service, although he is not 
competent to render a diagnosis or to opine as to the etiology of 
a disorder.  Nevertheless, this history is not supported by any 
credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  As 
discussed above, the service treatment records did document some 
symptomatology, but an examination of the prostate was actually 
normal in service.  As such, there was actually affirmative 
evidence showing that he did not have a disorder in service.  

Moreover, he did not seek treatment immediately following his 
period of service or for several years thereafter.  Indeed, as 
discussed above, the earliest complaints and treatment was 
documented in 1984 and 1985.  In addition, genitourinary 
evaluations in November 1987 and January 1988 did not reveal 
prostatic hypertrophy or tenderness.  Thus, there is also 
affirmative evidence showing that the Veteran did not have 
continuous symptoms chronic of prostatitis years after his period 
of service.

Therefore, the Veteran's allegations that he has had chronic 
prostatitis since service are not supported by the 
contemporaneous evidence of record.  The Board finds the 
contemporaneous evidence against his claim to be more probative 
and credible than the Veteran's current assertions.  
Contemporaneous evidence has greater probative value than history 
as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 
68 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
("The credibility of a witness can be impeached by a showing of 
interest . . . [and] inconsistent statements. . . ."), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also 
Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written statements).  

Indeed, the Veteran's original application for disability 
benefits was received in September 1987 at which time he claimed 
service connection for disorders affecting his left knee, left 
shoulder, and cervical spine, yet there was no mention of chronic 
prostatitis even though he now claims that he had such a disorder 
since his military service.

Moreover, the Board notes the Veteran has not been forthright in 
providing his complete medical history.  As previously noted, 
private medical records dated from June 1984 to September 1985 
indicate that he had chronic prostatitis that was considered most 
likely to have been brought about by strenuous injury.  It was 
specifically noted in April 1985 history that the Veteran had 
sustained a back injury about one year earlier and he had had 
symptoms of chronic prostatitis since that time.  However, the 
Veteran has never mentioned this post-service injury and 
subsequent onset of prostatitis in his submissions.  

The Board further notes that the Veteran has been granted 
service-connection for a somatization disorder.  As previously 
discussed, somatization is defined as "the conversion of mental 
experiences or states into bodily symptoms."  Dorland 
Illustrated Medical Dictionary 1714 (31st ed. 2007).  The 
evidence of record includes numerous medical opinions indicating 
that the Veteran has exaggerated his symptoms and complaints.  
For example, a July 1992 VA mental health consultation indicated 
that there was a delusional aspect to the Veteran's reporting of 
physical problems, and a September 1993 VA psychiatric 
examination report noted that the Veteran seemed to exaggerate 
his symptoms.  The September 1997 VA psychiatric examiner also 
stated that the Veteran showed a tendency to express emotional 
problems as physical symptoms.  As such, the Veteran's 
somatization disorder also detracts from his reliability and the 
probative value of his assertions.  

Likewise, the Veteran's reports of the size of the concrete slab 
have gone from 225 pounds to 700 pounds over the years.  As such, 
it appears that the Veteran's reported history has not been 
consistent, which further calls his credibility into question.

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he has had chronic prostatitis since service 
is not credible.  As previously noted, there is evidence showing 
that his prostate was actually found to be normal in service.   
Therefore, the Board finds that chronic prostatitis did not 
manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of chronic 
prostatitis , the Board finds this gap in time significant, and, 
as noted above, it weighs against the existence of a link between 
current disorder and his time in service. Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period without 
medical complaint when deciding a claim). 

In addition to the lack of competent and credible evidence 
showing that chronic prostatitis manifested during active duty 
service or within close proximity thereto, the medical evidence 
of record does not link any current diagnosis to the Veteran's 
military service.  As previously discussed, the Veteran's private 
physician indicated in 1984 and 1985 that his prostatitis was 
likely brought on by an injury sustained one year earlier, which 
was several years after his period of service.   A June 1994 
rectal examination also confirmed benign prostatic hyperplasia 
consistent with the Veteran's age.

In addition, the March 2009 VA genitourinary examiner reviewed 
the Veteran's claims file and reported history and noted that 
there was no record of a diagnosis in service.  It was also noted 
that he had occasional benign prostatic hypertrophy.  Following a 
physical examination, the examiner commented that the Veteran has 
somatization.  Although the Veteran claimed he had chronic 
prostatitis, the examiner diagnosed him with benign prostatic 
hypertrophy and remote, intermittent, acute prostatitis.  He 
stated that diagnoses were not service-connected and were instead 
associated with aging.  

Significantly, there is no medical evidence showing that the 
Veteran currently has chronic prostatitis related to his military 
service.  Instead, the only medical opinions of record actually 
weigh against his claim, as they relate the disorder to causes 
other than the Veteran's military service.

The Veteran's assertions are the only evidence relating chronic 
prostatitis to service.  However, he is not a medical 
professional, and therefore, his beliefs and statements about 
medical matters do not constitute competent evidence on matters 
of medical etiology or diagnosis, and absent a professional 
medical opinion linking a current disorder to service, service 
connection cannot be granted. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As noted above, his assertions were considered 
by an examiner who evaluated his claim and rendered an opinion 
that the disorder was not related to service.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for chronic prostatitis.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board concludes 
that service connection for chronic prostatitis is not warranted.


VIII.  Residuals of a Bladder Injury

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals of a 
bladder injury.  His service treatment records indicate that he 
sought treatment in August 1980 for a kidney infection. He 
complained of dribbling of urine and pain in the pelvis on 
urination.  However, the assessment was suspected psychological 
related complaints, and it was noted that he may have been 
malingering to get out of service.  Nevertheless, because he 
asserted that the problems were related to an actual accident, a 
work-up was begun for organic problems, which included an upper 
gastrointestinal and small bowel follow through and retrograde 
cystogram and intravenous pyelogram.  The report of a September 
1980 retrograde cystogram and intravenous pyelogram did reveal a 
small fibrotic scar at the left side of the bladder, which could 
be extended by the large volume of contrast media.  Other 
diagnostic testing was negative.

When the Veteran was seen later in September 1980 with multiple 
complaints, the assessment was anxiety, and the examiner reported 
he saw no organic problems.  Progress notes dated later that 
month also documented complaints of dribbling.  However, a 
notation of maladjustment was entered.  In addition, the 
Veteran's October 1980 separation examination did not reveal 
pertinent, clinical abnormalities.

Moreover, the Veteran did not seek treatment immediately 
following his separation from service or for many years 
thereafter.  In fact, private medical records show that the 
Veteran actually denied having any bladder problems in August 
1990.  His first complaints were made in July 1992 when he gave a 
history of a recurrent bladder infection over the previous 14 
years and a "weak bladder" following multiple war injuries to 
the stomach muscle, diaphragm, and bladder.  

The Board does acknowledge the Veteran's statements that he has 
had residuals of a bladder injury since his military service.  As 
previously noted, the Veteran is competent to report his 
experience and symptoms since service, although he is not 
competent to render a diagnosis or to opine as to the etiology of 
a disorder.  Nevertheless, this history is not supported by any 
credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  As 
discussed above, his service treatment records did document him 
as having a small fibrotic scar at the left side of the bladder.  
However, despite the Veteran's complaints and the finding of a 
scar, there was no disorder diagnosed.  Rather, the Veteran was 
considered to have anxiety and maladjustment, and the October 
1980 separation examination did not reveal any clinical 
abnormalities.

Moreover, the Veteran actually denied having any bladder problems 
in August 1990.  VA medical records dated from February 1995 to 
March 1995 also documented a normal urinalysis, and VA hospital 
records dated in April 1996 indicated that his bladder was 
normal.  In addition, a bladder examination in December 1998 was 
normal.  These records provide affirmative evidence that the 
Veteran did not continue to have chronic symptomatology since his 
separation from service, as his bladder was actually normal on 
multiple occasions.  

Therefore, the Veteran's allegations that he has had chronic 
residuals of a bladder injury since service are not supported by 
the contemporaneous evidence of record.  The Board finds the 
contemporaneous evidence to be more probative and credible than 
the Veteran's current assertions.  Contemporaneous evidence has 
greater probative value than history as reported by the Veteran. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest . . . [and] 
inconsistent statements. . . ."), citing State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 
417 (Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 813 
F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which 
was inconsistent with prior written statements).

Indeed, the Veteran originally filed a claim for disability 
benefits in September 1987.  Although he claimed service 
connection for disorders affecting his left knee, left shoulder, 
and cervical spine, he did not mention any bladder disorder even 
though he now claims that he had such a disorder since his 
military service.

The Board further notes that the Veteran has been granted 
service-connection for a somatization disorder.  As previously 
discussed, somatization is defined as "the conversion of mental 
experiences or states into bodily symptoms."  Dorland 
Illustrated Medical Dictionary 1714 (31st ed. 2007).  The 
evidence of record includes numerous medical opinions indicating 
that the Veteran has exaggerated his symptoms and complaints.  
For example, a July 1992 VA mental health consultation indicated 
that there was a delusional aspect to the Veteran's reporting of 
physical problems, and a September 1993 VA psychiatric 
examination report noted that the Veteran seemed to exaggerate 
his symptoms.  The September 1997 VA psychiatric examiner also 
stated that the Veteran showed a tendency to express emotional 
problems as physical symptoms.  As such, the Veteran's 
somatization disorder also detracts from his reliability and the 
probative value of his assertions.  

In addition, the Veteran's claims of the size of the concrete 
slab have gone from 225 pounds to 700 pounds over the years.  As 
such, it appears that the Veteran's reported history has not been 
consistent and raises doubt regarding the accuracy as a 
historian.

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he has had residuals of a bladder injury 
since service is not credible.  Therefore, based on the competent 
and credible evidence of record, the Board finds that residuals 
of a bladder injury did not manifest in service or for many years 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
residuals of a bladder injury, the Board finds this gap in time 
significant, and, as noted above, it weighs against the existence 
of a link between current disorder and his time in service. Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, 
in an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim). 

In addition to the lack of competent and credible evidence 
showing that residuals of a bladder injury manifested during 
active duty service or within close proximity thereto, the more 
probative medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  VA outpatient 
treatment records dated from February 1993 to May 1994 reflect 
that the Veteran was seen on multiple occasions for varying 
complaints, which included nocturia.  In March 1994, he was noted 
as having a recurrent urinary tract infection on prophylaxis.  
However, there was no indication that his problems were related 
to his military service

Moreover, VA medical records dated from February 1995 to March 
1995 documented a normal urinalysis.  VA hospital records dated 
in April 1996 also indicated that the Veteran's kidneys, ureters, 
and bladder were normal, and there was no diagnosis of a bladder 
disorder.

The report of a VA psychiatric examination conducted in September 
1997 indicated that the Veteran had a long list of somatic 
complaints, including the genitourinary system, urinary problems, 
and nocturia, that interfered with his sleep.  However, no 
diagnosis was rendered, nor was any etiological opinion provided.

Diagnostic and clinical test results in October 1997 also 
included a normal urinalysis.  Mild distended images of the 
bladder were obtained, but once again, there was no diagnosis or 
nexus opinion rendered linking an organic disorder to service.  

The Board also observes that the October 1997 VA examiner's 
diagnoses included nocturia of an unclear etiology.  The examiner 
considered the complaint of a bladder rupture resulting from the 
severe strain injury to be unlikely because ruptures of 
overdistended bladders with crushing external trauma into the 
pelvis are usually associated with a pelvic fracture.  The 
examiner noted that there was no history of a crushing external 
force and indicated that the Valsalva maneuver alone would be 
unlikely to account for such a pressure shift within the abdomen 
that would result in rupture of the bladder, as suggested by the 
Veteran's statements of that his bladder ruptured.  The examiner 
commented that the issue developed as a result of the intravenous 
pyelogram (IVP) and the retrograde study, which showed a scar to 
the left bladder wall.  He noted that the Veteran had been told 
that it could have been from prior trauma or chronic cystitis.  
However, he stated that treatment for minor lacerations may 
require only catheter drainage for 7 to 10 days with good healing 
and no sequela.  Accordingly, the examiner could not explain the 
scar or the likely mechanism of injury, but felt it was unlikely 
that the injury occurred as described by the Veteran.

The Veteran also underwent UGI series testing with a kidney, 
ureter, and bladder examination in December 1998, and the results 
were normal. 

An April 2001 examination report includes a recitation of the 
Veteran's report of medical history, a review of some of the 
Veteran's service and post-service medical records, and a 
physical examination.  The examiner opined that the Veteran 
experienced difficulty with urinary frequency secondary to 
possible ("suspected") bladder trauma due to an old crush 
injury.  However, such an opinion is speculative, as the examiner 
merely stated that were was possible or suspected bladder trauma 
from an old injury. The Board notes that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim. See 
e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within the 
realm of medical possibility" too speculative to establish 
medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using 
the word "could not rule out" was too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical 
opinion expressed only in terms such as "could have been" is 
not sufficient to reopen a claim of service connection); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed 
in terms of "may or may not" is speculative and insufficient to 
support an award of service connection for the cause of death); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest trauma 
and restrictive lung disease was "too general and inconclusive" 
to support an award of service connection).  Applicable 
regulations also provide that a finding of service connection may 
not be based on a resort to speculation or a remote possibility. 
See 38 C.F.R. § 3.102 (2010).

Similarly, an October 2006 letter from a private psychologist 
indicates that the Veteran reported injuring multiple body parts, 
including his bladder, when a slab of concrete fell on him in 
service.  The psychologist noted that there were other documented 
injuries and commented that the Veteran probably had neurogenic 
pain as well as neuropathic pain that were associated with his 
injuries and PTSD.  However, the psychologist did not actually 
indicate that the Veteran had a current diagnosis related to his 
military service.  Indeed, pain alone is not a disease or injury, 
and it is not a disability for purposes of VA compensation. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

VA medical records dated in June 2008 indicated that the Veteran 
was seen for multiple problems, including a distended bladder.  
However, there was no diagnosis or etiology provided.

Significantly, the probative medical evidence does not show that 
the Veteran currently has residuals of a bladder injury related 
to his military service.  As discussed above, the April 2001 
examiner provided an inconclusive opinion, and the October 1997 
VA examiner indicated that the Veteran had nocturia of an unclear 
etiology and found the Veteran's complaint of a bladder rupture 
due to a severe strain injury to be unlikely.  The latter 
examiner could not explain the scar or the likely mechanism of 
injury, but felt it was unlikely that the injury occurred as 
described by the Veteran.  Moreover, the March 2009 VA 
genitourinary examiner specifically noted that there was no 
documentation of a torn bladder and that the Veteran did not have 
incontinence.  Instead, he commented that the Veteran has 
somatization.  

The Veteran is not a medical professional, and therefore, his 
beliefs and statements about medical matters do not constitute 
competent evidence on matters of medical etiology or diagnosis, 
and absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As discussed 
above, his complaints were considered by the examiner when 
evaluation his claim.  Indeed, the October 1997 VA examiner 
indicated that a relationship to an injury in service was 
unlikely.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for residuals of a bladder injury.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for residuals of a 
bladder injury is not warranted.


IX.  Flat Feet

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for flat feet.  His 
service treatment records do show that he was treated for arch 
pain in March 1977 and was issued arch supports.  However, the 
disorders noted at that time were shin splints and tibial stress 
syndrome.  There was no mention or diagnosis of flat feet, and 
the remainder of his service treatment records are negative for 
any complaints, treatment, or diagnosis of such a disorder.  In 
fact, his October 1980 separation examination found his lower 
extremities, including his feet, to be normal.  Moreover, the 
medical evidence of record does not show that the Veteran sought 
any treatment immediately following his separation from service 
or for many years thereafter.  

The Board does acknowledge the Veteran's statements that he was 
treated for flat feet in service and has continued to have 
chronic problems since that time.  As previously noted, the 
Veteran is competent to report his experience and symptoms since 
service, although he is not competent to render a diagnosis or to 
opine as to the etiology of a disorder.  The Board notes that the 
Veteran is capable of observing flat feet, but such observations 
and reports are not as probative as medical evidence.  His 
history is not supported by any credible evidence and is of 
limited probative value.  Indeed, his allegations are 
inconsistent with the contemporaneous record.  As discussed 
above, the service treatment records did document complaints of 
arch pain, but there was no mention or diagnosis of flat feet at 
that time.  In fact, his October 1980 separation examination did 
not find any pertinent abnormalities.  As such, the objective 
examinations revealed affirmative evidence showing that the 
Veteran did not have flat feet in service.

Moreover, the Veteran did not seek treatment again for many years 
following his separation from service.   Thus, the Veteran's 
allegations that he has had flat feet since service are not 
supported by the contemporaneous evidence of record.  The Board 
finds the contemporaneous evidence to be more probative and 
credible than the Veteran's current assertions.  Contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see 
also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest . . . [and] inconsistent statements. . . ."), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also 
Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written statements).  

Indeed, the Veteran filed a claim for service connection for left 
knee, left shoulder, and cervical spine disorders, yet he did not 
mention flat feet even though he now claims that he has had a 
chronic disorder since his military service.

The Board also notes that the Veteran has been granted service-
connection for a somatization disorder.  As previously discussed, 
somatization is defined as "the conversion of mental experiences 
or states into bodily symptoms."  Dorland Illustrated Medical 
Dictionary 1714 (31st ed. 2007).  The evidence of record includes 
numerous medical opinions indicating that the Veteran has 
exaggerated his symptoms and complaints.  For example, a July 
1992 VA mental health consultation indicated that there was a 
delusional aspect to the Veteran's reporting of physical 
problems, and a September 1993 VA psychiatric examination report 
noted that the Veteran seemed to exaggerate his symptoms.  The 
September 1997 VA psychiatric examiner also stated that the 
Veteran showed a tendency to express emotional problems as 
physical symptoms.  As such, the Veteran's somatization disorder 
also detracts from his reliability and the probative value of his 
assertions.   

In addition, the Veteran's claims of the size of the concrete 
slab have increased from 225 pounds to 700 pounds over the years.  
As such, it appears that the Veteran has been inconsistent in his 
statements, which raises additional concerns regarding his 
credibility. 

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he has had flat feet since service is not 
credible.  As previously noted, the medical evidence does not 
support his allegations.  Indeed, there was no pathology or 
diagnosis of such a disorder in service despite his complaints of 
arch pain.  The competent medical evidence weighs against the 
Veteran's assertions.  Therefore, the Board finds that flat feet 
did not manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of flat 
feet , the Board finds this gap in time significant, and, as 
noted above, it weighs against the existence of a link between 
current back disorder and his time in service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim). 

In addition to the lack of competent and credible evidence 
showing that flat feet manifested during active duty service or 
within close proximity thereto, the medical evidence of record 
does not link any current diagnosis to the Veteran's military 
service.  Private medical records show the Veteran was seen in 
August 1990 after apparently sustaining an injury while lifting 
mail sacks in his role as a postal worker.  It was noted that the 
Veteran presented with complaints of numbness all over his lower 
extremities and numbness in the both the dorsal and the plantar 
aspects of the toes.  However, there was no mention of flat feet, 
and a psychological referral was indicated.

The Veteran told the October 1997 VA examiner that a tire from a 
snowplow flipped onto his lap in 1977 or 1978 and that his feet 
were paralyzed at that time.  He also asserted that he had flat 
feet that he believed was documented in his service treatment 
records.  However, an objective examination found that he was 
able to walk on his toes normally even though he reportedly felt 
his feet were tending to quiver.  His right toes were cold to 
touch, but there was normal movement.  The examiner indicated 
that there was no paralysis of the toes on examination, and his 
diagnoses did not include flat feet.  He also stated in an 
addendum to the report that x-rays of the feet were negative.  

In addition, the March 2009 VA feet examiner documented the 
Veteran's complaints of having pain in both feet since an 
accident in the military.  Following a physical examination, the 
examiner diagnosed the Veteran with pes planus.  Although he 
could not answer whether the disorder was congenital or 
developmental, he specifically stated that the disorder was not 
service-connected.  

In addition, a May 2010 addendum indicates that that a VA 
examiner reviewed the Veteran's claims file and opined that the 
Veteran's complaints of flat feet are not caused by or a result 
of the Veteran's military service.  In so doing, the examiner 
observed that there was no documentation in his service treatment 
records of any injury or condition.  

Significantly, there is no medical evidence showing that the 
Veteran currently has flat feet related to his military service.  
Instead, the only medical opinions of record actually weigh 
against his claim, as the March 2009 and May 2010 VA examiners 
stated that the disorder was not related to the Veteran's 
military service.

The Veteran's assertions are the only evidence relating current 
flat feet to service.  However, he is not a medical professional, 
and therefore, his beliefs and statements about medical matters 
do not constitute competent evidence on matters of medical 
etiology or diagnosis, and absent a professional medical opinion 
linking a current disorder to service, service connection cannot 
be granted. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As discussed above, the Veteran report what he observed, but the 
Board finds that the competent medical evidence or record to be 
more probative than his assertions of what he has observed.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for flat feet.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes that 
service connection for flat feet is not warranted.


X.  Rupture and Strain of the Left Testicle

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a rupture and 
strain of the left testicle.  His service treatment records are 
negative for any treatment or diagnosis of a disorder involving 
his left testicle.  In fact, his October 1980 separation 
examination did not reveal any pertinent abnormalities.

Moreover, the Veteran did not seek any treatment immediately 
following his separation or for many years thereafter.  Indeed, 
after service, private medical records dated in November 1984 
indicate that the Veteran described having pain in the left 
testicle.  However, on objective examination, the testicles were 
normal with mild tenderness of the left epididymis.  Similarly, 
in April 1985, an examination of the testicles was normal, and an 
ultrasound examination in October 1997 showed that the testicles 
were normal in appearance with no masses or lesions. 

The Board does acknowledge the Veteran's statements that he 
reported having problems with his left testicle in service and 
his claims that he continued to have chronic problems since that 
time.  As previously noted, the Veteran is competent to report 
his experience and symptoms since service, although he is not 
competent to render a diagnosis or to opine as to the etiology of 
a disorder.  Nevertheless, this history is not supported by any 
credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  As 
discussed above, the service treatment records are entirely 
negative for any complaints, treatment, or diagnosis of a rupture 
and strain of the left testicle.  In fact, his October 1980 
separation examination did not find any pertinent abnormalities.  
Indeed, the clinical objective examination at separation revealed 
affirmative evidence showing that the Veteran did not have a left 
testicle disorder.

In addition, the Veteran did not seek treatment immediately 
following his separation from service.  Indeed, his testicles 
were found to be normal in November 1984, April 1985, and October 
1997.  Thus, the post-service medical records also provide 
affirmative evidence that the Veteran did not continue to have 
chronic symptomatology since his separation from service, as his 
left testicle was actually normal on multiple occasions.  

Therefore, the Veteran's allegations that he has had problems 
with his left testicle since service are not supported by the 
contemporaneous evidence of record.  The Board finds the 
contemporaneous evidence against his claim to be more probative 
and credible than the Veteran's current assertions.  
Contemporaneous evidence has greater probative value than history 
as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 
68 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
("The credibility of a witness can be impeached by a showing of 
interest . . . [and] inconsistent statements. . . ."), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also 
Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written statements).  

Indeed, the Veteran filed a claim for service connection for left 
knee, left shoulder, and cervical spine disorders, yet he did not 
mention his left testicle even though he now claims that he has 
had a chronic disorder since his military service.

The Board further notes that the Veteran has been granted 
service-connection for a somatization disorder.  As previously 
discussed, somatization is defined as "the conversion of mental 
experiences or states into bodily symptoms."  Dorland 
Illustrated Medical Dictionary 1714 (31st ed. 2007).  The 
evidence of record includes numerous medical opinions indicating 
that the Veteran has exaggerated his symptoms and complaints.  
For example, a July 1992 VA mental health consultation indicated 
that there was a delusional aspect to the Veteran's reporting of 
physical problems, and a September 1993 VA psychiatric 
examination report noted that the Veteran seemed to exaggerate 
his symptoms.  The September 1997 VA psychiatric examiner also 
stated that the Veteran showed a tendency to express emotional 
problems as physical symptoms.  As such, the Veteran's 
somatization disorder also detracts from his reliability and the 
probative value of his assertions.  

Moreover, the Veteran has been inconsistent in his reports of the 
size of the concrete slab, which have gone from 225 pounds to 700 
pounds over the years.  Such inconsistency casts further doubt on 
his reliability and credibility as a historian.

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he had a rupture and strain of his left 
testicle in service and continued to have problems thereafter is 
not credible.  As previously noted, the medical evidence does not 
support his allegations.  Indeed, there was no pathology or 
diagnosis on several occasions following his separation from 
service, as examinations instead found his left testicle to be 
normal.  Therefore, the Board finds that a left testicle disorder 
did not manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a left 
testicle disorder, the Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a link 
between current left testicle disorder and his time in service. 
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may consider 
a prolonged period without medical complaint when deciding a 
claim). 

In addition to the lack of competent and credible evidence 
showing that a rupture and strain of the left testicle manifested 
during active duty service or within close proximity thereto, the 
medical evidence of record does not link any current diagnosis to 
the Veteran's military service.  The Veteran was seen in 
September 1992 with complaints of pain from the testicle to the 
groin, but the physician did not render a diagnosis or opinion.  
Moreover, as previously discussed, there have been several normal 
examinations that did not reveal any disorder.

In addition, a September 1997 VA psychiatric examination 
indicated that the Veteran showed a tendency to express emotional 
problems as physical symptoms.  The Veteran had a long list of 
somatic complaints, which included painful testicles.   The 
examiner commented that the Veteran dwelled on his multiple 
physical symptoms and perceived disabilities.  He stated that the 
Veteran presented with mostly focused somatic complaints and 
disabilities and the connection between somatization and his 
physical disabilities, and there was considered to be some 
relationship.  It was noted that there were reports in the 
literature that patients who present with somatization symptoms 
and mostly conversion disorders over the years have demonstrated 
physical illnesses that relate to those symptoms.  In the 
Veteran's case, it was not considered conversion disorder, but 
rather mostly somatization, and there was an overlap between his 
perceived disabilities, chronic pain and symptoms, and the 
diagnosis of somatization disorder.  As noted above, the Veteran 
is service-connected for a somatization disorder and is in 
receipt of compensation for it.

The March 2009 VA genitourinary examiner also observed the 
Veteran's claim of a rupture and strain of the left testicle, but 
the examiner diagnosed him with benign prostatic hypertrophy and 
remote, intermittent, acute prostatitis.  He stated that the 
diagnoses were not service-connected and were instead associated 
with aging.  

The Board finds it significant there is no medical evidence of a 
diagnosis of a rupture and strain of the left testicle that may 
be related to service.  The only evidence of a current disorder 
is the Veteran's own statements.  To the extent that the Veteran 
does have a painful left testicle and is competent to report such 
symptomatology, the Board notes that pain alone is not a disease 
or injury, and it is not a disability for purposes of VA 
compensation. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Moreover, while lay persons may provide competent testimony as to 
visible symptoms and manifestations of a disorder, they are 
generally not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Veteran in this case is not a medical professional, and thus, he 
is not competent to render a diagnosis of a left testicle 
disorder.  As noted above, the medical examiner considered his 
complaints and assertions when evaluating his claim.

The existence of a current disability during the period of the 
appeal is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).   Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Because the medical evidence does not establish that 
the Veteran in this case has a current diagnosis of a rupture and 
strain of the left testicle during the period of the appeal, the 
Board finds that the Veteran is not entitled to service 
connection.


XI.  Residuals of a Muscle Strain and Cartilage Injury of the 
Stomach, Heart, and Chest

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals of a 
muscle strain and cartilage injury to the stomach, heart, and 
chest.  Initially, the Board notes that the Veteran is separately 
service-connected for a chronic strain of the dorsal segment of 
the spine.  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, the 
symptomatology pertaining to the Veteran's dorsal spine is 
already contemplated in a separate disability evaluation and 
cannot be considered.

Moreover, the June 2006 Board decision denied the Veteran's 
claims for service connection for residuals of a broken rib and 
for an aneurysm of abdominal aorta.  However, the parties to the 
Joint Motion agreed that the Veteran had abandoned those issues.  
As such, the Court dismissed the appeal as to those issues, and 
no further consideration by the Board is necessary.

The Veteran's service treatment records do document an accident 
in which a tire from a large truck had reportedly fallen on his 
abdomen and right leg in July 1977.  However, there were no 
complaints, findings, or diagnosis pertaining to a muscle strain 
or cartilage injury to his stomach, heart, and chest.  

Similarly, the Veteran was seen in May 1979 after lifting a slab 
of concrete.  He had complaints of an acute muscle spasm and 
tenderness to palpation affecting the thoracic area posteriorly.  
However, there were no complaints, findings, or diagnosis of a 
muscle strain or cartilage injury to his stomach, heart, and 
chest.  He was hospitalized six days later, but x-rays of the 
posterior, anterior, and lateral chest were negative, and there 
were still no pertinent complaints.  

The Board notes that an August 1979 orthopedic consultation 
report does indicate that the Veteran reported having been 
injured during an accident four months earlier in which he was 
lifting a large rock weighing approximately 225 pounds.  He 
indicated that he experienced pain in the left chest and back and 
that he had had pain in the spine and mid lower chest, as well as 
shortness of breath and weight loss, since the incident.  
However, as previously noted, the actual treatment records 
following the accident did not document any chest, stomach, or 
heart problems.  Nevertheless, on physical examination, the 
Veteran complained of pain in the xiphoid region, and the 
examiner noted limitation of expansion of the chest due to pain 
and tenderness in the midaxillary line over the fifth rib, in the 
fifth and sixth innerspaces, and particularly in the xiphoid 
region.  The impression was intercostal nerve compression 
syndrome involving the left fifth and sixth intercostal nerves 
possibly due to a rib fracture.  However, x-rays of the left 
lower ribs were negative, and complete relief was achieved with 
dorsal nerve block.  Moreover, as previously noted, the claim for 
service connection for residuals of a rib fracture has been 
abandoned.

The Veteran was later seen in August 1979 for abdominal pain, 
which was considered to probably be musculoskeletal pain 
following an automobile accident.  He was also hospitalized that 
month at which time he reported having pain in the left shoulder 
and back, although he indicated that his symptoms had begun as 
chest pain.  The examiner recorded chest pain of an unknown 
etiology.  However, the report of an EKG dated on the day of 
admission indicated that the study was within normal limits, and 
x-rays of the chest were also normal.  At the time of discharge 
four days later, the diagnosis was muscular pain, and there was 
no assessment of an actual chest, stomach, or heart disorder.

Following the completion of a course of physical therapy in 
September 1979, the Veteran was considered much improved.  In 
October 1979, he was seen for complaints referable to the left 
shoulder, and an objective examination revealed slight point 
tenderness at the fifth rib.  The assessment was axillary 
intercostal nerve compression.  

Records dated in January 1980 indicate the Veteran was seen by 
the thoracic service.  It was noted that he had twisted his torso 
after lifting and then dropping a heavy rock in May 1979, and he 
reported sustaining a large contusion of the right thigh and 
fractured ribs with pain in several areas of the left thorax.  
However, the Board notes that the actual treatment records made 
following the May 1979 injury do not reference these alleged 
injuries, as they noted only back complaints.  Moreover, the 
issue of a rib injury is not currently on appeal, and an 
examination did not reveal any displacement of the cartilage.  X-
rays were also within normal limits.  The impression was 
significant soft tissue trauma (baring muscles and ligaments) 
with residual musculoskeletal pain.  Significantly, the examiner 
commented that the problems would probably continue, but improve 
slowly over a number of years.  

Clinical reports also indicate that the Veteran presented to the 
emergency room in March 1980 with complaints of generalized back 
pain in the dorsal area and epigastric pain and pressure, as well 
as pressure in the arms and legs and fatigue, with all symptoms 
worse within the preceding five days.  The Veteran related that 
he had experienced spinal pain, back pain, mid-dorsal chest pain, 
shortness of breath, and weight loss since sustaining an injury 
one year earlier, referring to the incident in which he had felt 
severe pain in his left chest and back after dropping a 225 pound 
rock.  The Veteran was hospitalized to ascertain a definite 
diagnosis, and on account of the presumed strong "psychogenic" 
overlay in that the Veteran could not get well.  A physical 
examination revealed some loss of range of motion in the dorsal 
area with tenderness on palpation in the mid-dorsal region, but 
all other joints were reported to move without positive findings, 
and the rest of the physical examination was essentially normal.  
The provisional diagnosis was dorsal myositis with strong 
physiologic overlay, as well as a possible peptic ulcer.  There 
was no indication that he had any muscle strain or cartilage 
injury to the stomach, heart, and chest.  

At the time of his hospital discharge approximately one week 
later, it was noted that the Veteran had presented to the 
emergency room with bizarre complaints of back pain, headache, 
neck pain, low back pain, and stomach pain.  X-ray examinations 
did not reveal any abnormality or gross pathology and were all 
considered within normal limits.  Laboratory tests were also 
negative.  The final diagnosis on hospital discharge was chronic 
dorsal myositis.  As previously discussed, the Veteran is 
separately service-connected for a dorsal spine disability.

In August 1980, the Veteran was seen asking to speak to a doctor 
about a kidney infection.  He reported having a history of a 
muscle injury in May 1979 when he twisted his torso while 
dropping a 200 pound rock.  He stated that he had a muscle 
contusion of the right thigh and fractured ribs.  An objective 
examination disclosed tenderness in the left costochondral 
junction at the base and pain to palpation of the entire abdomen 
with no rebound and no masses.  The assessment was suspect 
psychological related complaints, and it was noted that he may 
have been malingering to get out of service.  

When the Veteran was seen later in September 1980 with multiple 
complaints, the assessment was anxiety, and the examiner reported 
he saw no organic problems.  Indeed, at the time of his October 
1980 separation examination, the Veteran indicated that pain or 
pressure in the chest.   However, a clinical evaluation did not 
reveal any pertinent abnormalities.

Moreover, the medical evidence of record does not show that the 
Veteran sought any treatment immediately following his separation 
from service or for many years thereafter.  Thus, to the extent 
the Veteran may have had any complaints or symptomatology in 
service, such symptomatology would appear to have been acute and 
transitory and to have resolved prior to his separation.  

In summary, the Veteran is separately service-connected for a 
dorsal spine injury, and he has abandoned the claim for service 
connection for residuals of a rib fracture and for an aortic 
aneurysm.  He did not report any pertinent symptomatology at the 
time he first sought treatment following his accidents in 
service.  The Veteran did later complain of pain; however, most 
of that symptomatology was attributed to his dorsal spine, 
possible rib fracture, and somatization.  Moreover, to the extent 
that he did have muscular pain in the area of his stomach and 
chest, his October 1980 separation examination did not reveal any 
pertinent abnormalities, and he first sought treatment many years 
after his period service.

The Board does acknowledge the Veteran's statements that he 
sustained a muscle strain and cartilage injury to the stomach, 
heart, and chest and has continued to have residual problems 
since his period of service.  As previously noted, the Veteran is 
competent to report his experience and symptoms since service, 
although he is not competent to render a diagnosis or to opine as 
to the etiology of a disorder.  Nevertheless, this history is not 
supported by any credible evidence and is of limited probative 
value.  His allegations are inconsistent with the contemporaneous 
record.  As discussed above, the Veteran did not report any 
stomach, heart, or chest injuries immediately following his 
accidents in service, and many of his subsequent complaints were 
attributed to his dorsal spine, ribs, and somatization.  No 
specific diagnosis was rendered regarding his chest, stomach, and 
heart.   In fact, his October 1980 separation examination did not 
find any pertinent abnormalities.  As such, the objective 
examination at the time of his separation revealed affirmative 
evidence showing that the Veteran did not have a disorder in 
service.

Moreover, the Veteran did not seek treatment again for many years 
following his separation from service.   Thus, the Veteran's 
allegations that he has had chronic symptoms since service are 
not supported by the contemporaneous evidence of record.  The 
Board finds the contemporaneous evidence to be more probative and 
credible than the Veteran's current assertions.  Contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see 
also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest . . . [and] inconsistent statements. . . ."), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also 
Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written statements).  

In addition, the Board notes that the Veteran has been granted 
service-connection for a somatization disorder for which he is 
receiving compensation.  As previously discussed, somatization is 
defined as "the conversion of mental experiences or states into 
bodily symptoms."  Dorland Illustrated Medical Dictionary 1714 
(31st ed. 2007).  The evidence of record includes numerous 
medical opinions indicating that the Veteran has exaggerated his 
symptoms and complaints.  For example, a July 1992 VA mental 
health consultation indicated that there was a delusional aspect 
to the Veteran's reporting of physical problems, and a September 
1993 VA psychiatric examination report noted that the Veteran 
seemed to exaggerate his symptoms.  The September 1997 VA 
psychiatric examiner also stated that the Veteran showed a 
tendency to express emotional problems as physical symptoms.  As 
such, the Veteran's somatization disorder also detracts from his 
reliability as a historian and the probative value of his 
assertions.  

Moreover, the Veteran's claims of the size of the concrete slab 
have gone from 225 pounds to 700 pounds over the years.  As such, 
the Veteran's reported history has not been inconsistent and 
raises doubt regarding the accuracy and credibility as a 
historian.

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he has had residuals of a muscle strain and 
cartilage injury to the stomach, heart, and chest since service 
is not credible.  As previously noted, the medical evidence does 
not support his allegations.  Indeed, there was no report of such 
an injury immediately following the accidents in service, and 
there was no diagnosis in service, despite his complaints.  
Indeed, his October 1980 separation examination provided 
affirmative evidence showing no disorder.  Therefore, the Board 
finds that a muscle strain and cartilage injury to the stomach, 
heart, and chest disorder did not manifest in service or for many 
years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
muscle strain and cartilage injury to the stomach, heart, and 
chest, the Board finds this gap in time significant, and, as 
noted above, it weighs against the existence of a link between 
current back disorder and his time in service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim). 

In addition to the lack of competent and credible evidence 
showing that residuals of a muscle strain and cartilage injury to 
the stomach, heart, and chest manifested during active duty 
service or within close proximity thereto, the medical evidence 
of record does not link any current diagnosis to the Veteran's 
military service.  The evidence of record does document the 
Veteran's complaints, including pain, tightness, spasms, and 
tenderness in the chest, as well as pain in the abdominal area 
and problems with his heart.  However, none of those medical 
records include a medical opinion indicating that he has such a 
disorder related to his military service other than a dorsal 
spine or rib disorder.

Indeed, private medical records dated from June 1984 to September 
1985 indicate that April 1985 chest x-rays found the heart and 
lungs to be within normal limits.  Similarly, the Veteran was 
seen at VA facilities on multiple occasions with complaints 
including chest and abdomen pain from January 1992 to March 1992, 
but no pertinent abnormalities were found on chest x-rays.  

In addition, a VA medical certificate dated in May 1992 shows 
that the Veteran was again seen for symptoms of pain and spasms 
in the chest and abdominal areas, but on physical examination, 
the chest was clear, and the abdomen was normal.  The diagnosis 
was a psychosomatic disorder, and it was noted that he may be 
trying for compensation increase.  Similarly, a July 1992 VA 
mental health consultation report documents multiple complaints, 
including knots in his body and a twisted heart.  However, the 
examiner believed that there was a delusional aspect to the 
Veteran's reporting of physical problems.  

Moreover, VA hospital records dated in March 1993 show that the 
Veteran was admitted for evaluation of atypical chest pain, 
reported as multiple kinds of symptoms, to include stabbing pain, 
burning pain, and aching pain that was not related to exertion.  
However, chest x-rays on admission revealed no abnormalities, and 
multiple tests during the Veteran's hospital course, including 
repeated EKGs, indicated no evidence of cardiac involvement.  The 
Veteran's symptoms recovered spontaneously without specific 
treatment.  

The Board also notes that the Veteran was seen in January 1995 
with multiple complaints, including pain in the chest and 
stomach.  However, x-rays of the chest, and ribs obtained in 
January 1995 were normal, and the assessment at that time was 
chronic pain syndrome. There was no indication that he had an 
actual chest, stomach, or heart disorder related to his military 
service.  

Similarly, VA medical records dated from February 1995 to March 
1995 show that the Veteran was admitted to a hospital and 
underwent multiple procedures and laboratory work-up.  His course 
of hospitalization was uneventful, although he had multiple 
complaints during his admission.  Procedures included an 
abdominal x-ray that was normal.  X-rays of the chest obtained in 
October 1995 also revealed no abnormalities.

VA hospital records dated in April 1996 also show that the 
Veteran was seen with complaints of sharp upper abdominal pain 
radiating to the back.  The pain was especially noticeable on 
standing, and the Veteran complained of nausea on eating and 
heartburn.  Following, a physical examination, the diagnosis was 
upper abdominal pain.  However, there was still no indication 
that he had any disorder related to service.

Moreover, chest x-rays dated in May 1996 revealed no evidence of 
a cardiac abnormality.  

The Board does note that a January 1997 report indicates that the 
Veteran was referred to the anesthesia service for complaint of 
constant near total body pain with both sharp and dull 
components.  On physical examination, the Veteran was diffusely 
tender to palpation with no trigger points in the left chest 
wall, bilateral costal margins, and sternum.  The abdomen was 
benign and non-tender to palpation.  The impression was chronic 
total body pain worsening since injury in the Air Force in 1978, 
and some features of the Veteran's pain were considered 
consistent with fibromyositis.  However, there was no diagnosis 
of a chest, stomach, or heart disorder, and the Board notes that 
a claim for service connection for nonarticular rheumatism, 
fibrositis, and fibromyositis has been addressed separately in 
this decision.

In addition, the September 1997 VA psychiatric examiner indicated 
that the Veteran showed a tendency to express emotional problems 
as physical symptoms.  It was noted that the Veteran went off on 
a long list of somatic complaints, including the musculoskeletal 
system pains and aches, and he reported that his heart beat fast 
and that he had chest pain.  The examiner commented that the 
Veteran had somatization and indicated there was an overlap 
between his perceived disabilities, chronic pain and symptoms, 
and the diagnosis of somatization disorder.

At the time of a VA examination conducted in October 1997, the 
Veteran reiterated his history of an injury in service and 
attributed multiple injuries to that incident.  According to the 
Veteran, the diagnoses reportedly made over the next one and a 
half years and attributed to the strain included a ventral 
hernia, mentioned as torn stomach muscle by the Veteran; 
separation of costochondral junctions to the left rib; and, rib 
fractures to the left four ribs with costochondral separation.  
However, an objective examination in October 1997 found the 
Veteran to be healthy appearing, and there was no gross deformity 
to the chest wall.  The abdomen was soft and tender, and there 
was no evidence of a ventral hernia.  The diagnoses included a 
complaint of costochondral separation of the left anterior chest 
and soft tissue damage to his sternoclavicular joint with 
interarticular injections through the clavicular region, 
historically.  Following a thorough review of the medical record, 
the October 1997 VA examiner commented that some of the Veteran's 
complaints may be well explained by the prior injuries and the 
well documented left knee surgery.  However, the examiner did not 
specify which specific disorders were attributable to the prior 
injuries.  The examiner also indicated that the Veteran had 
numerous complaints that resulted from casual comments made by 
clinicians, such that he might have fractured ribs, interpreted 
by the Veteran to mean he had fractured ribs, despite a normal x-
ray.  Additionally, the examiner noted that clinicians sometimes 
spoke of compressions of nerves, speaking of the intercostal 
nerves that transverse the underside of each rib in a groove, 
which was interpreted by the Veteran as nerve compression at 
various levels of the spine.  The VA examiner felt that many of 
the Veteran's previous examiners had likely suggested possible 
etiologies of complaints, pending formal evaluation by a 
radiologist, and the interpretation by the radiologist did not 
match the presumptive diagnosis by the referring examiner.  In 
such instances, she believed that the worst of the hypotheses 
were quoted later.  It was also noted that the Veteran had stated 
in one of his letters that he had an abnormal electrocardiogram 
(EKG), apparently interpreting the "superior QRS axis" on his 
EKG as scar tissue on his heart that slowed his rhythm.  The 
examiner stated that if an EKG were explained, that issue would 
be resolved.  The Veteran was considered to have numerous 
complaints with an element of truth, but the data had been 
misconstrued and the Veteran had become quite frustrated in the 
feeling that he had legitimate diagnoses that were being ignored, 
which may not always be the case.   

The October 1997 VA examiner further indicated that intercostal 
neuralgia seemed to be a plausible explanation for the Veteran's 
chronic pain.  The Veteran had multiple pain syndromes with 
healthy appearance and healthy studies.  Nevertheless, in an 
addendum to the examination report dated in November 1997, the 
examiner reported the results of additional studies, including an 
EKG that was normal.

The claims file also contains various VA outpatient treatment 
notes dated from December 1998 to September 2000.  A December 
1998 chest-ray and CT scan is of record, but the only significant 
finding pertained to the Veteran's lungs, and an overall 
impression was a normal appearing CT scan of the chest.  The 
remainder of those outpatient treatment notes reflect continuing 
complaints of all-over body pain and arthralgias, but 
examinations resulted in diagnoses of lumbago consistent with 
mild chronic myofascitis and numerous diagnoses of somatization 
disorder.  There was no indication that he had any diagnosis of a 
chest, stomach, or heart disorder.

In addition, the claims file contains an examination report dated 
in April 2001.  Following a recitation of the Veteran's report of 
medical history, a review of some of the Veteran's service and 
post-service medical records, and a physical examination, the 
examiner's assessment included persistent musculoskeletal pain 
with psychogenic overlay and diastasis recti abdominis.  The 
examiner opined that, based upon the Veteran's reported history 
and physical examination, he had received significant injuries 
that involved his abdomen.  He also continued to experience 
chronic musculoskeletal pain with psychogenic overlay.  However, 
there was no indication that the Veteran had an actual chest, 
stomach, or heart disorder related to his military service.  
Indeed, the physician did not specifically state that diastasis 
recti abdominis was directly related to an injury in service as 
opposed to another subsequent injury.

Moreover, a VA chest x-ray taken in December 2002 showed that the 
heart was normal in size.  Likewise, VA medical records dated in 
June 2006 indicate that a physical examination did not reveal any 
particular findings when the Veteran 
was hospitalized for a couple days for evaluation of his chronic 
pain.  He was thereafter diagnosed with diffuse musculoskeletal 
pain that was most likely fibromyalgia. VA medical records dated 
in September 2006 also note that the Veteran had generalized pain 
from fibromyalgia, and in November 2006, he denied having any 
chest pain, shortness of breath, and abdominal pain.  Similarly, 
VA medical records dated in December 2007 also indicate that he 
denied having chest pain.

The Board finds it significant that the March 2009 VA spine 
examiner indicated that it was very difficult to obtain a 
coherent history from the Veteran.  It was noted that he was 
service-connected for a somatization disorder and that he 
admitted that he continually filed claims because he believed he 
was entitled to retroactive compensation from the date of his 
injury in 1978.   Following a physical examination, the examiner 
addressed the Veteran's claim for residuals of a muscle strain 
and cartilage injury to the chest, but did not render a diagnosis 
of any pertinent disorder.  As such, a separate disability 
manifested by a muscle strain to and cartilage injury to the 
stomach, heart, and chest was not shown.  Instead, it was noted 
that he was already service-connected for osteoarthritis of the 
thoracic spine with a stable T8 anterior compression fracture.  
The examiner stated that the Veteran's behavior was consistent 
with somatization.

Significantly, the probative medical evidence does not show that 
the Veteran has residuals of a muscle strain and cartilage injury 
to the stomach, heart, and chest related to his military service.  
While the record reflects the Veteran's reported complaints of 
pain and other symptoms since service, there has been no 
diagnosis of a residual muscle strain and cartilage injury to the 
chest, stomach, and heart attributable to service.  To the extent 
that the Veteran may have pain or other symptoms related to 
service, the Board notes that pain and symptoms alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted. Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran has 
undergone repeated physical examinations over the years, which 
have documented and considered his complaints, but there has not 
been an actual diagnosis related to his military service.  As 
previously noted, the Veteran was assessed as having diastesis 
recti abdominis in April 2001, but the examining physician merely 
stated that the Veteran had sustained prior injuries involving 
his abdomen.  He did not specifically attribute the diagnosis of 
diastasis recti abdominis to the Veteran's period of military 
service or to any specific injury therein.

The Veteran's assertions, which were considered by the examiners, 
are the only evidence relating a current diagnosis to his 
military service.  However, he is not a medical professional, and 
therefore, his beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical etiology 
or diagnosis, and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
discussed above, the competent medical evidence is against his 
claim.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for residuals of a muscle strain and cartilage injury 
to the stomach, heart, and chest.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board concludes 
that service connection for residuals of a muscle strain and 
cartilage injury to the stomach, heart, and chest is not 
warranted.



XII.  Hiatal Hernia

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a hiatal 
hernia.  His service treatment records show that the Veteran 
presented to the emergency room in March 1980 with complaints 
including epigastric pain and pressure.  The Veteran reported 
sustaining an injury one year earlier after dropping a 225 pound 
rock.  He believed that the rock had injured his stomach and that 
his stomach was also upset by medication given for his other 
symptoms.  The Veteran was hospitalized to ascertain a definite 
diagnosis, and on account of the presumed strong "psychogenic" 
overlay in that the Veteran could not get well.  On physical 
examination, the Veteran complained of some tenderness on 
palpation of the epigastric area.  A physical examination was 
essentially normal, and the provisional diagnosis was dorsal 
myositis with strong physiologic overlay and a possible peptic 
ulcer.  However, at the time of his hospital discharge one week 
later, it was noted that an x-ray and upper gastrointestinal 
(UGI) series did not disclose any abnormality or any gross 
pathology and were all considered within normal limits.  
Laboratory tests were also without positive findings. 

The Veteran was also seen in August 1980 during which he had 
multiple complaints, including pain in epigastric area with 
exercise and abdominal wall tenderness.  It was noted that he had 
no reflux symptoms (esophagus).  An objective examination 
revealed pain to palpation of the entire abdomen with no rebound 
and no masses.  However, it was specifically noted that there was 
no hernia, and the assessment was suspected psychological related 
complaints.  It was also noted that he may have been malingering 
to get out of service.  

In addition, a September 1980 fluoroscopic examination revealed 
no reflux and no hiatus hernia at the gastroesophageal junction.  
The stomach was normal in size, shape, and position.  At the time 
of his October 1980 separation examination, the Veteran did not 
report any pertinent medical history, and a clinical evaluation 
did not reveal pertinent abnormalities.  

Moreover, the Veteran did not seek treatment immediately 
following his separation from service or for many years 
thereafter.  Indeed, the earliest evidence of a hiatal hernia 
appeared in medical records in the 1990s, which was more than 10 
years after his period of service.  There were actually negative 
results on multiple UGI series during the intervening period. 

The Board does acknowledge the Veteran's statements that he has 
had a hiatal hernia since his military service.  As previously 
noted, the Veteran is competent to report his experience and 
symptoms since service, although he is not competent to render a 
diagnosis or to opine as to the etiology of a disorder.  
Nevertheless, this history is not supported by any credible 
evidence and is of limited probative value.  His allegations are 
inconsistent with the contemporaneous record.  As discussed 
above, his service treatment records did document him as having 
complaints of abdominal pain; however, there was no evidence of a 
hiatal hernia.  In fact, it was specifically noted in August 1980 
that an examination did not reveal any hernia and that he may 
have been malingering to get out of service.  A September 1980 
fluoroscopic examination also found no hiatal hernia, and the 
October 1980 separation examination did not reveal pertinent 
abnormalities.  As such, there were objective examinations that 
actually provide affirmative evidence that the Veteran did not 
have a hiatal hernia in service.  

Moreover, the Veteran did not seek treatment immediately 
following his separation from service or for many years 
thereafter.  Therefore, the Veteran's allegations that he has had 
a hiatal hernia since service are not supported by the 
contemporaneous evidence of record.  The Board finds the 
contemporaneous evidence to be more probative and credible than 
the Veteran's current assertions.  Contemporaneous evidence has 
greater probative value than history as reported by the Veteran. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest . . . [and] 
inconsistent statements. . . ."), citing State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 
417 (Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 813 
F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which 
was inconsistent with prior written statements).

Indeed, the Veteran originally filed a claim for disability 
benefits in September 1987.  Although he claimed service 
connection for disorders affecting his left knee, left shoulder, 
and cervical spine, he did not mention any hiatal hernia even 
though he now claims that he had such a disorder since his 
military service.

The Board further notes that the Veteran has been granted 
service-connection for a somatization disorder.  As previously 
discussed, somatization is defined as "the conversion of mental 
experiences or states into bodily symptoms."  Dorland 
Illustrated Medical Dictionary 1714 (31st ed. 2007).  The 
evidence of record includes numerous medical opinions indicating 
that the Veteran has exaggerated his symptoms and complaints.  
For example, a July 1992 VA mental health consultation indicated 
that there was a delusional aspect to the Veteran's reporting of 
physical problems, and a September 1993 VA psychiatric 
examination report noted that the Veteran seemed to exaggerate 
his symptoms.  The September 1997 VA psychiatric examiner also 
stated that the Veteran showed a tendency to express emotional 
problems as physical symptoms.  As such, the Veteran's 
somatization disorder also detracts from his reliability and the 
probative value of his assertions.  

In addition, the Veteran's claims regarding the size of the 
concrete slab have gone from 225 pounds to 700 pounds over the 
years, which cast further doubt on his accuracy and credibility 
as a historian.

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he has had a hiatal hernia since service is 
not credible.  Therefore, the Board finds that a hiatal hernia 
did not manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
hiatal hernia , the Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a link 
between current disorder and his time in service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim). 

In addition to the lack of competent and credible evidence 
showing that a hiatal hernia manifested during active duty 
service or within close proximity thereto, the medical evidence 
of record does not link any current diagnosis to the Veteran's 
military service.  The November 1987 and January 1988 VA 
examination reports indicated that the Veteran had soft, positive 
bowel sounds with no organomegaly, tenderness, or guarding.  

From January 1992 to March 1992, the Veteran was seen at VA 
facilities on multiple occasions with complaints of pain in the 
abdomen.  However, a February 1992 upper gastrointestinal (UGI) 
series was normal. There was no mention or diagnosis of a hiatal 
hernia.  

A VA medical certificate dated in May 1992 shows that the Veteran 
was again seen for symptoms that included pain in the abdominal 
areas.  However, on physical examination, the abdomen was normal.  
The diagnosis was a psychosomatic disorder, and it was noted that 
he may be trying for a compensation increase.  

Additional VA progress notes dated in June 1992 indicate that the 
Veteran reported that he had been told he might have a hiatal 
hernia.  It was noted that UGI series testing was normal, but the 
impression was a hiatal hernia.  Nevertheless, there was no 
indication that he had a hiatal hernia related to his military 
service.

VA hospital records dated in March 1993 show the Veteran was 
admitted for evaluation of atypical chest pain, reported as 
multiple kinds of symptoms, to include stabbing pain, burning 
pain, and aching pain that was not related to exertion.  It was 
noted the Veteran had been on reflux esophagitis treatment for 
several months prior to hospitalization without benefit.  
However, the Veteran's symptoms recovered spontaneously without 
specific treatment.  UGI series testing conducted later in March 
1993 was negative.  Nevertheless, there was no diagnosis of a 
hiatal hernia rendered at that time.

VA outpatient treatment records dated from February 1993 to May 
1994 reflect that the Veteran was seen on multiple occasions for 
varying complaints, including epigastric pain and acid sensation.  
Records dated in December 1993 show that he was given medication 
for a hiatal hernia.  On a VA medical certificate dated in March 
1994, the diagnostic impression was dyspepsia and possible 
gastro-esophageal reflux disease (GERD), although a UGI series 
was within normal limits.  In April 1994, the assessment was 
vague multiple pain symptoms without objective findings, 
clinically or radiographically; dyspepsia; and, possible GERD, 
but it was noted that an UGI series was negative.  

A July 1994 VA examiner's assessment included a ventral hernia, 
but there was no indication that he had a hiatal hernia related 
to service.  Instead, the examiner commented that the Veteran 
probably had a significant psychiatric and/or a somatization 
disorder.

In July 1994, the Veteran was again seen at the VA for 
intermittent dyspepsia.  A barium swallow esophogram was 
conducted in November 1994, which revealed a small sliding hiatal 
hernia at the lower esophageal ring.  However, no opinion was 
rendered regarding the etiology of the hiatal hernia.

In addition, medical records dated from February 1995 to March 
1995 demonstrate that the Veteran was admitted to a VA Medical 
Center (VAMC) and underwent multiple procedures and laboratory 
work-up.  His course of hospitalization was uneventful, although 
he had multiple complaints during his admission, and he was 
informed that he did not have any evidence of multiple herniae 
throughout his abdomen, which he complained of many times.  

When he was seen again for abdominal pain in April 1995, it was 
noted that he was very anxious.  There was mild tenderness in the 
lower right quadrant.  The impression was reflux, functional 
overlay.  He was again seen for abdominal complaints in June 
1995.  However, there was no diagnosis or opinion regarding a 
hiatal hernia.

VA hospital records dated in April 1996 show that the Veteran was 
seen with complaints of sharp upper abdominal pain radiating to 
the back.  The pain was especially noticeable on standing, and 
the Veteran also complained of nausea on eating and heartburn.  
On physical examination, the abdomen was soft with tenderness 
over the epigastrium and left upper quadrant, but there was no 
guarding or rebound.  All laboratory tests were normal, and the 
diagnosis was upper abdominal pain.  There was no mention of a 
hiatal hernia.  

Also of record is the report of a private gastroscopy conducted 
in January 1997, which indicated findings of a very small sliding 
hiatal hernia and an acute duodenal ulcer on the anterior wall of 
the duodenal bulb.  Clinical records indicate the expectation 
that the ulcer would heal on medications prescribed.

The Board also notes that the Veteran told the October 1997 VA 
examiner that he had injured himself lifting a concrete slab and 
believed he had a hiatal hernia as a result of the incident.  An 
objective examination found his abdomen to be soft and tender, 
and there was no evidence of a ventral hernia.  It was noted that 
an April 1994 barium swallow had suggested a hiatal hernia, but 
no hiatal hernia was demonstrated on the examination in October 
1997.  The examiner indicated that the report of the hiatal 
hernia, as suggested by barium swallow, was ruled out on a 
September 1997 UGI series.  Following thorough review of the 
medical record, the examiner commented that the Veteran had 
numerous complaints that resulted from casual comments made by 
clinicians.   The Veteran was considered to have numerous 
complaints with an element of truth, but the data had been 
misconstrued and the Veteran had become quite frustrated in the 
feeling that he had legitimate diagnoses that were being ignored, 
which may not always be the case.  It was noted that in 1995 
there was an admission that the Veteran was felt to have 
cholelithiasis, and he was told by the examiner that he did not 
have multiple hernia as he felt he did.

The October 1997 VA examiner would not rule out the possibility 
that a hiatal hernia had occurred at the time of the reported 
muscle strain resulting from his efforts to prevent a concrete 
slab from falling to the ground.  Although there was no 
documentation of his being seen acutely after the episode, it was 
considered possible that he sustained some of the injuries due to 
the severe strain of trying to prevent the concrete slab from 
falling on his distal extremities.  

Nevertheless, the October 1997 VA examiner did not provide any 
conclusive opinion regarding the etiology of a current hiatal 
hernia.  As previously noted, medical opinions that are 
speculative, general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's 
opinion that "it is possible" and "it is within the realm of 
medical possibility" too speculative to establish medical 
nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the 
word "could not rule out" was too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical 
opinion expressed only in terms such as "could have been" is 
not sufficient to reopen a claim of service connection); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed 
in terms of "may or may not" is speculative and insufficient to 
support an award of service connection for the cause of death); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest trauma 
and restrictive lung disease was "too general and inconclusive" 
to support an award of service connection).  Applicable 
regulations also provide that a finding of service connection may 
not be based on a resort to speculation or a remote possibility. 
See 38 C.F.R. § 3.102 (2010).

The claims file also contains an examination report dated in 
April 2001.  Following a recitation of the Veteran's report of 
medical history, a review of some of the Veteran's service and 
post-service medical records, and a physical examination, the 
examiner stated that, based upon the Veteran's history and 
physical examination, he had received significant injuries that 
involved the abdomen.  However, the examiner did not diagnose the 
Veteran with a hiatal hernia, and he did not provide any nexus 
opinion.

VA medical records dated in September 2006 do indicate that the 
Veteran was assessed as having a hiatal hernia.  However, the 
etiology of the disorder was not discussed.

Significantly, the March 2009 VA digestive conditions examiner 
noted the Veteran's complaints of a hiatal hernia that he 
attributed to a strain of the abdomen musculature that he had 
sustained when lifted a heavy piece of concrete and developed 
abdominal pain.  The examiner noted that the Veteran was 
evaluated in service for abdominal pain, but indicated that no 
specific diagnosis was rendered regarding the gastrointestinal 
tract other than a strain of the abdominal musculature.  The 
examiner specifically noted that the Veteran's service treatment 
records did not document any hiatal hernia even though there was 
a diagnosis of an abdominal strain.  It was also noted that an 
April 2006 endoscopy later revealed a hiatal hernia and bile 
reflux.  However, a physical examination did not reveal any 
hernia even though the 2006 endoscopy had previously revealed 
such symptomatology.  Therefore, the examiner stated that there 
was no inguinal hernia and that there was no ventral hernia or 
peptic ulcer at the present time.  He commented that there was no 
service-connected gastrointestinal problem.

A May 2010 addendum indicates that that a VA examiner reviewed 
the Veteran's claims file and opined that the Veteran's 
complaints of hiatal hernia were not caused by or a result of the 
Veteran's military service.  In so doing, the examiner observed 
that there was no documentation in his service treatment records 
of that injury or condition.

Significantly, the probative medical evidence does not show that 
the Veteran currently has a hiatal hernia related to his military 
service.  As discussed above, the October 1997 VA examiner 
provided an inconclusive opinion, and the March 2009 VA digestive 
conditions examination did not reveal any hernia even though the 
2006 endoscopy had previously revealed such symptomatology.  The 
latter examiner also stated that there was no inguinal hernia and 
that there was no ventral hernia at the present time.  He 
commented that there was no service-connected gastrointestinal 
problem.  Moreover, in a May 2010 addendum, a VA examiner opined 
that the Veteran's complaints of hiatal hernia were not caused by 
or a result of the Veteran's military service.  Thus, the only 
conclusive and probative medical opinions actually weigh against 
the Veteran's claim for service connection for a hiatal hernia.

The Veteran is not a medical professional, and therefore, his 
beliefs and statements about medical matters do not constitute 
competent evidence on matters of medical etiology or diagnosis, 
and absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted above, 
his contentions were considered by the March 2009 and May 2010 VA 
examiners who rendered opinions that weigh against his claim.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a hiatal hernia.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes that 
service connection for a hiatal hernia is not warranted.


XIII.  Left Leg and Groin Disorder, to include Varicose Veins

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left leg and 
groin disorder, to include varicose veins.  His service treatment 
records are negative for any complaints, treatment, or diagnosis 
of a left leg and groin disorder.  Those records do show that 
that he was seen in May 1979 after lifting a concrete slab.  
However, it was specifically noted that he had no leg pain or 
injury.  Clinical reports also indicate that the Veteran 
presented to the emergency room in March 1980 with complaints 
that included pressure in the arms and legs.  The Veteran related 
at that time that he had experienced spinal pain, back pain, mid-
dorsal chest pain, shortness of breath, and weight loss since 
sustaining an injury one year earlier, referring to the incident 
in which he had felt severe pain in his left chest and back after 
dropping a 225 pound rock.  He did not indicate that he had 
injured his left leg and groin during that incident, and the 
physical examination was essentially normal.  In addition, the 
Veteran's October 1980 separation examination did not reveal any 
pertinent clinical abnormalities.  

Moreover, the Veteran did not seek treatment immediately 
following his separation from service or for many years 
thereafter.  Indeed, the November 1987 and January 1988 VA 
examinations indicated that examination for varicose veins was 
negative.  
The earliest reference to related symptoms, such as mild 
tenderness of the epididymis, was noted in 1984, which was nearly 
four years after his separation from service.  A left varicocele 
was first noted in the medical record in 1992, and the earliest 
medical findings of varicosities, which were described as 
minimal, are dated in June 1992.  

The Board does acknowledge the Veteran's statements that he has 
had a left groin and leg disorder, including varicose veins since 
his military service.  The Veteran's spouse also submitted a 
statement in April 1998 asserting that the Veteran had varicose 
veins on his left leg in the spring of 1981 and varicose veins on 
his left testicle since December 1983.  She indicated that when 
asked the Veteran had attributed the conditions to an accident in 
service.

As previously noted, the Veteran is competent to report his 
experience and symptoms since service, although he is not 
competent to render a diagnosis or to opine as to the etiology of 
a disorder.  The Veteran's spouse is also competent to report 
observable symptoms and manifestations of a disorder.  
Nevertheless, this history is not supported by any credible 
evidence and is of limited probative value.  
The Veteran's allegations are inconsistent with the 
contemporaneous record.  As discussed above, his service 
treatment records did not document any complaints, treatment, or 
diagnosis of a leg and groin disorder or varicose veins, and the 
Veteran made contemporaneous statements denying any leg pain or 
injury at the time of his reported injuring involving him lifting 
a concrete slab.  In addition, the October 1980 separation 
examination also did not reveal any pertinent abnormalities.  As 
such, there were statements and an objective examination that 
provide affirmative evidence that the Veteran did not have a left 
leg and groin disorder in service.  

Moreover, the Veteran did not seek treatment immediately 
following his separation from service or for many years 
thereafter.  In fact, there were actually negative examinations 
during the intervening period, as the November 1987 and January 
1988 VA examinations did not reveal any varicose veins.  As such, 
there was also affirmative evidence showing that he has not had a 
chronic disorder since his period of service, despite the later 
statements made by the Veteran and his spouse.

Thus, the allegations of the Veteran and his spouse that he has 
had a left leg and groin disorder, including varicose veins, 
since service are not supported by the contemporaneous evidence 
of record.  The Board finds the contemporaneous evidence to be 
more probative and credible than the Veteran's current 
assertions.  Contemporaneous evidence has greater probative value 
than history as reported by the Veteran. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994); see also Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) ("The credibility of a witness can be impeached 
by a showing of interest . . . [and] inconsistent statements. . . 
."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); 
see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) 
(testimony was impeached by witness' "inconsistent affidavits" 
and "expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago"); Mings 
v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) 
(impeachment by testimony which was inconsistent with prior 
written statements).

Indeed, the Veteran originally filed a claim for disability 
benefits in September 1987.  Although he claimed service 
connection for disorders affecting his left knee, left shoulder, 
and cervical spine, he did not mention any left leg or groin 
disorder, such as varicose veins, even though he now claims that 
he had such a disorder since his military service.

Moreover, the statements of the Veteran and his wife are 
inconsistent.  The Veteran has claimed that he had varicose veins 
in service.  However, his wife stated he developed varicose veins 
after service.  Specifically, she stated that had varicose veins 
on his left leg in the spring of 1981 and varicose veins on his 
left testicle since December 1983.  

The Board further notes that the Veteran has been granted 
service-connection for a somatization disorder.  As previously 
discussed, somatization is defined as "the conversion of mental 
experiences or states into bodily symptoms."  Dorland 
Illustrated Medical Dictionary 1714 (31st ed. 2007).  The 
evidence of record includes numerous medical opinions indicating 
that the Veteran has exaggerated his symptoms and complaints.  
For example, a July 1992 VA mental health consultation indicated 
that there was a delusional aspect to the Veteran's reporting of 
physical problems, and a September 1993 VA psychiatric 
examination report noted that the Veteran seemed to exaggerate 
his symptoms.  The September 1997 VA psychiatric examiner also 
stated that the Veteran showed a tendency to express emotional 
problems as physical symptoms.  As such, the Veteran's 
somatization disorder also detracts from his reliability and the 
probative value of his assertions.  

Similarly, the Veteran's credibility is further called into 
question by his inconsistent statements regarding the size of the 
concrete slab, which he has drastically increased in his reports 
from 225 pounds to 700 pounds over the years.  

Based on the foregoing, the Board finds that the reported history 
by the Veteran and his spouse regarding the onset of his left leg 
and groin disorder, including varicose veins, is not credible.  
Therefore, the Board finds that such a disorder did not manifest 
in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a left 
leg and groin disorder, including varicose veins, the Board finds 
this gap in time significant, and, as noted above, it weighs 
against the existence of a link between current disorder and his 
time in service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding, in an aggravation context, that the Board 
may consider a prolonged period without medical complaint when 
deciding a claim). 

In addition to the lack of competent and credible evidence 
showing that a left leg and groin disorder, including varicose 
veins, manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not link 
any current diagnosis to the Veteran's military service.  As 
previously discussed, the November 1987 and January 1988 VA 
examinations indicated that examination for varicose veins was 
negative.  He was first diagnosed with minimal varicosities in 
June 1992, and he was also seen with complaints of pain from the 
testicle to the groin with a varicocele noted.  VA outpatient 
treatment records dated from February 1993 to May 1994 also 
reflect that the Veteran was seen on multiple occasions for 
varying complaints, including groin pain, and in April 1994, an 
orthopedic examiner noted varicosities on the medial aspect of 
the left thigh.  However, there was no discussion of the etiology 
of the disorder during any of those occasions.  Indeed, the 
medical evidence has documented diagnoses on multiple occasions, 
but many of those records do not provide any opinion relating a 
current disorder to the Veteran's military service.

In addition, the July 1994 VA orthopedic examiner noted that the 
Veteran presented with many complaints, which were inconsistent 
with his physical examination.  The examiner indicated that a 
photograph of the left lower leg was included because the Veteran 
believed that his normal veins were torn out and varicose veins 
were present.  A physical examination revealed no swelling or 
deformities, and there was no loss of motion in any joints, 
including the ankles, knees, and hips.  A lower extremity 
neurological examination was also normal for sensory and 
vibratory reflexes and strengths. The examiner commented that the 
Veteran probably had a significant psychiatric and/or a 
somatization disorder.

The Veteran was also seen in January 1995 with multiple 
complaints, to include vague complaints of suprapubic pain.  The 
assessment at that time was chronic pain syndrome, but there was 
no specific diagnosis of a left leg or groin disorder.  Nor was 
there any indication that the Veteran had a disorder related to 
his military service.

When the Veteran was seen for unrelated complaints in February 
1996, it was noted that he had a mild varicosity in the left 
lower extremity.  The Veteran also submitted photographs in 
February 1996 depicting varicosities of the upper and lower leg.  
Similarly, he submitted photographs of his legs in January 2010.  
However, this evidence does not establish any relationship 
between varicosities and the Veteran's military service.

A January 1997 report shows that an examination of the lower 
extremities revealed no obvious deformity, full range of motion 
of all joints, no tenderness, and no atrophy.  Motor and sensory 
examinations were also normal.  Varicosities in the left medial 
calf were non-painful.  The impression was chronic total body 
pain worsening since injury in the Air Force in 1978.  Some 
features of the Veteran's pain were considered consistent with 
fibromyositis.  However, there was no statement that the 
Veteran's varicosities themselves were related to his military 
service, as the examiner only commented on his chronic total body 
pain in general.

At the time of a VA examination conducted in October 1997, the 
Veteran provided a history of an injury reportedly in service, 
which involved the lifting of a concrete slab that reportedly 
leaned against him and cut into him, although it did not land on 
him.  According to the Veteran, the diagnoses reportedly made 
over the next one and a half years and attributed to the strain 
included a varicocele to the left spermatic cord and large 
varicose veins reaching to the level of his ankle.  Following a 
physical examination, the examiner's diagnoses included a 
varicocele to the left per ultrasound and varicosities extending 
from the level of the groin to the ankle on the left per patient 
report.  Following a thorough review of the medical record, the 
examiner commented that some of the Veteran's complaints may be 
well explained by the prior injuries and the well documented left 
knee surgery.  It was also considered that he had numerous 
complaints that resulted from casual comments made by clinicians.  
The Veteran was considered to have numerous complaints with an 
element of truth, but the data had been misconstrued and the 
Veteran had become quite frustrated in the feeling that he had 
legitimate diagnoses that were being ignored, which may not 
always be the case.  Nevertheless, the examiner did not provide a 
conclusive opinion relating a left leg and groin disorder, 
including varicose veins, to the Veteran's period of service.

The claims file also contains an examination report dated in 
April 2001.  Following a recitation of the Veteran's report of 
medical history, a review of some of the Veteran's service and 
post-service medical records, and a physical examination, the 
examiner assessed the Veteran as having numerous disorders, 
including a varicocele involving left scrotum and varicose veins 
of the left lower extremity.  However, the examiner did not 
provide any opinion regarding the etiology of the disorders.

Similarly, clinical findings in April 2005 note the presence of 
varicosities, but once again, there was no nexus opinion 
rendered.

An October 2006 letter from a private psychologist indicates that 
the Veteran reported injuring his legs when a slab of concrete 
fell on him in service.  The psychologist noted that there were 
other documented injuries and commented that the Veteran probably 
had neurogenic pain as well as neuropathic pain that were 
associated with his injuries and PTSD.  Nevertheless, the 
psychologist did not render an actual diagnosis and relate it to 
the Veteran's military service.

In September 2006, it was noted that the Veteran's extremity 
strength was 5/5, and he was intact to light touch in all 
extremities.  His Achilles and flexor plantar reflexes were 
absent.  He was assessed as having diffuse musculoskeletal pain 
that was most likely from fibromyalgia.  He was also assessed as 
having varicose veins, but there was no nexus opinion provided.  

A March 2009 VA arteries and veins examination report indicated 
that the Veteran complained of varicose veins in his left leg and 
around his right ankle.  He claimed that they were caused by an 
accident in service in the spring of 1979 when he tried to 
prevent a heavy piece of concrete from falling on him.  The 
examiner noted that the Veteran has never worn support hose and 
specifically stated that there was no documentation of varicose 
veins in service.  There was also no other significant history 
related to a vascular disease.  Following a review of the claims 
file and the Veteran's medical history as well as a physical 
examination, the examiner diagnosed the Veteran with varicose 
veins of the left leg and right ankle.  He indicated that this 
diagnosis referred to the Veteran's complaint of "a circulatory 
disorder of the legs and feet" and "a left leg and groin 
disability to include varicose veins."  The examiner then stated 
that the disorder was not service-connected.
 
Significantly, there is no medical evidence showing that the 
Veteran currently has a left leg and groin disorder, including 
varicose veins, related to his military service.  Instead, the 
March 2009 VA arteries and veins examiner provided the only 
conclusive medical opinion, which actually weighs against the 
Veteran's claim.

The Veteran's assertions are the only evidence relating a left 
leg and groin disorder, including varicose veins, to service.  
However, he is not a medical professional, and therefore, his 
beliefs and statements about medical matters do not constitute 
competent evidence on matters of medical etiology or diagnosis, 
and absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted above, 
the Veteran's assertions were considered by a VA examiner who 
concluded that the disorder was not related to his military 
service. 

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a left leg and groin disorder, including varicose 
veins.  Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a left leg and groin disorder, including varicose veins, is 
not warranted.


XIV.  Left Shoulder Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left shoulder 
disorder.  His service treatment records show that he was 
hospitalized after injuring himself lifting a concrete slab in 
May 1979.  However, it was specifically noted that he did not 
report any shoulder injury at that time.  

The Veteran was later hospitalized for two days in July 1979 with 
complaints of intermittent low back pain aggravated by swimming.  
He indicated that the pain radiated down into his abdominal area 
and up to his left arm. The assessment was myofascial injury, and 
continued physical therapy was planned, but there was no 
diagnosis of a left shoulder disorder.  Indeed, the Veteran did 
not have any shoulder complaints later that month.

In August 1979, the Veteran was seen in the emergency room with 
complaints of left sided numbness and tingling in the left arm. 
The Veteran's complaints also included left shoulder pain in 
August 1979, and he stated that he had a history of a left 
shoulder injury two and a half months earlier.  However, an 
August 1979 X-ray of the left shoulder with weight bearing was 
reported to be normal.   

The clinical records dated in August 1979 also show that, on 
admission to the hospital, the Veteran reported having pain in 
the left shoulder, but that he indicated that his symptoms had 
begun as chest pain.  The examiner recorded chest pain of an 
unknown etiology.  X-rays of the left shoulder were normal, and 
at the time of his discharge four days later, the diagnosis was 
muscular pain.  No diagnosis of a left shoulder disorder was 
rendered.  Later in August 1979, marked improvement was noted 
with regard to the Veteran's left side. 

An August 1979 orthopedic consultation report indicated that the 
Veteran had reportedly been injured during an accident four 
months earlier in which he was lifting a large rock weighing 
approximately 225 pounds.  It was specifically noted again that 
no left shoulder injury was reported.  

In October 1979, the Veteran was once again seen for complaints 
referable to the left shoulder.  However, an objective 
examination indicated slight point tenderness at the fifth rib, 
and the assessment was axillary intercostal nerve compression.  
There was no diagnosis of any left shoulder disorder.

In January 1980, it was noted that the Veteran had twisted and 
injured his torso, and he complained of chronic pain in the 
region of the tip of the left scapula and left anterior thorax 
and clavicle.  There was no apparent displacement of the ribs, 
cartilage, or clavicle, and x-rays were within normal limits.  
The impression was significant soft tissue trauma (baring muscles 
and ligaments) with residual musculoskeletal pain.  The examiner 
commented that the problems would probably continue, but improve 
slowly over a number of years.  However, the treating physician 
did not assess the Veteran as having a left shoulder disorder.

Clinical reports state that the Veteran presented to the 
emergency room in March 1980 with complaints of generalized back 
pain in the dorsal area and epigastric pain and pressure, as well 
as pressure in the arms and legs and fatigue, with all symptoms 
worse within the preceding five days.  The Veteran related that 
he had experienced spinal pain, back pain, mid-dorsal chest pain, 
shortness of breath, and weight loss since sustaining an injury 
one year earlier, referring to the incident in which he had felt 
severe pain in his left chest and back after dropping a 225 pound 
rock.  There was no mention of the left shoulder.  He was 
hospitalized to ascertain a definite diagnosis, and on account of 
the presumed strong "psychogenic" overlay in that the Veteran 
could not get well.  A neuromuscular examination was essentially 
normal, and other than his dorsal spine, all other joints were 
reported to move without positive findings, and the rest of the 
physical examination was essentially normal.  There was no 
diagnosis of a left shoulder disorder.

The Veteran was also afforded a mental health consultation during 
his hospitalization in March 1980.  He told the mental health 
examiner that he had sustained a partial separation of the left 
shoulder in a lifting accident.  It was noted that the Veteran 
was quite angry because the doctor who was treating him 
reportedly believed his problems were "in his head."  The 
mental health examiner's diagnosis was low back pain with other 
accompanying physical complaints.

At the time of his October 1980 separation examination, the 
Veteran indicated that he had a medical history of a painful or 
trick shoulder or elbow.  He stated that he suffered from a 
partially separated shoulder with broken ribs and stiffness with 
pain in his shoulder at the neck, which were all from the same 
lifting accident.  The examining physician stated the following: 
"Pt. states partially separated left shoulder being followed by 
March AFB, CA."  However, the clinical evaluation at that time 
did not reveal any pertinent abnormalities.

Moreover, the medical evidence of record does not show that the 
Veteran sought any treatment immediately following his separation 
from service or for many years thereafter.  Thus, to the extent 
the Veteran may have had any complaints or symptomatology in 
service, such symptomatology would appear to have been acute and 
transitory and to have resolved prior to his separation.  In 
fact, the earliest post-service complaints of left shoulder 
problems were recorded in September 1986 when he reported that he 
had soreness in the left arm following a work injury the previous 
day.  Similarly, in August 1990, the Veteran was seen with a 
history of some discomfort in his left shoulder, and he mentioned 
that he may have strained his shoulder and back while lifting 
earlier in the month. There was no reference to any injury in 
service.

In summary, the Veteran denied having injured his shoulder on 
several occasions following the May 1979 lifting injury, and he 
was not diagnosed with left shoulder disorder in service, despite 
his complaints.   Indeed, his October 1980 separation examination 
did not reveal any left shoulder disorder, and he first sought 
treatment many years after service when he sustained a work-
related injury.  There was also a subsequent injury in August 
1990.

The Board does acknowledge the Veteran's statements that he 
injured his left shoulder in service and has had a left shoulder 
disorder since his period of service.  As previously noted, the 
Veteran is competent to report his experience and symptoms since 
service, although he is not competent to render a diagnosis or to 
opine as to the etiology of a disorder.  Nevertheless, this 
history is not supported by any credible evidence and is of 
limited probative value.  His allegations are inconsistent with 
the contemporaneous record.  As discussed above, it was 
specifically noted several times that the Veteran did not have 
any left shoulder injury after he lifted the concrete slab in May 
1979.  He did later complain of left shoulder pain, but no left 
shoulder disorder was ever found or diagnosed in service.  In 
fact, as previously noted, his October 1980 separation 
examination did not find any pertinent abnormalities.  As such, 
the Veteran made contemporaneous statements denying a left 
shoulder disorder, and objective examinations revealed 
affirmative evidence showing that he did not have a left shoulder 
disorder in service.

Moreover, the Veteran did not seek treatment again for many years 
following his separation from service.   Thus, the Veteran's 
allegations that he has had chronic symptoms of a left shoulder 
disorder since service are not supported by the contemporaneous 
evidence of record.  The Board finds the contemporaneous evidence 
to be more probative and credible than the Veteran's current 
assertions.  Contemporaneous evidence has greater probative value 
than history as reported by the Veteran. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994); see also Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) ("The credibility of a witness can be impeached 
by a showing of interest . . . [and] inconsistent statements. . . 
."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); 
see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) 
(testimony was impeached by witness' "inconsistent affidavits" 
and "expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago"); Mings 
v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) 
(impeachment by testimony which was inconsistent with prior 
written statements).  

In addition, the post-service medical evidence of record 
indicates that the Veteran had intercurrent injuries.  However, 
he has failed to mention the post-service injuries when claiming 
that he has had a left shoulder disorder since service.  Indeed, 
the Veteran's original claim for service connection for a left 
shoulder disorder was received in September 1987, which would 
have been after the intercurrent injury, yet he never reported 
the latter incident.   

Moreover, in August 1990, an examination revealed full range of 
motion of the left shoulder with no neurologic deficit in the 
upper of lower extremities.  X-rays of the left shoulder were 
also normal.  The doctor commented that on the basis of his 
examination, it seemed that the Veteran may have strained himself 
earlier in the month and that his symptoms were resolving.  Thus, 
there is affirmative that the Veteran's left shoulder was normal 
upon an examination after his separation from service, even 
though he contends that the disorder has been chronic.

The Board further notes that the Veteran has been granted 
service-connection for a somatization disorder.  As previously 
discussed, somatization is defined as "the conversion of mental 
experiences or states into bodily symptoms."  Dorland 
Illustrated Medical Dictionary 1714 (31st ed. 2007).  The 
evidence of record includes numerous medical opinions indicating 
that the Veteran has exaggerated his symptoms and complaints.  
For example, a July 1992 VA mental health consultation indicated 
that there was a delusional aspect to the Veteran's reporting of 
physical problems, and a September 1993 VA psychiatric 
examination report noted that the Veteran seemed to exaggerate 
his symptoms.  The September 1997 VA psychiatric examiner also 
stated that the Veteran showed a tendency to express emotional 
problems as physical symptoms.  As such, the Veteran's 
somatization disorder also detracts from his reliability and the 
probative value of his assertions.  

In addition, the Veteran's claims of the size of the concrete 
slab have gone from 225 pounds to 700 pounds over the years.  As 
such, the Veteran's reported history has not been inconsistent 
and raises doubt regarding the accuracy and credibility as a 
historian.

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he has had a left shoulder disorder since 
service is not credible.  As previously noted, the medical 
evidence does not support his allegations.  Indeed, there was no 
report of a left shoulder injury immediately following the 
lifting accident, and there was no pathology or diagnosis of a 
left shoulder disorder in service, despite his complaints.  
Moreover, there is evidence of a post-service injury, which he 
has not acknowledged.  Therefore, the Board finds that a left 
shoulder disorder did not manifest in service or for many years 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a left 
shoulder disorder , the Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a link 
between current back disorder and his time in service. Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim). 

In addition to the lack of competent and credible evidence 
showing that a left shoulder disorder manifested during active 
duty service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis to the 
Veteran's military service.  As previously discussed, private 
medical records dated in September 1986 indicate that the Veteran 
complained of soreness in the left arm after sustaining a work 
injury on the previous day.  Similarly, in August 1990, the 
Veteran was seen with a history of some discomfort in his left 
shoulder and mentioned that he may have strained his shoulder and 
back while lifting earlier in the month.  Moreover, on 
examination, he had full range of motion of the left shoulder 
with no neurologic deficit in the upper extremities.  X-rays of 
the left shoulder were also normal.  The doctor commented that it 
seemed that the Veteran may have strained himself earlier in the 
month and that his symptoms were resolving.  There was no 
reference to any injury in service.  

Moreover, additional private medical records show the Veteran was 
seen in August 1990 after apparently sustaining an injury while 
lifting mail sacks in his role as a postal worker.  It was noted 
that the Veteran presented with complaints of numbness all over 
his lower extremities and sometimes the upper extremities.  
Significantly, there was no mention of an injury in service, and 
there was no diagnosis or etiological opinion provided.  Instead, 
a psychological referral was indicated.

The Board notes that the Veteran provided a history of separation 
of the left acromioclavicular joint sustained in a lifting 
accident in service during the November 1987 VA orthopedic 
examination.  An examination of the left shoulder disclosed 
prominent distal end of the clavicle adjacent to the 
acromioclavicular joint.  The Veteran had normal range of motion 
in the shoulder, and there was no evidence of sensory deficit or 
muscle weakness.  Grasping power of the left hand was well 
preserved.  X-rays did reveal minimal separation of the 
acromioclavicular joint with no other abnormality.  However, no 
diagnosis or nexus opinion was rendered.

Similarly, the Veteran complained of left shoulder pain during a 
June 1992 VA orthopedic consultation.  However, x-rays of the 
left shoulder were negative, and it was noted that weight bearing 
film demonstrated no widening of the acromioclavicular joint, as 
compared to the non-weight bearing joint.  The orthopedist's 
impression was no orthopedic conditions requiring treatment.  As 
such, there was no diagnosis of a left shoulder at that time.

Likewise, a July 1994 VA orthopedic examination report indicates 
that a physical examination revealed no swelling or deformities 
or loss of motion in any joints, including the shoulders.  An 
upper and lower extremity neurological examination was also 
normal for sensory and vibratory reflexes and strengths.  There 
was no diagnosis of a left shoulder disorder at that time.

The Board notes that the Veteran's complaints in January 1995 
included pain in the left shoulder, but a physical examination 
revealed that he had full active range of motion in the left 
shoulder, despite pain, and x-rays were normal. The assessment at 
that time was chronic pain syndrome, but there was no specific 
diagnosis for an actual left shoulder disorder.  

The Board also observes that a January 1997 report shows that the 
Veteran was referred to the anesthesia service for complaint of 
constant near total body pain with both sharp and dull 
components.  A review of recent diagnostic studies indicated that 
x-rays of the left shoulder had been normal.  On physical 
examination, the Veteran was diffusely tender to palpation with 
no trigger points, including the left shoulder and left scapula.  
Full range of motion was noted in the left shoulder, and motor 
and sensory examinations were also normal.  The impression was 
chronic total body pain worsening since injury in the Air Force 
in 1978; however, there was no indication that the Veteran had a 
specific diagnosis pertaining to his left shoulder that was 
related to his injury in service.   

At the time of the October 1997 VA examination, the Veteran 
reported that he injured himself when he lifted a concrete slab 
in service.  He asserted that he was diagnosed with a partially 
separated left shoulder (acromioclavicular joint) in service, 
which was attributed to the injury.  Following a physical 
examination, the examiner's diagnoses included a partial 
dislocation of the left shoulder, per patient report, and soft 
tissue damage to his sternoclavicular joint with interarticular 
injections through the clavicular region, historically.  The 
examiner commented that some of the Veteran's complaints may be 
well explained by the prior injuries and the well documented left 
knee surgery.  However, he did not specifically state that the 
Veteran had a left shoulder disorder that was related to his 
military service.  Instead, he made a general, inconclusive 
statement.  The Board notes that medical opinions that are 
speculative, general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 C.F.R. 
§ 3.102 (2010) (a finding of service connection may not be based 
on a resort to speculation or a remote possibility).

Indeed, the October 1997 VA also noted that the Veteran had 
numerous complaints that resulted from casual comments made by 
clinicians, and the examiner felt that many of the Veteran's 
previous examiners had likely suggested possible etiologies of 
complaints, pending formal evaluation.  In such instances, she 
believed that the worst of the hypotheses were quoted later.  The 
Veteran was considered to have numerous complaints with an 
element of truth, but the data had been misconstrued and the 
Veteran had become quite frustrated in the feeling that he had 
legitimate diagnoses that were being ignored, which may not 
always be the case.   

In an addendum to the examination report dated in November 1997, 
the examiner reported the results of additional studies, to 
include a MRI of the upper extremity and the left shoulder 
showing mild truncation of the anterior glenoid labrum and some 
degree of degenerative change at the acromioclavicular joint, but 
no abnormal bone signal or convincing evidence of a full-
thickness rotator cuff tear.  X-rays of the left shoulder were 
negative for fracture or dislocation.  Additional assessments 
noted at the time of the addendum were minimal degenerative 
change at the acromioclavicular joint, per MRI evaluation.  
However, there was still no conclusive statement that the Veteran 
had a left shoulder that was related to his military service.

The Board also acknowledges VA outpatient notes dated from 2000 
to July 2005, which included impressions of chronic multiple 
joint pains status post remote crush injury with significant 
somatization component; chronic pain syndrome (multifactorial), 
probably a component of fibromyalgia as well as somatization; 
and, degenerative joint disease of the shoulders.  Although the 
Veteran was diagnosed with a left shoulder disorder, there was no 
opinion that that specific disorder was related to his military 
service.  Instead, the only nexus opinion pertained to multiple 
joint pains status post remote crush injury, and there was no 
rationale for such a statement.  The Board notes that a medical 
opinion that contains only data and conclusions is also not 
entitled to any weight.  It is the factually accurate, fully 
articulate, sound reasoning for the conclusion that contributes 
probative value to a medical opinion.  The Board must be able to 
conclude that the medical expert has applied valid medical 
analysis to the significant facts of the particular case in order 
to reach the conclusion submitted in the medical opinion. See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). See also 
Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 
Vet. App. 177, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998).

In addition, an October 2006 letter from a private psychologist 
indicates that the Veteran reported injuring his 
acromioclavicular joint when a slab of concrete fell on him in 
service.  The psychologist noted that there were other documented 
injuries and commented that the Veteran probably had neurogenic 
pain as well as neuropathic pain that were associated with his 
injuries and PTSD.  There was no indication that the Veteran had 
a current diagnosis of a left shoulder disorder that was related 
to his military service.

Moreover, VA medical records dated in June 2006 indicate that the 
Veteran was hospitalized for a couple days for evaluation of his 
chronic pain.  He indicated that he had pain in his shoulders and 
arms.  However, it was noted that a physical examination did not 
reveal any particular findings.  There was no evidence of joint 
effusions, inflammation, or arthritis.  Similarly, VA medical 
records dated in December 2007 document the Veteran's complaints 
of pain in the left arm and elbow.  He indicated that he had had 
the pain for 30 years and that he cannot lift, but he denied 
having any numbness.  Nevertheless, there was no diagnosis of a 
left shoulder disorder or nexus opinion provided. 

The Board also finds it significant that multiple examiners have 
showed some doubt regarding the Veteran's claim.  For example, at 
the September 1993 VA psychiatric examination, the Veteran gave a 
history of multiple physical complaints and seemed very angry 
when speaking about his symptoms.  The examiner noted that the 
Veteran was very insistent on giving information concerning what 
he considered to be the multiple results of an injury in service 
and indicated that he seemed to exaggerate his symptoms, which 
appeared to become very vivid in his thinking after he was told 
by someone that he should seek assistance through a service 
organization.  The Veteran had some difficulty remembering the 
dates of his injuries.  

Similarly, the September 1997 VA psychiatric examination 
indicated that the Veteran had a tendency to express emotional 
problems as physical symptoms.  It was noted that the Veteran 
went off on a long list of somatic complaints, including the 
musculoskeletal system pains and aches.  He expressed anger at 
the doctors who had previously evaluated his physical and 
psychological complaints.  It was noted that the Veteran felt his 
perceived disabilities were not being attended to and recognized.  
He dwelled on his multiple physical symptoms and perceived 
disabilities. 

Moreover, the April 2003 VA orthopedic examiner reviewed x-rays 
taken of the shoulders in December 2002, as well as an MRI.  The 
shoulder films had mild degenerative changes of the 
acromioclavicular joints, more marked on the right.  The 
diagnosis was multiple somatic complaints, and the examiner 
opined that it was not likely that the Veteran's arthritic 
changes seen on the radiographs, as well as his various joint 
complaints, were a result of the reported injury that he 
sustained in service.  She believed that the Veteran had had many 
complaints and had been giving varying diagnoses to put a label 
on what is wrong with him without a lot of evidence or 
documentation of the diagnosis.  She suspected that the Veteran 
had probably misconstrued some of the information that has been 
give to him and possibly over-emphasized what he has been told.  
She commented that this is reinforced by several of his statement 
that he has been given 37 different diagnoses or disabilities 
over the years.  She further noted that the size of the piece of 
concrete has gone from 225 pounds, as stated in the original 
military records, up to 700 pounds, which has been his complaint 
over the last several years.

In addition, the December 2006 VA mental examiner commented that 
the Veteran reported having multiple physical complaints that he 
suggested inhibited his daily functioning due to pain and 
discomfort.  The examiner commented that that pain could be in 
part real or imagined.  

The September 1993, September 1997, April 2003, and December 2006 
examiners have case further doubt on whether the Veteran has an 
actual disorder related to his military service.  Indeed, they 
have indicated that he may have exaggerated his symptoms and 
noted that he has somatic complaints perceived as physical 
disabilities.

Significantly, there is no medical evidence showing that the 
Veteran currently has a left shoulder disorder related to his 
military service.  Moreover, there is medical evidence showing 
that the Veteran began complaining of left shoulder problems 
following post-service injuries.  

The Veteran's assertions are the only evidence relating a left 
shoulder disorder to service.  However, he is not a medical 
professional, and therefore, his beliefs and statements about 
medical matters do not constitute competent evidence on matters 
of medical etiology or diagnosis, and absent a professional 
medical opinion linking a current disorder to service, service 
connection cannot be granted. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As noted above, the examiners have considered 
the Veteran's assertions, and their opinions weigh against his 
claim.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a left shoulder disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for a left shoulder 
disorder is not warranted.


ORDER

Service connection for a circulatory disorder of the legs and 
feet is denied.

Service connection for nonarticular rheumatism, fibrositis, and 
fibromyositis is denied.

Service connection for residuals of an injury to the right ankle, 
right knee, and right thigh, to include cartilage damage and 
tendonitis, is denied.

Service connection for a low back disorder with arthritis is 
denied.

Service connection for an upper back disorder and neck spasm is 
denied.

Service connection for residuals of an injury to the right leg 
and hip with arthritis is denied.

Service connection for an upper gastrointestinal bulb disorder is 
denied.

Service connection for chronic prostatitis is denied.

Service connection for residuals of a bladder injury is denied.

Service connection for flat feet is denied.

Service connection for a rupture and strain of the left testicle 
is denied.

Service connection for residuals of a muscle strain and cartilage 
injury of the stomach, heart, and chest is denied.

Service connection for a hiatal hernia is denied.

Service connection for a left leg and groin disability, to 
include varicose veins, is denied.

Service connection for a left shoulder disorder is denied.





REMAND

Reason for Remand:  To obtain additional records pertinent to the 
Veteran's claims for a higher initial evaluation for his service-
connected left knee and dorsal spine disabilities.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).  In this case, it appears that there may be 
additional treatment records that are not associated with the 
claims file that pertain to the Veteran's service-connected left 
knee and dorsal spine disabilities.  In this regard, the Veteran 
submitted a statement in June 2006 indicating that he had had new 
x-rays taken of his back and left knee at the Huntington VA 
Medical Center, which demonstrated worsening.  There was no 
indication that there were outstanding records pertaining to any 
other disorders.  Although the claims file contains VA treatment 
records dated from August 2007 to January 2009, the only x-ray 
report is dated in June 2007.  A VA examiner did note that x-rays 
had been obtained in June 2006, but the claims file does not 
contain that record.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
such records. 38 C.F.R. § 3.159(c) (2010).  Therefore, the RO 
should attempt to obtain any and all treatment records pertaining 
to the Veteran's service-connected left knee and dorsal spine 
disabilities.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1. The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his service-connected left 
knee and dorsal spine disabilities.  After 
acquiring this information and obtaining 
any necessary authorization, the RO should 
obtain and associate these records with the 
claims file. 

A specific request should be made for VA 
medical records dated from January 2009 to 
the present, as well as VA medical records 
documenting x-rays obtained in June 2006 
and x-rays obtained at the Huntington VA 
Medical Center. 

2.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraph.  Further development 
may include affording the Veteran more 
recent VA examinations in connection with 
his claims for a higher initial evaluation 
for his service-connected left knee and 
dorsal spine disabilities.

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


